Exhibit 10.2

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 24, 2010

among

TOYS “R” US-DELAWARE, INC.,

as Borrower,

and

BANK OF AMERICA, N.A.,

as Administrative Agent and as Collateral Agent,,

GOLDMAN SACHS CREDIT PARTNERS L.P.

and

JPMORGAN CHASE BANK, N.A.

as Syndication Agents,

The Lenders Party Hereto,

CREDIT SUISSE SECURITIES (USA) LLC

and WELLS FARGO BANK, N.A.,

as Documentation Agents,

BANC OF AMERICA SECURITIES LLC,

J.P. MORGAN SECURITIES INC.

and

GOLDMAN SACHS LENDING PARTNERS LLC,

as Joint Lead Arrangers,

and

BANC OF AMERICA SECURITIES LLC,

J.P. MORGAN SECURITIES INC.,

WELLS FARGO SECURITIES, LLC,

GOLDMAN SACHS LENDING PARTNERS LLC

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS INC.

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Bookrunning Managers

CAHILL GORDON & REINDEL LLP

80 Pine Street

New York, New York 10005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS    1.01    Defined
Terms    2 1.02    Other Interpretive Provisions    35 1.03    Accounting Terms
   35 1.04    Times of Day    36 1.05    Resolution of Drafting Ambiguities   
36 1.06    Currency Equivalents Generally    36 ARTICLE II    THE COMMITMENTS
AND BORROWING OF LOANS    2.01    Loans    36 2.02    Borrowings, Conversions
and Continuations of Loans    36 2.03    Prepayments    38 2.04    Termination
of Commitments    40 2.05    Repayment of Loans    40 2.06    Interest    41
2.07    Fees    42 2.08    Computation of Interest and Fees    42 2.09   
Evidence of Indebtedness    42 2.10    Payments Generally; Administrative
Agent’s Clawback    42 2.11    Sharing of Payments by Lenders    44 2.12   
Incremental Facilities    44 2.13    Defaulting Lenders    46 ARTICLE III   
TAXES, YIELD PROTECTION AND ILLEGALITY    3.01    Taxes    46 3.02    Change in
Legality    49 3.03    Alternate Rate of Interest for Loans    50 3.04   
Increased Costs; Reserves on Eurodollar Rate Loans    50 3.05    Compensation
for Losses    51 3.06    Mitigation Obligations; Replacement of Lenders    52
3.07    Survival    52 ARTICLE IV    CONDITIONS PRECEDENT TO LOANS    4.01   
Conditions of Loans    52

 

-i-



--------------------------------------------------------------------------------

          Page ARTICLE V    REPRESENTATIONS AND WARRANTIES    5.01   
Organization; Powers    54 5.02    Authorization; Enforceability    54 5.03   
Governmental Approvals; No Conflicts    55 5.04    Financial Condition    55
5.05    Properties    55 5.06    Litigation and Environmental Matters    55 5.07
   Compliance with Laws and Agreements    56 5.08    Investment and Holding
Company Status    56 5.09    Taxes    56 5.10    ERISA    56 5.11    Disclosure
   56 5.12    Subsidiaries    57 5.13    Insurance    57 5.14    Labor Matters
   57 5.15    Federal Reserve Regulations    57 5.16    Solvency    58 5.17   
Use of Proceeds    58 5.18    Intellectual Property Matters    58 5.19   
Security Documents    58 5.20    Anti-Terrorism Law    59 ARTICLE VI   
AFFIRMATIVE COVENANTS    6.01    Financial Statements and Other Information   
60 6.02    Notices of Material Events    61 6.03    Existence; Conduct of
Business    62 6.04    Payment of Obligations    62 6.05    Maintenance of
Properties    62 6.06    Insurance    62 6.07    Books and Records; Inspection
Rights; Accountants    63 6.08    Compliance with Laws    64 6.09    Use of
Proceeds    64 6.10    Additional Collateral; Additional Guarantors    64 6.11
   Security Interests; Further Assurances    64 6.12    Information Regarding
Collateral    65 6.13    Interest Rate Protection    65 ARTICLE VII    NEGATIVE
COVENANTS    7.01    Liens    65 7.02    Investments    68 7.03    Indebtedness
and Disqualified Capital Stock    70

 

-ii-



--------------------------------------------------------------------------------

          Page 7.04    Fundamental Changes    72 7.05    Asset Sales    73 7.06
   Restricted Payments    74 7.07    Transactions with Affiliates    75 7.08   
Sales and Leasebacks    76 7.09    Clauses Restricting Subsidiary Distributions
   76 7.10    Use of Proceeds    77 7.11    Modifications of Charter Documents
and Other Documents, Etc.    77 7.12    Fiscal Year    77 7.13    Anti-Terrorism
Law; Anti-Money Laundering    77 7.14    Embargoed Person    78 7.15    No
Further Negative Pledge    78 ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES   
8.01    Events of Default    79 8.02    Remedies upon Event of Default    81
8.03    Application of Funds    81 ARTICLE IX    AGENTS    9.01    Appointment
and Authority    82 9.02    Rights as a Lender    82 9.03    Exculpatory
Provisions    82 9.04    Reliance by the Administrative Agent    83 9.05   
Delegation of Duties    83 9.06    Resignation of the Administrative Agent    83
9.07    Non-Reliance on the Agents and Other Lenders    84 9.08    No Other
Duties, Etc.    84 9.09    Administrative Agent May File Proofs of Claim    84
9.10    Collateral and Guarantee Matters    85 9.11    Withholding Tax    85
ARTICLE X    MISCELLANEOUS    10.01    Amendments, Etc.    86 10.02    Notices;
Effectiveness; Electronic Communication    88 10.03    No Waiver; Cumulative
Remedies    89 10.04    Expenses; Indemnity; Damage Waiver    90 10.05   
Payments Set Aside    91 10.06    Successors and Assigns    91 10.07   
Treatment of Certain Information; Confidentiality    96 10.08    Right of Setoff
   97 10.09    Interest Rate Limitation    98

 

-iii-



--------------------------------------------------------------------------------

          Page 10.10    Counterparts; Integration; Effectiveness    98 10.11   
Survival of Representations and Warranties    98 10.12    Severability    98
10.13    Replacement of Lenders    98 10.14    Governing Law, Jurisdiction; Etc.
   99 10.15    Waiver of Jury Trial    100 10.16    USA PATRIOT Act Notice   
100 10.17    Intercreditor Agreements    100 10.18    Affiliated Lenders    101
10.19    No Advisory or Fiduciary Responsibility    101 10.20    Electronic
Execution of Assignments and Certain Other Documents    102

SIGNATURES

   S-1

 

SCHEDULES

1.01

   Specified Holdings Indebtedness

1.02

   Material Subsidiaries

1.03

   Propco Subsidiaries

2.01

   Commitments

5.01

   Organization Information

5.06(a)

   Disclosed Matters

5.06(b)

   Environmental Matters

5.12

   Subsidiaries; Joint Ventures; Assessable Equity Interests

5.13

   Insurance

5.14

   Collective Bargaining Agreements

6.01(a)

   Business Segment Reporting Requirements

7.01(g)

   Existing Liens

7.02(i)

   Existing Investments

7.03(c)

   Existing Indebtedness

7.07

   Transactions with Affiliates

10.02

   Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS

Exhibit A-1

   Form of Borrowing or Conversion Notice

Exhibit A-2

   Form of Prepayment Notice

Exhibit B

   Form of Note

Exhibit C

   Form of Assignment and Assumption

Exhibit D

   Form of Guarantee

Exhibit E-1

   Form of Opinion of Simpson Thacher & Bartlett LLP

Exhibit E-2

   Form of Opinion of Hunton & Williams LLP

Exhibit F

   [Reserved]

Exhibit G

   Form of Perfection Certificate

Exhibit H-1

   Form of ABL Intercreditor Agreement

Exhibit H-2

   Form of Non-ABL Intercreditor Agreement

Exhibit I

   Form of Amended and Restated Intellectual Property Security Agreements

Exhibit J

   [Reserved]

Exhibit K

   Form of Prepayment Option Notice

Exhibit L

   [Reserved]

 

-iv-



--------------------------------------------------------------------------------

Exhibit M

   United States Tax Compliance Certificate

Exhibit N

   Loan Auction Procedures

Exhibit O

   Form of Leverage/Prepayment Certificate

Exhibit P

   Form of Security Agreement

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of August 24,
2010, among TOYS “R” US-DELAWARE, INC., a Delaware corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as administrative agent for
the Lenders (together with its permitted successors and assigns in such
capacity, the “Administrative Agent”), GOLDMAN SACHS CREDIT PARTNERS, L.P. and
JPMORGAN CHASE BANK, N.A., as syndication agents (the “Syndication Agents”),
BANK OF AMERICA, N.A., as collateral agent for the Lenders (the “Collateral
Agent”), CREDIT SUISSE SECURITIES (USA) LLC and WELLS FARGO SECURITIES, LLC, as
documentation agents (the “Documentation Agents”), BANC OF AMERICA SECURITIES
LLC (“BAS”), J.P. MORGAN SECURITIES INC. and GOLDMAN SACHS LENDING PARTNERS LLC,
as joint lead arrangers (“Lead Arrangers”) and BAS, J.P. MORGAN SECURITIES INC.,
WELLS FARGO SECURITIES, LLC, GOLDMAN SACHS LENDING PARTNERS LLC, CREDIT SUISSE
SECURITIES (USA) LLC, CITIGROUP GLOBAL MARKETS INC. and DEUTSCHE BANK SECURITIES
INC., as joint bookrunning managers (in such capacity, the “Joint Book
Managers”; and together with the Lead Arrangers, the “Arrangers”).

WHEREAS, the Borrower, certain lenders party thereto (the “Existing Lenders”),
Banc of America Bridge LLC, as administrative agent, Deutsche Bank Securities
Inc., as syndication agent, Citicorp North America, Inc., as collateral agent,
Banc of America Securities LLC and Deutsche Bank Securities Inc., as joint lead
arrangers, and certain other agents and lenders named therein entered into that
certain Credit Agreement, dated as of July 19, 2006 (the “Existing Credit
Agreement”) (as amended from time to time pursuant to the terms thereof),
pursuant to which the Existing Lenders made certain loans and certain other
extensions of credit to the Borrower;

WHEREAS, the Obligations (as defined in the Existing Credit Agreement,
hereinafter the “Existing Obligations”) of the Borrower and the other Loan
Parties under the Existing Credit Agreement, the Security Documents (as defined
in the Existing Credit Agreement, such Security Documents hereinafter the
“Existing Security Documents”) and the Guarantees (as defined in the Existing
Credit Agreement, such Guarantees hereinafter the “Existing Guarantees”) are
secured by certain collateral (hereinafter the “Existing Collateral”) and are
guaranteed or supported or otherwise benefited by the Existing Security
Documents and the Existing Guarantees;

WHEREAS, immediately prior to the Restatement Date, Loans (as defined in the
Existing Credit Agreement) in the aggregate principal amount of $800,000,000
were outstanding under the Existing Credit Agreement (the “Existing Loans”);

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement in its entirety to allow for transactions (collectively, the
“Amendment Transactions”) which (a) provide for new term loans (the “Initial
Loans”) to the Borrower in an aggregate principal amount of $700,000,000,
(b) provide for the issuance of a new series of senior secured notes of the
Borrower (as amended, refinanced or replaced from time to time, the “Secured
Notes”) to be secured by the Collateral on a pari passu basis with the Loans
hereunder and (c) repay in full all obligations outstanding under the Existing
Credit Agreement and the Borrower’s existing Unsecured Term Loan Agreement
(clauses (a), (b) and (c), collectively, the “Refinancing”) in each case, on and
subject to the terms and conditions of this Agreement;

WHEREAS, the parties hereto intend that (a) the Existing Obligations which
remain unpaid and outstanding as of the Restatement Date shall continue to exist
under this Agreement on the terms set forth herein and (b) the Existing Security
Documents and Existing Guarantees shall continue to secure, guarantee, support
and otherwise benefit the Existing Obligations as well as the other Obligations
of the Borrower and the other Loan Parties under this Agreement and the other
Loan Documents; and



--------------------------------------------------------------------------------

WHEREAS, (a) this Agreement shall be deemed to amend, restate and supersede the
Existing Credit Agreement, except that (1) the grants of security interests and
Liens under and pursuant to the Existing Security Documents shall continue
unaltered, and each other Existing Security Document shall continue in full
force and effect in accordance with its terms, and the parties hereto hereby
ratify and confirm the terms thereof as being in full force and effect and
unaltered by this Agreement except to the extent expressly amended or modified
by amendments thereto entered into in connection with the Amendment Transactions
to provide for, among other things, the Secured Notes, and (2) all schedules,
appendices and exhibits to the Existing Credit Agreement shall be incorporated
by reference herein, mutatis mutandis, except for, and to the extent expressly
amended and restated in connection herewith; (b) all Existing Obligations
(including all indemnities) under the Existing Credit Agreement and the other
Loan Documents shall continue to be outstanding except as expressly modified by
this Agreement and shall be governed in all respects by this Agreement and the
other Loan Documents; and (c) all references to the Existing Credit Agreement in
any Loan Document or other document or instrument delivered in connection
therewith shall be deemed to refer to this Agreement and the provisions hereof.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Existing Credit Agreement is hereby amended and restated to read
in its entirety as follows and, accordingly, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2011 Notes” has the meaning assigned to such term in definition of
“Indentures.”

“2013 Notes” has the meaning assigned to such term in definition of
“Indentures.”

“2021 Debentures” has the meaning assigned to such term in definition of
“Indentures.”

“ABL Collateral Agent” means Bank of America, N.A., in its capacity as
administrative agent under the ABL Credit Agreement.

“ABL Credit Agreement” means (a) that certain asset-based credit agreement as
amended and restated as of August 10, 2010 (as amended, modified or otherwise
supplemented) among Toys “R” Us-Delaware, Inc., as lead borrower for the
borrowers named therein, the lenders party thereto, Bank of America, N.A., as
administrative agent, Bank of America, N.A. (acting through its Canada branch),
as Canadian agent, Bank of America, N.A. and Wells Fargo Retail Finance LLC, as
co-collateral agents, and the other agents and arrangers party thereto, and
(b) one or more other credit agreements, loan agreements, note agreements,
promissory notes, indentures or other agreements or instruments evidencing or
governing the terms of any indebtedness or other financial accommodation that
has been incurred to extend, increase or refinance in whole or in part the
indebtedness and other obligations outstanding under (x) the agreement referred
to in clause (a) or (y) any subsequent ABL Credit Agreement, unless such
agreement or instrument expressly provides that it is not intended to be and is
not an ABL Credit Agreement hereunder, in all cases under clause (a) and/or
(b) above, as amended, restated, supplemented, waived or modified from time to
time to the extent permitted by this Agreement.

 

-2-



--------------------------------------------------------------------------------

“ABL Credit Agreement Documents” means (a) the ABL Credit Agreement and (b) the
other Loan Documents (as defined in the ABL Credit Agreement or any similar term
used in any subsequent ABL Credit Agreement referred to in clause (b) of the
definition thereof), including each mortgage and other security documents,
guarantees, letter of credit documents and the notes issued thereunder, each as
amended, restated, supplemented, waived or modified from time to time to the
extent permitted by this Agreement.

“ABL Credit Agreement Obligations” means the “ABL Obligations” as defined in the
ABL Intercreditor Agreement.

“ABL Credit Agreement Obligations” means the “ABL Obligations” as defined in the
ABL Intercreditor Agreement.

“ABL Intercreditor Agreement” has the meaning assigned to such term in the
definition of “Intercreditor Agreements.”

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliated Debt Fund” means any investment fund managed or advised by
Affiliates of the Sponsors that is a bona fide debt fund that extends credit or
buys loans or debt securities as part of its ordinary course of business.

“Affiliated Lender” means a Sponsor or any Affiliate thereof that is not an
Affiliated Debt Fund.

“Agent Party” has the meaning assigned to such term in Section 10.02(c).

“Agents” means the Administrative Agent, the Collateral Agent, the Syndication
Agents, the Documentation Agents and the Arrangers; and “Agent” shall mean any
of them.

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Restatement Date, the Aggregate Commitments total $700.0 million.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent in its reasonable discretion
equal to:

(a) in the case of a Hedge Agreement documented pursuant to the ISDA Master
Agreement, the amount, if any, that would be payable by any Loan Party to its
counterparty to such Hedge Agreement, if (i) such Hedge Agreement was being
terminated early on such date of

 

-3-



--------------------------------------------------------------------------------

determination, (ii) such Loan Party was the sole “Affected Party” (as therein
defined) and (iii) the Administrative Agent was the sole party determining such
payment amount (with the Administrative Agent making such determination pursuant
to the provisions of the form of ISDA Master Agreement);

(b) in the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party which is party to such Hedge Agreement, determined
by the Administrative Agent based on the settlement price of such Hedge
Agreement on such date of determination; or

(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party that is
party to such Hedge Agreement determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Loan Party exceeds (ii) the present value of the future cash flows
to be received by such Loan Party, in each case pursuant to such Hedge
Agreement.

“Amendment Transactions” has the meaning assigned to such term in the recitals
hereto.

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 5.20.

“Applicable Law” means as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person, or any property of such Person.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of all Loans represented by
the principal amount of such Lender’s Loans at such time, subject to adjustment
as provided in Section 2.13.

“Applicable Rate” means (i) from the Restatement Date to the date on which the
Administrative Agent receives a Leverage/Prepayment Certificate pursuant to
Section 6.01(g) for the fiscal quarter ending October 30, 2010, 3.50% per annum
for Base Rate Loans and 4.50% per annum for Eurodollar Rate Loans and
(ii) thereafter, the applicable percentage per annum set forth below determined
by reference to the Total Leverage Ratio as set forth in the most recent
Leverage/Prepayment Certificate received by the Administrative Agent pursuant to
Section 6.01(g):

 

Pricing Level    Total Leverage Ratio    Eurodollar Rate     Base Rate  

1

   £ 1.75:1    4.25 %    3.25 % 

2

   > 1.75:1    4.50 %    3.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Leverage/Prepayment Certificate is delivered
pursuant to Section 6.01(g); provided, however, that if a Leverage/Prepayment
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Lenders, Pricing Level 2 shall apply in respect of the
Loans.

 

-4-



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that manages a Lender.

“Arrangers” has the meaning assigned to such term in the preamble hereto.

“Asset Sale” means any conveyance, sale, lease (as lessor), transfer (other than
in connection with granting of a Lien permitted hereunder) or other voluntary
disposition (but excluding any Restricted Payment) (including by way of merger
or consolidation and including any sale and leaseback transaction) of any
property or assets (including, for the avoidance of doubt, any sale of any
Equity Interests of any Subsidiary of a Loan Party other than any Propco
Subsidiary), excluding:

(i) sales of inventory in the ordinary course of business or pursuant to any
going-out-of-business sale;

(ii) any use or dispositions of cash and Cash Equivalents by any Loan Party or
any of its Subsidiaries;

(iii) any casualty or property losses covered by insurance or condemnation
proceeds by a Governmental Authority;

(iv) subject to the Lenders’ security interests therein, any licensing,
sublicensing, settlement of claims or entering into co-existence agreements with
respect to intellectual property in the ordinary course of business; and

(v) any transaction permitted by Section 7.05 (other than transactions permitted
by Sections 7.05(h), (l) and (n) and, to the extent relating to a lease that is
required to be capitalized on the lessor’s financial statements prepared in
accordance with GAAP, Section 7.05(g);

to any Person other than a Loan Party; provided that sales of assets for
aggregate consideration of $5.0 million or less with respect to any individual
transaction or series of related transactions shall not constitute an “Asset
Sale.”

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agents, in substantially the
form of Exhibit C or any other form approved by the Agents.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any synthetic lease obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Available Amount” means as at any date, the sum of, without duplication:

(a) the aggregate cumulative amount, not less than zero, of 50% of Consolidated
Net Income for each Fiscal Year beginning with the fiscal quarter ending
August 2, 2009 and ending as of the most recent period for which quarterly
financial statements have been delivered pursuant to Section 6.01 hereof;

 

-5-



--------------------------------------------------------------------------------

(b) the Net Cash Proceeds received after the Restatement Date and on or prior to
such date from any equity issuance (other than Disqualified Capital Stock) by,
the Borrower; and

(c) the amount received by the Borrower or any Subsidiary Guarantor in cash
after the Restatement Date from any dividend or other distribution by any
Subsidiary, joint venture or minority Investment that, in each case, is not
otherwise already included in the calculation of Consolidated Net Income.

in each case, that has not been previously or concurrently applied pursuant to
Section 7.02(h), 7.02(q) or 7.06(g).

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.

“BAS” has the meaning assigned to such term in the preamble hereto.

“Base Rate” means, for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus  1/2 of 1%, (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) the Eurodollar Rate for
interest periods of one month plus 1.00%. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’ costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrower Materials” has the meaning assigned to such term in Section 6.01.

“Borrowing” means a borrowing consisting of Loans of the same Type and, in the
case of Eurodollar Rate Loans, having the same Interest Period.

“Borrowing or Conversion Notice” means a notice of (a) a borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be executed by the Borrower and substantially in the form of Exhibit A-1.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

-6-



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP consistently applied with the
principles existing on the Restatement Date.

“Cash Equivalents” means, as to any Person, (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States, Canada or
any agency or instrumentality thereof (provided that the full faith and credit
of the United States or Canada is pledged in support thereof) or any state or
state agency thereof having maturities of not more than one year from the date
of acquisition by such Person; (b) time deposits, banker’s acceptances and
certificates of deposit of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia (or
Canada or any province thereof) having, capital and surplus aggregating in
excess of $500.0 million with maturities of not more than one year from the date
of acquisition by such Person; (c) repurchase obligations with a term of not
more than 30 days for underlying securities of the types described in
subsection (a) above (without regard to the limitation on maturity contained in
such clause) and entered into with any financial institution meeting the
qualifications specified in subsection (b) above or with any primary dealer,
which repurchase obligations are secured by a valid perfected security interest
in the underlying securities; (d) commercial paper rated at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s
and in each case maturing not more than one year after the date of acquisition
by such Person; (e) investments in money market or mutual funds substantially
all of whose assets are comprised of securities of the types described in
subsections (a) through (d) above; (f) in the case of Foreign Subsidiaries,
Investments made locally of a type comparable to those described in subsections
(a)-(e) of this definition; and (g) demand deposit accounts maintained in the
ordinary course of business.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

“Certain Holdings Indebtedness” means, collectively, the Indebtedness
represented by the Indentures.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any law, rule or regulation, (b) any
change in any law, rule or regulation or in the interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.

“Change of Control” means

(a) Holdings at any time ceases to directly own 100% of the Equity Interests of
the Borrower;

(b) the sale, lease, transfer or other conveyance, in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, to any Person other than a Permitted Holder;

(c) the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding

 

-7-



--------------------------------------------------------------------------------

or disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than the Permitted Holders, in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision), of 50% or more
of the total voting power of the Voting Stock of the Borrower or Holdings; or

(d) occupation of a majority of the non-vacant seats on the board of directors
(or other body exercising similar management authority) of Holdings by Persons
who were neither (i) nominated by the board of directors of Holdings (or prior
to the consummation of a Qualifying IPO, the Sponsors) nor (ii) appointed by
directors so nominated.

“Charter Documents” means (a) with respect to any corporation, the certificate
or articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Initial Loan Lenders or New Loan Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Initial Loan Commitments or
New Loan Commitments and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Initial Loans or New Loans.

“Closing Date” means July 19, 2006.

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

“Collateral” means all the property pledged or granted as collateral pursuant to
the Security Agreement (a) on the Closing Date and (b) thereafter pursuant to
Sections 6.10 and 6.11.

“Collateral Agent” has the meaning assigned to such term in the preamble hereto.

“Commitment” means, with respect to each Lender (to the extent applicable), such
Lender’s Initial Loan Commitment or New Loan Commitment.

“Consolidated” means, when used to modify a financial term, test, statement or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries (other than the Propco Subsidiaries).

“Consolidated Current Assets” means, at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet of the Borrower and its Subsidiaries (but not including the Propco
Subsidiaries) at such date.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means, at any date, all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Borrower
and its Subsidiaries (but not the Propco Subsidiaries) at such date, but
excluding the current portion of any Funded Debt of Borrower and its
Subsidiaries (but not including the Propco Subsidiaries).

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses and capitalized software expenditures, of
such Person and its Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person (but not including the Propco
Subsidiaries) for such period

(1) increased (without duplication) by:

(a) provision for taxes based on income or profits or capital gains, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period to the extent the same
was deducted (and not added back) in computing Consolidated Net Income; plus

(b) Fixed Charges of such Person for such period (including (x) net losses on
Hedge Agreements or other derivative instruments entered into for the purpose of
hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges) to
the extent the same was deducted (and not added back) in calculating such
Consolidated Net Income; plus

(c) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(d) any other non-cash charges, including any write-offs or write-downs,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period); plus

(e) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary deducted (and not added back) in such period in calculating
Consolidated Net Income; plus

(f) the amount of management, monitoring, consulting, and advisory fees, and
related expenses paid in such period pursuant to the Management Agreement; plus

(g) any costs or expense incurred by the such Person or a Subsidiary pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such cost or expenses are funded with cash
proceeds contributed to the

 

-9-



--------------------------------------------------------------------------------

capital of such Person or net cash proceeds of an issuance of Equity Interests
of such Person (other than Disqualified Stock) solely to the extent such net
cash proceeds are excluded from the calculation of the “Available Amount”;

(2) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for, a potential
cash item that reduced EBITDA in any prior period; and

(3) increased or decreased by (without duplication):

(a) any net gain or loss resulting in such period from Hedge Agreements and the
application of Statement of Financial Accounting Standards No. 133; plus or
minus, as applicable,

(b) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk).

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any period consisting of such Person’s most recently ended four fiscal quarters
for which internal financial statements are available, the ratio of Consolidated
EBITDA of such Person for such period to the Fixed Charges of such Person for
such period.

In the event that the Borrower or any Subsidiary incurs, assumes, guarantees or
repays any Indebtedness (other than Indebtedness incurred under any revolving
credit facility unless such Indebtedness has been permanently repaid and has not
been replaced) or issues or redeems Disqualified Stock or preferred stock
subsequent to the commencement of the period for which the Fixed Charge Coverage
Ratio is being calculated but on or prior to the date on which the calculation
of the Fixed Charge Coverage Ratio is made (the “Calculation Date”), then the
Fixed Charge Coverage Ratio shall be calculated giving pro forma effect to such
incurrence, assumption, guarantee or repayment of Indebtedness, or such issuance
or redemption of Disqualified Stock or preferred stock, as if the same had
occurred at the beginning of the applicable four-quarter period and as if the
Borrower or the applicable Subsidiary had not earned the interest income
actually earned during such period in respect of such cash used to repay,
repurchase, defease or otherwise discharge such Indebtedness.

If Investments, acquisitions, dispositions, mergers or consolidations (as
determined in accordance with GAAP) have been made by the Borrower or Subsidiary
during the four-quarter reference period or subsequent to such reference period
and on or prior to or simultaneously with the Calculation Date, then the Fixed
Charge Coverage Ratio shall be calculated on a pro forma basis assuming that all
such Investments, acquisitions, dispositions, mergers or consolidations (and the
change in any associated Fixed Charge obligations and the change in Consolidated
EBITDA resulting therefrom) had occurred on the first day of the four-quarter
reference period.

If since the beginning of such period any Person that was merged with or into
the Borrower or another Subsidiary since the beginning of such period shall have
made any Investment, acquisition, disposition, merger or consolidation that
would have required adjustment pursuant to this definition, then the Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, merger or
consolidation had occurred at the beginning of the applicable four-quarter
period.

 

-10-



--------------------------------------------------------------------------------

For purposes of this definition, whenever pro forma effect is to be given to an
Investment, acquisition, disposition, merger or consolidation and the amount of
income or earnings relating thereto, the pro forma calculations shall be
determined in good faith by a responsible financial or accounting Officer of the
Borrower and shall comply with the requirements of Rule 11-02 of Regulation S-X
promulgated by the SEC.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Hedge Agreements applicable to such
Indebtedness if the related hedge has a remaining term in excess of twelve
months). Interest on a Capital Lease Obligation shall be deemed to accrue at the
interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.

“Consolidated Indebtedness” means, at any date, all Indebtedness of the types
described in clause (a), clause (b), clause (c) (but only to the extent of any
unreimbursed drawings under any letter of credit), and clause (g) of the
definition of “Indebtedness” of the Borrower and its Subsidiaries (other than
Propco Subsidiaries), on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person for such period, to the extent
such expense was deducted (and not added back) in computing Consolidated Net
Income (including (a) amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, (b) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers’
acceptances, (c) non-cash interest payments (but excluding any non-cash interest
expense attributable to the movement in the mark to market valuation of Hedge
Agreements or other derivative instruments pursuant to GAAP), (d) the interest
component of Capital Lease Obligations and (e) net payments, if any, pursuant to
interest rate Hedge Agreements with respect to Indebtedness, and excluding
(x) any additional interest owing on the 2011 Notes, the 2013 Notes or other
securities pursuant to any registration rights agreements, (y) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses and
(z) any expensing of bridge, commitment and other financing fees; plus

(2) consolidated capitalized interest of such Person for such period, whether
paid or accrued; less

(3) interest income for such period.

For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the net income of such Person for such period, on a consolidated
basis (but not including the Propco Subsidiaries), and otherwise determined in
accordance with GAAP; provided that

 

-11-



--------------------------------------------------------------------------------

(1) any after-tax effect of extraordinary or non-recurring gains or losses (less
all fees and expenses relating thereto) shall be excluded;

(2) the net income for such period shall not include the cumulative effect of a
change in accounting principle(s) during such period;

(3) any net after-tax gains or losses attributable to asset dispositions other
than in the ordinary course of business (as determined in good faith by the
board of directors of such Person) and any gain (or loss) realized upon the sale
or other disposition of any Equity Interests of any Person shall be excluded;

(4) the net income for such period of any Person that is not a Subsidiary of
such Person (or that is a Propco Subsidiary or other Subsidiary but is not
otherwise consolidated with such Person), or that is accounted for by the equity
method of accounting, shall be excluded; provided that, to the extent not
already included, Consolidated Net Income of such Person shall be (A) increased
by the amount of dividends or other distributions that are actually paid in cash
(or to the extent converted into cash) to the referent Person or Subsidiary
thereof in respect of such period and (B) decreased by the amount of any equity
of the Borrower in a net loss of any such Person for such period to the extent
the Borrower has funded such net loss;

(5) non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants, stock appreciation rights or other
equity-incentive programs shall be excluded;

(6) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness shall
be excluded;

(7) the effect of any non-cash items resulting from any amortization, write-up,
write-down or write-off of assets (including intangible assets, goodwill and
deferred financing costs but excluding inventory) in connection with any
acquisition, merger, consolidation or similar transaction or any other non-cash
impairment charges incurred subsequent to the Restatement Date (excluding any
such non-cash item to the extent that it represents an accrual of or reserve for
cash expenditures in any future period except to the extent such item is
subsequently reversed) shall be excluded;

(8) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, disposition,
recapitalization, Investment, Asset Sale, issuance or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Restatement Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction shall be
excluded; and

(9) effects of adjustments (including the effects of such adjustments pushed
down to such Person and its Subsidiaries) in the property and equipment,
inventory and other intangible assets, deferred revenue and debt line items in
such Person’s consolidated financial statements pursuant to GAAP resulting from
the application of purchase accounting in relation to any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded.

 

-12-



--------------------------------------------------------------------------------

“Consolidated Working Capital” means, at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date.

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in
Holdings or other portfolio companies.

“Debt Issuance” means the incurrence by the Borrower or any of its Subsidiaries
of any Indebtedness (other than any Excluded Debt) after the Restatement Date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the lapse of any cure period set forth in
Section 8.01, or both, would, unless cured or waived, become an Event of
Default.

“Default Rate” has the meaning assigned to such term in Section 2.06(b).

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that, as
determined by the Administrative Agent, has (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 5.06.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is six months following the Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, in each case at any time on or prior to the date that is six months
following the Maturity Date, or (c) contains any mandatory repurchase obligation
which may come into effect prior to payment in full of all Obligations; provided
that any Equity Interests that would not constitute Disqualified Capital Stock
but for provisions thereof giving holders

 

-13-



--------------------------------------------------------------------------------

thereof (or the holders of any security into or for which such Equity Interests
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the date that is six months
following the Maturity Date shall not constitute Disqualified Capital Stock.

“Documentation Agents” has the meaning assigned to such term in the preamble
hereto.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) any other commercial bank, insurance company or company
engaged in the business of making commercial loans or a commercial finance
company, which Person, together with its Affiliates, have a combined capital and
surplus in excess of $1.0 billion; (e) any Affiliated Debt Fund; and (f) any
Affiliated Lender (subject to the requirements and limitations of
Section 10.06(h)), in each case approved by (i) the Administrative Agent and
(ii) except as otherwise provided in Section 10.06(b), the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that an “Eligible
Assignee” shall not include any natural person.

“Embargoed Person” has the meaning assigned to such term in Section 7.14.

“Employee Benefit Plan” means an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by a Loan Party or
with respect to which a Loan Party or any ERISA Affiliate could incur liability.

“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to the
protection of human health or the environment, to the handling, treatment,
storage, disposal of Hazardous Materials or to the assessment or remediation of
any Release or threatened Release of any Hazardous Material to the environment.

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation (including an
interest or participation in one or more divisions or lines of a business of a
Loan Party) that confers on a Person the right to receive a share of the profits
and losses of, or distributions of property of, such Person, division or line of
business, whether outstanding on the date hereof or issued after the Restatement
Date, but excluding debt securities convertible or exchangeable into such
equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

-14-



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) with respect to the Borrower and its domestic
Subsidiaries, any “reportable event,” as defined in Section 4043 of ERISA with
respect to a Plan (other than an event for which the 30 day notice period is
waived); (b) with respect to the Borrower and its domestic Subsidiaries, the
failure to satisfy the minimum funding standard under Section 412 of the Code
and Section 302 of ERISA with respect to any Plan , whether or not waived, the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan, where any such failure, individually or in
the aggregate, is in excess of $150.0 million (or such lesser amount as would
reasonably be expected to result in a Material Adverse Effect); (c) the filing
pursuant to Section 412 of the Code or Section 302(c) of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan that has a
funding deficiency of more than $150.0 million (or such lesser amount as would
reasonably be expected to result in a Material Adverse Effect); (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan (other than in a standard termination under
Section 4041(b) of ERISA); (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability in excess of $150.0 million (or such lesser
amount as would reasonably be expected to result in a Material Adverse Effect)
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
in excess of $150.0 million (or such lesser amount as would reasonably be
expected to result in a Material Adverse Effect) or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar Base Rate” means

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period; provided
that, notwithstanding the foregoing, in no event shall the Eurodollar Rate with
respect to a Eurodollar Rate Loan at any time be less than 1.50%; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank

 

-15-



--------------------------------------------------------------------------------

market for a term of one month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Loan being made or maintained and with a term equal to
one month would be offered by Bank of America’s London Branch to major banks in
the London interbank Eurodollar market at their request at the date and time of
determination.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =  

Eurodollar Base Rate

    1.00 - Eurodollar Reserve Percentage  

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Excess Amount” has the meaning assigned to such term in Section 2.03(f).

“Excess Cash Flow” means, for any Fiscal Year of the Borrower commencing with
the Fiscal Year ending January 28, 2012, an amount equal to the excess of:

(a) the sum, without duplication, of:

 

  (i) Consolidated Net Income for such period,

 

  (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,

 

  (iii) an amount equal to the provision for taxes based on income, profits or
capital of the Loan Parties, including federal, foreign, state, franchise,
excise and similar taxes and foreign withholding taxes paid or accrued during
such period to the extent deducted in arriving at such Consolidated Net Income,

 

  (iv) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Loan Parties completed during
such period),

 

  (v) an amount equal to the aggregate net non-cash loss on the sale, lease,
transfer or other disposition of assets by the Loan Parties during such period
(other than sales, leases, transfers or other dispositions in the ordinary
course of business) to the extent deducted in arriving at such Consolidated Net
Income, and

 

-16-



--------------------------------------------------------------------------------

  (vi) cash receipts in respect of Hedge Agreements during such Fiscal Year to
the extent not otherwise included in Consolidated Net Income;

over (b) the sum, without duplication, of:

 

  (i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges described in clauses
(1) through (9) of the definition of Consolidated Net Income and included in
arriving at such Consolidated Net Income,

 

  (ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior years, the amount of capital expenditures made in cash during such period,
except to the extent that such capital expenditures were financed with the
proceeds of Indebtedness or a sale of Equity Interests of Loan Parties,

 

  (iii) the aggregate amount of all principal payments of unsubordinated
Indebtedness of the Loan Parties and of Holdings (with respect to Indebtedness
of Holdings, to the extent financed or paid by Borrower or a Loan Party)
including (A) the principal component of payments in respect of Capital Lease
Obligations, (B) the amount of any repayment of Loans pursuant to Section 2.05,
(C) the amount of any repayment of the 2011 Notes and 2013 Notes and (D) the
amount of a mandatory prepayment of Loans pursuant to Section 2.03 to the extent
required due to an Asset Sale, but excluding prepayments of loans under the ABL
Credit Agreement made during such period (except to the extent there is an
equivalent permanent reduction in commitments thereunder), except, in each case,
to the extent financed with the proceeds of other Indebtedness of the Loan
Parties, Holdings or their Subsidiaries (other than a Propco Subsidiary),

 

  (iv) an amount equal to the aggregate net non-cash gain on the sale, lease,
transfer or other disposition of assets by the Loan Parties during such period
(other than sales in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

 

  (v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Loan Parties completed during
such period),

 

  (vi) payments by the Loan Parties during such period in respect of long-term
liabilities of the Loan Parties other than Indebtedness,

 

  (vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior Fiscal Years, the aggregate amount of cash consideration paid by the Loan
Parties (on a consolidated basis) in connection with Investments (including
acquisitions) made during such period pursuant to Section 7.02 to the extent
that such Investments were financed with internally generated cash flow of the
Loan Parties,

 

  (viii) the amount of dividends paid during such period (on a consolidated
basis) by the Loan Parties in accordance with Section 7.06 to the extent such
dividends were financed with internally generated cash flow of the Loan Parties,

 

  (ix) the aggregate amount of expenditures actually made by the Loan Parties in
cash during such period (including expenditures for the payment of financing
fees) to the extent that such expenditures are not expensed during such period,

 

-17-



--------------------------------------------------------------------------------

  (x) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Loan Parties during such period that are required
to be made in connection with any pre-payment of Indebtedness,

 

  (xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Loan
Parties pursuant to binding contracts (the “Contract Consideration”) entered
into prior to or during such period relating to Permitted Acquisitions or
capital expenditures to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period,
provided that to the extent the aggregate amount of internally generated cash
actually utilized to finance such Permitted Acquisitions or capital expenditures
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,

 

  (xii) the amount of taxes (including penalties and interest) paid in cash in
such period,

 

  (xiii) cash expenditures in respect of Hedge Agreements during such Fiscal
Year to the extent not deducted in arriving at such Consolidated Net Income and

 

  (xiv) the amount of cash payments made in respect of pension obligations and
other post-employment benefits obligations in such period to the extent not
deducted in arriving at such Consolidated Net Income and the amount representing
accrued expenses for cash payments (including with respect to retirement plan
obligations) that are not paid in cash in such fiscal year; provided that such
amounts will be added to Excess Cash Flow for the following Fiscal Year to the
extent not paid in cash during such following fiscal year.

“Excess Cash Flow Application Date” has the meaning assigned to such term in
Section 2.03(e).

“Excess Cash Flow Percentage” means, for any Fiscal Year, 50%; provided that the
Excess Cash Flow Percentage shall be reduced to 25% if the Total Net Leverage
Ratio as of the last day of such Fiscal Year is equal to or less than 1.75 to
1.00 and reduced further to 0% if the Total Net Leverage Ratio as of the last
day of such Fiscal Year is equal to or less than 1.40 to 1.00.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Debt” means, collectively, any Indebtedness permitted by Section 7.03
other than 7.03(t).

“Excluded Subsidiaries” means, collectively, the Propco Subsidiaries, SALTRU
Associates JV and Immaterial Subsidiaries of Loan Parties.

“Excluded Taxes” means, with respect to the Agents, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the recipient’s principal office or
applicable lending office is located, (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 10.13, any
U.S. federal withholding tax that is imposed pursuant to any laws in effect at
the time

 

-18-



--------------------------------------------------------------------------------

such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Loan Party with respect to
such withholding tax pursuant to Section 3.01(a), (d) any withholding tax that
is attributable to such Foreign Lender’s failure to comply with Section 3.01(e),
or (e) any U.S. federal withholding tax that is imposed by reason of
Section 1471 or Section 1472 of the Code other than by reason of a change in law
after the date such Lender becomes a party to this Agreement (or designates a
new lending office), except to the extent such Lender (or its assignees, if any)
was entitled at the time of designation of a new lending office (or assignment),
to receive additional amounts from such Loan Party with respect to such
withholding tax pursuant to Section 3.01(a).

“Executive Order” has the meaning assigned to such term in Section 5.20.

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble hereto.

“Existing Collateral” has the meaning assigned to such term in the preamble
hereto.

“Existing Guarantors” has the meaning assigned to such term in the preamble
hereto.

“Existing Lenders” has the meaning assigned to such term in the preamble hereto.

“Existing Loans” has the meaning assigned to such term in the preamble hereto.

“Existing Obligations” has the meaning assigned to such term in the preamble
hereto.

“Existing Security Documents” has the meaning assigned to such term in the
preamble hereto.

“Extending Lender” has the meaning assigned to such term in Section 10.01.

“Extraordinary Receipts” means any receipt by any Loan Party or any of its
Subsidiaries of any casualty or property insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property; provided that any casualty or property insurance proceeds or
condemnation awards of $5.0 million or less with respect to any individual event
or series of related events shall not constitute “Extraordinary Receipts.”

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last Saturday of each April, July, October or January
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrower.

 

-19-



--------------------------------------------------------------------------------

“Fiscal Year” means any period of twelve consecutive months ending on the
Saturday closest to January 31 of any calendar year.

“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication, (a) Consolidated Interest Expense of such Person for such
period, (b) all cash dividends paid, accrued and/or scheduled to be paid or
accrued during such period (excluding items eliminated in consolidation) on any
series of preferred stock of such Person and its Subsidiaries and (c) all cash
dividends paid, accrued and/or scheduled to be paid or accrued during such
period (excluding items eliminated in consolidation) on any series of
Disqualified Stock of such Person and its Subsidiaries.

“Foreign Lender” means any Lender that is not a U.S. Person within the meaning
of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any direct or indirect Subsidiary of a Loan Party
which is not organized under the laws of the United States, any State thereof or
the District of Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in investing in commercial loans and similar extensions of credit in the
ordinary course.

“Funded Debt” means, as to any Person, all Indebtedness (of the type described
in clauses (a), (b), (e), (f) and (g), of the definition of such term) of such
Person that matures more than one year from the date of its creation or matures
within one year from the date of its creation but is renewable or extendible, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including all current maturities and current sinking fund payments in respect of
such Indebtedness whether or not required to be paid within one year from the
date of its creation and, in the case of the Borrowers, Indebtedness in respect
of the Loans.

“GAAP” means principles which are consistent with those promulgated or adopted
by the Financial Accounting Standards Board and its predecessors (or successors)
in effect and applicable to that accounting period in respect of which reference
to GAAP is being made; provided that with respect to Foreign Subsidiaries of
Borrower organized under the laws of Canada, “GAAP” shall mean principles which
are consistent with those promulgated or adopted by the Canadian Institute of
Chartered Accountants and its predecessors (or successors) in effect and
applicable to the accounting period in respect of which reference to GAAP is
being made.

“Geoffrey Collateral” means the “Geoffrey Collateral” as defined in the ABL
Intercreditor Agreement.

“Geoffrey Entities” means collectively (a) Geoffrey, LLC, a Delaware limited
liability company and a wholly owned subsidiary of the Borrower, which owns the
intellectual property related to the Borrower’s business and operations and
(b) each of its domestic subsidiaries.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, tribunal, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supranational bodies such as the European Union or the European
Central Bank).

 

-20-



--------------------------------------------------------------------------------

“Granting Lender” has the meaning assigned to such term in Section 10.06(g).

“Guarantee” means, collectively, the guarantee made by the Subsidiary Guarantors
in favor of the Administrative Agent, substantially in the form of Exhibit D,
and each other guarantee and guarantee supplement delivered pursuant to
Section 6.10.

“Guarantors” means, collectively, the Subsidiary Guarantors and any Person
required to execute a Guarantee pursuant to Section 6.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, fungi or similar bacteria, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law because of their dangerous or deleterious properties, including any material
listed as a hazardous substance under Section 101(14) of CERCLA.

“Hedge Agreement” means any derivative agreement, any interest rate protection
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, foreign currency exchange agreement, commodity price
protection agreement or other interest or currency exchange rate or commodity
price hedging arrangement designed to hedge against fluctuations in interest
rates or foreign exchange rates or commodity prices.

“Holdings” means Toys “R” Us, Inc., a Delaware corporation.

“Immaterial Subsidiaries” means, as to any Person, all Subsidiaries of such
Person other than its Material Subsidiaries.

“Increased Amount Date” has the meaning assigned to such term in
Section 2.12(a).

“Indebtedness” means, as to any Person at a particular time, the following
(without duplication):

(a) all obligations of such Person for borrowed money (including any obligations
which are without recourse to the credit of such Person); provided that all such
obligations and liabilities which are limited in recourse to such property shall
be included in Indebtedness only to the extent of the lesser of the fair market
value of such property and the then outstanding amount of such Indebtedness;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) all direct or contingent obligations of such Person arising under letters of
credit as an account party (including standby and commercial), letters of
guarantee, bankers’ acceptances and bank guarantees;

(d) the Agreement Value of all Hedge Agreements;

(e) all obligations of such Person to pay the deferred purchase price of
property or services (excluding accrued expenses and accounts payable incurred
in the ordinary course of business);

 

-21-



--------------------------------------------------------------------------------

(f) Indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that all such obligations and liabilities which are limited
in recourse to such property shall be included in Indebtedness only to the
extent of the lesser of the fair market value of such property and the then
outstanding amount of such Indebtedness;

(g) Capital Lease Obligations; provided that all such obligations and
liabilities which are limited in recourse to such property shall be included in
Indebtedness only to the extent of the lesser of the fair market value of such
property and the then outstanding amount of such Indebtedness;

(h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock in such
Person or any other Person (except any obligation to purchase, redeem, retire or
otherwise acquire for value any Equity Interests of any Loan Party from present
or former officers, directors or employees of such Loan Party or any Subsidiary
thereof upon the death, disability, retirement or termination of employment or
service of such officer, director or employee, or otherwise under any stock
option or employee stock ownership plan approved by the board of directors of
such Loan Party), valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

(i) the principal and interest portions of all rental obligations of such Person
under any synthetic lease, tax retention operating lease, off-balance-sheet loan
or similar off-balance-sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP; and

(j) all guarantees of such Person in respect of Indebtedness of others.

Indebtedness shall not include (A) any sale-leaseback transactions to the extent
the lease or sublease thereunder is not required to be recorded under GAAP as a
capital lease, (B) any obligations relating to overdraft protection and netting
services, or (C) any preferred stock required to be included as Indebtedness in
accordance with GAAP and FAS 150.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner), to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. The amount of any Capital Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.04(b).

“Indentures” means each of

(i) the Indenture, dated as of July 24, 2001, originally between Holdings and
The Bank of New York, as trustee, with respect to 7.625% Notes due 2011 (the
“2011 Notes”),

 

-22-



--------------------------------------------------------------------------------

(ii) the Indenture dated as of May 28, 2002 originally between Holdings and The
Bank of New York, as trustee, with respect to 7.875% Notes due 2013 (the “2013
Notes”),

(iii) the Indenture dated as of May 28, 2002 originally between Holdings and The
Bank of New York, as trustee, with respect to 7.375% Notes due 2018, and

(iv) the Indenture dated as of August 29, 1991 originally between Holdings and
The Bank of New York, as successor trustee, with respect to 8.75% Debentures due
2021 (the “2021 Debentures”)

, each as modified, amended, supplemented or restated and in effect from time to
time.

“Information” has the meaning assigned to such term in Section 10.07.

“Initial Loan” has the meaning assigned to such term in the recitals hereto.

“Initial Loan Commitment” shall mean, (a) in the case of each Lender that is a
Lender on the Restatement Date, the amount set forth opposite such Lender’s name
on Schedule 2.01 as such Lender’s “Initial Loan Commitment” and (b) in the case
of any Lender that becomes a Lender after the date hereof, the amount specified
as such Lender’s “Initial Loan Commitment” in the Assignment and Acceptance
pursuant to which such Lender assumes a portion of the Initial Loan Commitments,
as the same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Initial Loan Commitments as of the Restatement Date
totals $700.0 million.

“Initial Loan Lender” shall mean a Lender with an Initial Loan Commitment or an
outstanding Initial Loan.

“Intellectual Property” has the meaning assigned to such term in Section 5.18.

“Intellectual Property Security Agreement” means an intellectual property
security agreement, in substantially the form of Exhibit I (together with each
other intellectual property security agreement supplement delivered pursuant to
Section 6.10, in each case as amended).

“Intercreditor Agreements” means (1) an intercreditor agreement relating to the
ABL Credit Agreement and this Agreement substantially in the form of Exhibit H-1
(the “ABL Intercreditor Agreement”) and (2) an intercreditor agreement relating
to the Secured Notes and Permitted Additional Secured Notes and this Agreement
substantially in the form of Exhibit H-2 (the “Non-ABL Intercreditor
Agreement”).

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and the Maturity
Date; provided that if any Interest Period for a Eurodollar Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last day of each March, June, September and
December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter or nine or twelve months thereafter (to the extent available to all
Lenders), as selected by the Borrower in its Borrowing or Conversion Notice;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

-23-



--------------------------------------------------------------------------------

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date (in the case of
Initial Loans) or the applicable New Loan Maturity Date (in the case of New
Loans).

“Investment” means, as to any Person, any direct or indirect (a) purchase or
other acquisition of capital stock or other securities, including any option,
warrant or right to acquire the same, of another Person, (b) loan, advance or
capital contribution to, extension of credit (except for current trade and
customer accounts receivable for inventory sold or services rendered in the
ordinary course of business), guarantee of Indebtedness of a Non-Loan Party or
assumption of obligations of, or purchase or other acquisition of any other debt
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor guarantees Indebtedness of such other Person, or
(c) purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the assets of another Person or any
merger or consolidation of such Person with any other Person, in each case in
any transaction or group of transactions which are part of a common plan. For
purposes of covenant compliance, the amount of any Investment shall be the
aggregate Investment less all cash returns, cash dividends and cash
distributions (or the fair market value of any non-cash returns, dividends or
distributions) received by such Person and less all liabilities expressly
assumed by another Person in connection with the sale of such Investment.

“ISDA Master Agreement” means the form entitled “2002 ISDA Master Agreement” or
such other replacement form then currently published by the International Swap
and Derivatives Association, Inc. or any successor thereto.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit J.

“Joint Book Managers” has the meaning assigned to such term in the preamble
hereto.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents, including the interpretation or administration thereof by
any Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, licenses, authorizations and permits of, and agreements with, any
Governmental Authority.

“Lead Arrangers” has the meaning assigned to such term in the preamble hereto.

“Lenders” means a financial institution party hereto with a Commitment or an
outstanding Loan, together with any Person that subsequently becomes a Lender by
way of assignment in accordance with the terms of Section 10.06, together with
their respective successors, other than any Person that ceases to be a Lender as
a result of an assignment in accordance with Section 10.06 or an amendment of
this Agreement.

 

-24-



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Leverage/Prepayment Certificate” means a certificate substantially in the form
of Exhibit O.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, collateral assignment, charge or security
interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan Documents” means this Agreement, each Note, the Guarantees and the
Security Documents.

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.

“Loans” means any Initial Loan or New Loan made by any Lender hereunder.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Agreement” means that certain management agreement dated as of
July 21, 2005 by and among Holdings, Bain Capital Partners, LLC, Bain Capital,
Ltd., Toybox Holdings, LLC and Vornado Truck LLC, as amended, modified and
supplemented from time to time; provided that no such amendment, modification or
supplement may effect any increase in fees payable thereunder.

“Mandatory Prepayment Date” has the meaning assigned to such term in
Section 2.03(i).

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Marketable Securities” means any security that is listed or recorded on a
United States national securities exchange, quoted on Nasdaq (or any other
successors thereto), on the Nasdaq National Market (or any successors thereto)
or any United States national automated interdealer quotation system, with a
seven-day average public float of at least $500.0 million.

“Master Lease” means each of the Master Leases entered into by any Loan Party
with any other direct or indirect domestic subsidiary of Holdings, and any and
all modifications thereto, substitutions therefor and replacements thereof.

“Material Adverse Effect” means any event, facts, or circumstances, which, after
the Restatement Date, has a material adverse effect on (a) the business, assets,
financial condition or income of the Loan Parties taken as a whole or (b) the
validity or enforceability of this Agreement or the other Loan Documents in any
material respect or any of the material rights or remedies of the Lenders or the
Agents hereunder or thereunder; provided that no event, fact or circumstance
existing on the Restatement Date of which the Agents have knowledge (based on
information disclosed to the Agents prior to the Restatement Date or set forth
in SEC publicly filed documents regarding Holdings prior to the Restatement
Date) shall be deemed to be the basis for a Material Adverse Effect.

 

-25-



--------------------------------------------------------------------------------

“Material Indebtedness” means any Indebtedness (other than the Obligations) of
the Loan Parties individually having an aggregate principal amount of
$50.0 million or more.

“Material Subsidiary” means a Subsidiary of the Borrower that had, as of the end
of the most recent Fiscal Quarter for which annual financial statements or
quarterly financial statements (whichever are more recent) are available prior
to the date of determination, total assets (as determined in accordance with
GAAP) of more than $50.0 million or any Subsidiary designated by the Borrower as
a Material Subsidiary. Notwithstanding the foregoing, Material Subsidiaries
shall include each Subsidiary, that together with its subsidiaries, account for
no less than 95% of total assets of the Borrower and its domestic Subsidiaries,
determined on a quarterly basis simultaneously with the delivery of the
financial statements required to be delivered by Section 6.01(b). For the
avoidance of doubt, the designation of a Subsidiary as a “Material Subsidiary”
shall be permanent notwithstanding any subsequent reduction in such Subsidiary’s
net tangible assets, unless otherwise consented to by the Administrative Agent.
Notwithstanding the foregoing, the Geoffrey Entities and each other Subsidiary
of the Borrower that is a Loan Party on the Restatement Date (in each case for
so long as they are a Subsidiary of a Loan Party) shall at all times be deemed a
Material Subsidiary. As of the Restatement Date, the Subsidiaries listed on
Schedule 1.02 are Material Subsidiaries.

“Maturity Date” means September 1, 2016.

“Maximum Incremental Facilities Amount” shall mean $700,000,000, less the amount
of any additional secured Indebtedness issued after the Restatement Date
pursuant to Section 7.03(w).

“Maximum Rate” has the meaning assigned to such term in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means an Employee Benefit Plan that is a multiemployer plan
as defined in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” means:

(a) with respect to any asset sale, the cash proceeds received by any Loan Party
or any of its Subsidiaries (other than (1) the Propco Subsidiaries and (2) any
Foreign Subsidiary to the extent the repatriation of such cash proceeds would
result in more than nominal adverse tax consequence to the Borrower, until such
time as any such cash proceeds are repatriated or otherwise transferred out of
the home jurisdiction of any such Foreign Subsidiary, (collectively, the
“Applicable Subsidiaries”) including cash proceeds subsequently received (as and
when received by such Loan Party or any of its Subsidiaries (other than the
Applicable Subsidiaries)) in respect of non-cash consideration initially
received, other than proceeds of ABL Priority Collateral if and for so long as
the obligations under the ABL Credit Agreement remain outstanding, net of
(i) selling and/or liquidation expenses (including reasonable brokers’ fees or
commissions, legal, accounting and other professional and transactional fees,
appraisal and title expenses, recording, transfer and similar taxes and the Loan
Party’s good faith estimate of other taxes paid or payable in connection with
such sale); (ii) amounts reasonably and in good faith provided as a reserve, in
accordance with GAAP, against (x) any liabilities under any indemnification
obligations associated with such Asset Sale or (y) any other liabilities
retained by such Loan Party or any of its Subsidiaries (other than the
Applicable Subsidiaries) associated with the properties sold in such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); (iii) such Loan
Party’s good faith estimate of payments required to be made with respect to
unassumed liabilities relating to the properties

 

-26-



--------------------------------------------------------------------------------

sold within 90 days of such Asset Sale (provided that, to the extent such cash
proceeds are not used to make payments in respect of such unassumed liabilities
within 90 days of such Asset Sale, such cash proceeds shall constitute Net Cash
Proceeds); (iv) in the case of a sale or other disposition (including casualty
or condemnation) of an asset, the amount of all payments required to be made by
any Loan Party or any of its Subsidiaries (other than the Applicable
Subsidiaries) as a result of such event to repay (or to establish any required
escrow for the repayment of) any Indebtedness secured by such asset; (v) other
reasonable fees and expenses actually incurred in connection therewith;
(vi) capital gains or other income taxes paid or payable as a result of any such
sale or disposition (after taking into account available tax credits or
deductions) and (vii) in the case of assets sold in connection with a sale and
leaseback transaction, the amount of all (x) repayments made with such proceeds
in respect of borrowings incurred and (y) prior capital expenditures made by the
Loan Parties, in each case to finance the acquisition or improvement of such
assets in contemplation of such sale and leaseback transaction;

(b) with respect to any Debt Issuance or equity issuance by any Person or any of
its Subsidiaries (other than the Applicable Subsidiaries), the cash proceeds
thereof, net of reasonable fees, commissions, costs and other expenses incurred
in connection therewith; and

(c) with respect to any Extraordinary Receipts, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, other
than proceeds of Collateral (as defined in the ABL Credit Agreement) if and for
so long as the obligations under the ABL Credit Agreement remain outstanding,
net of (i) all reasonable fees, costs and expenses incurred in connection with
the collection of such proceeds, awards or other compensation in respect of such
Extraordinary Receipts and net of any portion of such proceeds, awards or
compensation constituting reimbursement or compensation for amounts previously
paid by the Loan Parties or their Subsidiaries (other than the Applicable
Subsidiaries) in respect of the theft, loss, destruction, damage or other
similar event relating to such Extraordinary Receipts, (ii) in the case of a
sale or other disposition of an asset pursuant to a casualty or condemnation,
the amount of all payments required to be made by any Loan Party or any of their
respective Subsidiaries (other than the Applicable Subsidiaries) as a result of
such event to repay (or to establish an escrow for the repayment of) any
Indebtedness secured by such asset or otherwise subject to mandatory prepayment
under the ABL Credit Agreement as a result of such event, and (iii) capital
gains or other income taxes paid or payable as a result of any such sale or
disposition (after taking into account any available tax credits or deductions).

“New Loan” has the meaning assigned to such term in Section 2.12(b).

“New Loan Commitment” has the meaning assigned to such term in Section 2.12(a).

“New Loan Lender” has the meaning assigned to such term in Section 2.12(b).

“New Loan Maturity Date” means the date on which a New Loan matures.

“Non-ABL Intercreditor Agreement” has the meaning assigned to such term in the
definition of “Intercreditor Agreements.”

“Non-Guarantor Subsidiary” means any Subsidiary of a Loan Party that is not a
Guarantor.

“Non-Loan Party” means Holdings and any direct or indirect Subsidiary of
Holdings that is not a Loan Party.

 

-27-



--------------------------------------------------------------------------------

“Note” means a promissory note made by the Borrower in favor of a Lender or its
registered assigns, in substantially the form of Exhibit B hereto, evidencing
Loans made by such Lender to the Borrower.

“Obligations” means (a) obligations of the Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, and (ii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise, of the Borrower and
the other Loan Parties under this Agreement and the other Loan Documents and
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Borrower and the other Loan Parties under or pursuant to
this Agreement and the other Loan Documents.

“OFAC” has the meaning assigned to such term in Section 5.20.

“OID” has the meaning assigned to such term in Section 2.12(a).

“on” when used with respect to the Property or any property adjacent to the
Property, means “on, in, under, above or about.”

“Other Taxes” means any and all current or future stamp or documentary Taxes or
any other excise, property or similar Taxes arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

“Participant” has the meaning assigned to such term in Section 10.06(d).

“Participation Register” has the meaning assigned to such term in
Section 10.06(d)(vii).

“Patriot Act” has the meaning assigned to such term in Section 10.16.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit G.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any business or division of any person;
(b) acquisition of in excess of 50% of the Equity Interests of any person, and
otherwise causing such person to become a Subsidiary of such person; or
(c) merger or consolidation or any other combination with any person, if each of
the following conditions is met:

(i) no Default then exists or would result therefrom;

(ii) the person or business to be acquired shall be, or shall be engaged in, a
business of the type that Borrower and the Subsidiaries are engaged in on the
Restatement Date and reasonable extensions thereof, including, but not limited
to businesses which are complementary to the business of the type that Borrower
and the Subsidiaries are engaged in on the Restatement Date, such as
manufacturing and shipping, or any other business otherwise permitted to be
engaged in the Borrower or its Subsidiaries under this Agreement, and the
property acquired in connection with any such transaction shall be made subject
to the Lien of the Security Documents, to the extent required therein;

 

-28-



--------------------------------------------------------------------------------

(iii) the board of directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn) or commenced any action which
alleges that such acquisition will violate Applicable Law; and

(iv) the Borrower shall have furnished the Administrative Agent with ten
(10) days’ prior notice of such intended acquisition and shall have furnished
the Administrative Agent with (i) a current draft of the acquisition agreement
and other acquisition documents relating to the Acquisition and (ii) to the
extent the purchase price relating to the Acquisition is in excess of
$100,000,000 (excluding such portion of the purchase price consisting of Equity
Interests or Subordinated Indebtedness of a Loan Party (or cash proceeds of the
issuance of the foregoing) or contingent earn out obligations), a summary of any
due diligence undertaken by the Borrower in connection with such acquisition,
appropriate financial statements for the twelve (12) month period following such
Acquisition after giving effect to such Acquisition (including balance sheets,
cash flows and income statements by month for the acquired Person, individually,
and on a Consolidated basis for all Loan Parties) and such other information
readily available to the Loan Parties as the Administrative Agent shall
reasonably request.

“Permitted Additional Secured Notes” shall mean Indebtedness of the Borrower
(other than the Secured Notes) that is secured by a Lien ranking equally and
ratably with the Lien of the Secured Notes pursuant to the terms of the
Intercreditor Agreements; provided that (a) the holders of such Permitted
Additional Secured Notes (or a trustee or agent authorized to act on behalf of
such holders) shall have executed a supplement to the Intercreditor Agreements
agreeing to be bound thereby on the same terms applicable to the holders of
Secured Notes and (b) no Event of Default shall have occurred and be continuing
immediately after giving effect to the issuance thereof and the application of
proceeds therefrom.

“Permitted Holders” means (a) the Sponsors and (b) their respective Permitted
Transferees.

“Permitted Holdings Expenses” means expenses of Holdings consisting of
(a) franchise taxes and other costs required to maintain the legal existence of
Holdings, (b) corporate overhead expenses incurred in the ordinary course of
business, (c) audit costs, professional fees and expenses and other costs
incurred by Holdings in connection with reporting obligations under or otherwise
incurred in connection with compliance with Applicable Law (including applicable
rules or regulations of any governmental, regulatory or self-regulatory body or
stock exchange, including in respect of any reports filed with respect to the
Securities Act, the Exchange Act or the respective rules and regulations
promulgated thereunder), (d) obligations of Holdings under or in respect of
director and officer insurance policies or indemnification obligations to
directors or officers and directors’ fees and expenses, (e) reimbursement of
indemnities and actual expenses and, so long as no Specified Default has
occurred and is continuing or would result therefrom, fees, in each case,
payable pursuant to the Management Agreement; provided that such fees not paid
shall accrue and be paid when the applicable Specified Default has been cured or
waived and no additional Specified Default has occurred and is continuing or
would arise as a result of such payment and (f) trade payables and other
operating expenses incurred in the ordinary course of business and attributable
to the operations of the Borrower and its Subsidiaries and which are reasonably
expected to be, and appropriately should be payable by, the Borrower and its
Subsidiaries.

“Permitted Liens” has the meaning assigned to such term in Section 7.01.

 

-29-



--------------------------------------------------------------------------------

“Permitted Tax Distributions” means without duplication, (A) payments, dividends
or distributions by any Loan Party to Holdings in order to pay consolidated or
combined federal, state or local income or franchise taxes attributable to the
income of Holdings, the Loan Parties or any of their Subsidiaries, to the extent
such taxes are not payable directly by the Loan Parties or any of their
Subsidiaries, which payments, dividends and distributions by such Loan Party
(less any such taxes payable directly by the Loan Parties or any of their
Subsidiaries) shall not be in excess of the applicable income or franchise tax
liabilities that would have been payable by Holdings, the Loan Parties and the
Loan Parties’ Subsidiaries on a stand-alone basis and (B) the capitalization,
distribution and/or contribution of amounts payable or receivable by a Loan
Party in respect of any such attributable taxes.

“Permitted Transferees” means (a) any Controlled Investment Affiliate of the
Sponsors (collectively, “Sponsor Affiliates”), (b) any managing director,
general partner, limited partner, director, officer or employee of the Sponsors
or any Sponsor Affiliate (collectively, the “Sponsor Associates”), (c) the
heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries of any Sponsor Associate and (d) any trust, the beneficiaries of
which, or a corporation or partnership, the stockholders or partners of which,
include only a Sponsor Associate, his or her spouse, parents, siblings, members
of his or her immediate family (including adopted children) and/or direct lineal
descendants.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, could reasonably under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform” has the meaning assigned to such term in Section 10.02.

“Prepayment Option Notice” has the meaning assigned to such term in
Section 2.03(i).

“Pro Rata Share” means, with respect to each Lender, (i) at or prior to the
funding on the Restatement Date, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the
Commitment of such Lender and the denominator of which is the amount of the
Aggregate Commitments and (ii) thereafter, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the principal amount of the Loans of such Lender and the denominator of which is
the aggregate principal amount of the Loans of all Lenders.

“Propco II” means Toys “R” Us Property Company II, LLC.

“Propco Subsidiaries” means the special purpose Subsidiaries of the Loan Parties
listed on Schedule 1.03 hereto and any other newly created or acquired
Subsidiaries (i) party to CMBS facilities, high yield indentures or other
financings secured by interests in real property and (ii) designated by the
Borrower as “Propco Subsidiaries” from time to time.

“Qualified Capital Stock” means, of any Person, any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Qualifying IPO” means an equity issuance by Holdings consisting of an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) of its common stock (a) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
and (b) resulting in gross proceeds to Holdings of at least $100.0 million.

 

-30-



--------------------------------------------------------------------------------

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all buildings, structures,
parking areas and improvements and appurtenant fixtures and equipment, all
general intangibles and contract rights and other property and rights incidental
to the ownership, lease or operation thereof.

“Refinancing” has the meaning specified in the recitals hereto.

“Register” has the meaning specified in Section 10.06(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” has the meaning provided in Section 101(22) of CERCLA.

“Repricing Transaction” means the incurrence by Holdings or any Loan Party of
any Indebted-ness (including, without limitation, any new or additional term
loans under this Agreement or additional notes) that is secured or is broadly
marketed or syndicated to banks and other institutional investors in financings
similar to this Agreement or the Secured Notes (i) having an effective interest
rate margin or weighted average yield (to be determined by the Administrative
Agent consistent with generally accepted financial practice) that is less than
the Applicable Rate for, or weighted average yield (to be determined by the
Administrative Agent on the same basis) of, the Loans then in effect and
(ii) the proceeds of which are used to repay, in whole or in part, principal of
outstanding Loans.

“Required ABL Prepayment Amount” means, as of any date of determination, the
amount necessary to be repaid under the ABL Credit Agreement to result in Capped
Availability (as defined in the ABL Credit Agreement) immediately following such
repayment of at least $300.0 million.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Loans and Commitments outstanding on such date; provided that
Loans held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.

 

-31-



--------------------------------------------------------------------------------

“Restatement Date” means the first date all conditions precedent set forth in
Section 4.01 of this Agreement are satisfied or waived in accordance with
Section 10.01 of this Agreement, which date was August 24, 2010.

“Restricted Payment” means any (a) dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of a
Loan Party or any of its Subsidiaries, (b) payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests of any Loan Party or any of its Subsidiaries or
(c) payment on or in respect of any Indebtedness of Holdings other than with
respect to the 2021 Debentures, interest payments when due in respect of other
Certain Holdings Indebtedness, and principal and interest payments in respect of
Specified Holdings Indebtedness; provided that “Restricted Payments” shall not
include any dividends payable solely in Equity Interests (other than
Disqualified Capital Stock) of a Loan Party or any of its Subsidiaries to its
direct parent.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Notes” has the meaning assigned to such term in the Recitals hereto.

“Secured Obligations” means (a) the Obligations and (b) the due and punctual
payment and performance of all obligations of the Borrower and the other Loan
Parties under each Hedge Agreement permitted pursuant to Section 7.03(e) entered
into with any counter party that is a Secured Party.

“Secured Parties” means collectively, (a) the Administrative Agent, (b) the
Collateral Agent, (c) each other Agent, (d) the Lenders, (e) each Affiliate of
an Agent or a Lender that is a counterparty to a Hedge Agreement, if at the date
of entering into such Hedge Agreement, such Person was an Agent or Lender or an
Affiliate of an Agent or Lender and (f) with respect to the Secured Obligations
under Section 10.04(b), the other Indemnitees; it being understood and agreed
that such Indemnitees shall be bound by the Intercreditor Agreements.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the amended and restated security agreement, dated as
of the Restatement Date, by and among the Borrower and the other Loan Parties
and grantors that are party thereto and the Collateral Agent for its own benefit
and the benefit of the other Secured Parties, as amended or supplemented from
time to time and substantially in the form of Exhibit P.

“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreements, the Intercreditor Agreements and each other security
agreement, pledge agreement or other document or agreement delivered in
accordance with applicable law to grant, or purport to grant, a security
interest in any property as collateral for the Obligations.

“Senior Secured Leverage Ratio” means the ratio of (1) the aggregate amount of
Consolidated Indebtedness of the Borrower and its Subsidiaries (other than the
Propco Subsidiaries) secured by a Lien that is pari passu or senior in priority
to the Liens securing the Loans to (2) the Consolidated EBITDA of the Borrower
(other than the Propco Subsidiaries) for the most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such event for which such calculation is
being made shall occur, in each case calculated on a pro forma basis for such

 

-32-



--------------------------------------------------------------------------------

proposed incurrence and any other pro forma adjustments to Indebtedness and
Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of Consolidated Fixed Charge
Coverage Ratio; provided that the amount of Indebtedness under revolving credit
facilities shall be based on the average of the month-end balances of such
Indebtedness for the applicable four-quarter period.

“Significant Subsidiary” means any Subsidiary of a Loan Party that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date hereof.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuation on a going concern basis, all of the properties and
assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person on a going concern basis is not less
than the amount that would be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its properties and assets and generally pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to generally pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged.

“SPC” has the meaning assigned to such term in Section 10.06(g).

“Specified Default” means the occurrence of any Event of Default specified in
Section 8.01(a) or (d).

“Specified Holdings Indebtedness” means the Indebtedness set forth on Schedule
1.01 hereto.

“Sponsors” means Bain Capital (TRU) VIII, L.P., a Delaware limited partnership,
Bain Capital (TRU) VIII-E, L.P., a Delaware limited partnership, Bain Capital
(TRU) VIII Coinvestment, L.P., a Delaware limited partnership, Bain Capital
Integral Investors, LLC, a Delaware limited liability company, and BCIP TCV,
LLC, a Delaware limited liability company, Kohlberg Kravis Roberts & Co., Toybox
Holdings, LLC, Vornado Realty Trust and Vornado Truck, LLC, and their respective
affiliates.

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party or a Subsidiary thereof.

“Subordinated Indebtedness” means Indebtedness of the Borrower or any other Loan
Party that is by its terms subordinated in right of payment to the Obligations
(other than intercompany Loans made pursuant to Section 7.03(l)).

“Subsidiary” means, of a Person, a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless the context otherwise requires, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of a Loan Party.

 

-33-



--------------------------------------------------------------------------------

“Subsidiary Guarantors” means, collectively, each existing and future direct and
indirect Subsidiary of the Borrower that is party to the Guarantee. For the
avoidance of debt, Propco II will not be a Subsidiary Guarantor.

“Syndication Agents” has the meaning assigned to such term in the preamble
hereto.

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Total Leverage Ratio” means, with respect to the Borrower, at any date the
ratio of (i) Consolidated Indebtedness of the Borrower (other than the Propco
Subsidiaries) as of the last day of the fiscal quarter for which internal
financial statements are available immediately preceding the date of
calculation, determined on a consolidated basis in accordance with GAAP and as
provided below to (ii) Consolidated EBITDA of Borrower (other than the Propco
Subsidiaries) for the four full fiscal quarters for which internal financial
statements are available immediately preceding the date of calculation. For
purposes of calculating the Total Leverage Ratio for any period, the amount of
Indebtedness of any Person represented by outstanding letters of credit shall be
excluded from the amount of Indebtedness except to the extent such letter of
credit has been drawn and not reimbursed by such Person. In the event that a
Loan Party or Subsidiary of a Loan Party (other than the Propco Subsidiaries)
incurs or repays or redeems any Indebtedness (other than Indebtedness incurred
or repaid under any revolving credit facilities) subsequent to the end of the
period for which the Total Leverage Ratio is being calculated and on or prior to
the event for which the calculation of the Total Leverage Ratio is made, then
the Total Leverage Ratio shall be calculated giving pro forma effect to such
incurrence or redemption or repayment of Indebtedness as if the same had
occurred on the last day of the applicable period. The Total Leverage Ratio
shall be calculated in a manner consistent with the pro forma provisions (to the
extent applicable) of the definition of “Consolidated Fixed Charge Coverage
Ratio.” The amount of Indebtedness under revolving credit facilities shall be
based on the average of the month-end balances of such Indebtedness for the
applicable prior twelve-month period.

“Total Net Leverage Ratio” means, with respect to the Borrower, at any date, the
Total Leverage Ratio of Borrower as of such date; provided that for purposes of
calculating Total Net Leverage Ratio, total Unrestricted Cash and Cash
Equivalents held by a Loan Party or its Subsidiaries (other than Propco
Subsidiaries) shall be deducted from Consolidated Indebtedness. The amount of
Unrestricted Cash and Cash Equivalents included in such calculation (i) for
purposes of Section 7.06(f) shall be based on the average of the month-end
balances of such Unrestricted Cash and Cash Equivalents for the applicable
period and (ii) for purposes of Section 2.03(e) shall be based on the amount of
Unrestricted Cash and Cash Equivalents as of the last day of the applicable
Fiscal Year. Notwithstanding anything to the contrary herein, the maximum amount
of Unrestricted Cash and Cash Equivalents that may be netted from Consolidated
Indebtedness in calculating the Total Net Leverage Ratio for purposes of
Section 2.03(e) shall not exceed (x) $175.0 million in respect of the Fiscal
Year ending January 2012 and (y) $225.0 million in respect of each Fiscal Year
thereafter.

“Transactions” means the execution, delivery and performance by each of the Loan
Parties of each of the Loan Documents to which it is a party, the borrowing of
Loans, the issuance of the Secured Notes, the Refinancing and the payment of the
fees and expenses incurred in connection therewith.

“Type” means the character of a Loan as a Base Rate Loan or a Eurodollar Rate
Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.

 

-34-



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash and Cash Equivalents” means cash and Cash Equivalents
characterized as unrestricted in accordance with GAAP.

“Unsecured Term Loan Agreement” means that certain credit agreement, dated as of
December 1, 2006, by the Borrower, each lender from time to time party thereto,
Banc of America Bridge LLC, as administrative agent, and the other arrangers and
agents party thereto, as amended prior to the Restatement Date.

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Charter Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns, (iii) the words “herein,”
“hereof,” “hereto” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect on the Restatement

 

-35-



--------------------------------------------------------------------------------

Date. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. It is
understood and agreed that any recharacterization of an accounting entry or term
shall be permitted hereunder so long as the action relating to or underlying the
entry or item as so recharacterized would have been permitted if it had
originally been characterized in such manner.

1.04 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.05 Resolution of Drafting Ambiguities. The Borrower acknowledges and agrees
that it was represented by counsel in connection with the execution and delivery
of the Loan Documents, that it and its counsel reviewed and participated in the
preparation and negotiation of the Loan Documents and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of the Loan
Documents.

1.06 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.06, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

ARTICLE II

THE COMMITMENTS AND BORROWING OF LOANS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
having an Initial Loan Commitment severally agrees to make an Initial Loan to
the Borrower on the Restatement Date, in the amount of such Lender’s Initial
Loan Commitment as set forth on Schedule 2.01. Amounts borrowed under this
Section 2.01 and subsequently repaid or prepaid may not be reborrowed. Initial
Loans on the Restatement Date may be made as Eurodollar Rate Loans.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) The borrowing of Loans, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent. Such notices may be provided by
telephone; provided that each such telephone notice (x) in respect of Base Rate
Loans must be received by no later than 3:00 p.m. on the Business Day prior

 

-36-



--------------------------------------------------------------------------------

to the date of such Borrowing and (y) is thereafter confirmed in writing and
received by the Administrative Agent not later than (i) 2:00 p.m., two Business
Days prior to the requested date of any borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans and (ii) 12:00 noon, on the requested date of any
borrowing of Base Rate Loans. Each telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing or Conversion Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each conversion
to or continuation of Eurodollar Rate Loans shall be in an amount equal to $1.0
million or a whole multiple of $1.0 million in excess thereof. Each conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Borrowing or Conversion Notice
(whether telephonic or written) shall specify (i) in the case of a conversion or
continuation, whether the Borrower is requesting a conversion of Loans from one
Type to the other or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted and (v) in the case of a Eurodollar Rate
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period.” If the
Borrower fails to specify a Type of Loan in a Borrowing or Conversion Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.

(b) Following receipt of a Conversion Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of the borrowing, each Lender shall make the amount
of its Loan available to the Administrative Agent in Dollars in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Borrowing or Conversion Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.01, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Banc of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays breakage costs incurred in connection with such
conversion and required to be paid pursuant to Section 3.05 of which it has been
notified. During the existence of a Default, no Loans may be converted to or
continued as Eurodollar Rate Loans without the consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the Administrative Agent’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

 

-37-



--------------------------------------------------------------------------------

2.03 Prepayments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
voluntarily prepay the Loans in whole or in part at any time without premium or
penalty (subject to the premium set forth in Section 2.03(h), if applicable);
provided that (A) such notice shall be given in accordance with Section 2.03(g);
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1.0 million or a whole multiple of $1.0 million in excess thereof or, if less,
the entire principal amount thereof then outstanding; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, if less, the entire principal amount thereof
then outstanding. Each such notice shall be in the form of Exhibit A-2 and shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment. If such notice is given by the Borrower, the Borrower shall
be committed to make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein, unless otherwise
revoked prior to the date of such prepayment in accordance with Section 2.03(f).
Any prepayment of a Eurodollar Rate Loan shall be accompanied by any additional
amounts required pursuant to Section 3.05.

(b) Asset Sales. Following the receipt of any Net Cash Proceeds of any Asset
Sale after the Restatement Date, (x) at the option of the Borrower pursuant to a
written notice of reinvestment delivered to the Administrative Agent, the
Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
useful for its business (A) within twelve (12) months following receipt of such
Net Cash Proceeds or (B) if within twelve (12) months following receipt thereof
the Borrower enters into a legally binding commitment to reinvest such Net Cash
Proceeds, within 180 days of the date of such legally binding commitment;
provided that (1) if an Event of Default shall have occurred and be continuing,
the Borrower shall not be permitted to make any such reinvestments (other than
pursuant to a legally binding commitment that the Borrower entered into at a
time when no Event of Default existed or was continuing) and (2) if the assets
subject to such Asset Sale constituted Geoffrey Collateral, such reinvestment
may only be in assets constituting Geoffrey Collateral and (y) any remaining Net
Cash Proceeds from such Asset Sale shall be applied on the last day of such
twelve-month or 180-day period, as applicable, to the prepayment of the Loans
pursuant to this Section 2.03(b).

Notwithstanding the foregoing, no such prepayment shall be required under this
Section 2.03(b) with respect to:

(A) amounts not in excess of the Required ABL Prepayment Amount on such date;

(B) the disposition of property which constitutes Extraordinary Receipts; and

(C) Net Cash Proceeds from an Asset Sale by (1) a Foreign Subsidiary of the
Borrower (unless, and to the extent that, any such proceeds are repatriated to
the United States) or (2) Geoffrey International LLC unless and to the extent
that such proceeds are dividended, loaned or otherwise transferred to a Loan
Party.

(c) Debt Issuance or Disqualified Capital Stock Issuance. Promptly following the
receipt of any Net Cash Proceeds of any Debt Issuance after the Restatement Date
or any issuance by any Loan Party of Disqualified Capital Stock after the
Restatement Date, the Borrower shall apply 100% of such Net Cash Proceeds to the
repayment of Loans; provided that no such prepayment shall be required under
this Section 2.03(c) with respect to amounts not in excess of the Required ABL
Prepayment Amount.

 

-38-



--------------------------------------------------------------------------------

(d) Extraordinary Receipts. Promptly following the receipt of any Net Cash
Proceeds from any Extraordinary Receipts, at the option of the Borrower, the
Borrower may reinvest all or any portion of such Net Cash Proceeds to repair,
replace or restore any property in respect of which such Net Cash Proceeds were
paid is to reinvest in other fixed or capital assets within (x) twelve
(12) months following receipt of such Net Cash Proceeds or (y) if the Borrower
enters into a legally binding commitment to reinvest such Net Cash Proceeds
within twelve (12) months following receipt thereof, within 180 days of the date
of such legally binding commitment but in any event no earlier than the twelfth
month following receipt of such Net Cash Proceeds; provided that if an Event of
Default shall have occurred and be continuing, the Borrower shall not be
permitted to make any such reinvestments (other than pursuant to a legally
binding commitment that the Borrower entered into at a time when no Event of
Default existed or was continuing) and (ii) if any Net Cash Proceeds cannot be
so reinvested during the periods described above, an amount equal to any such
Net Cash Proceeds shall be applied on the last day of such period to the
prepayment of the Loans pursuant to this Section 2.03(d).

(e) Excess Cash Flow. If, for any Fiscal Year of the Borrower commencing with
the Fiscal Year ending January 28, 2012, there shall be Excess Cash Flow, the
Borrower shall, on the Excess Cash Flow Application Date relating to such Fiscal
Year, prepay the Loans in an amount equal to the Excess Cash Flow Percentage of
such Excess Cash Flow. Each such prepayment shall be made on a date (an “Excess
Cash Flow Application Date”) no later than ten days after the date on which the
financial statements of the Borrower referred to in Section 6.01(a) for such
Fiscal Year are required to be delivered to the Administrative Agent. Each such
prepayment shall be subject to the procedures set forth in this Section 2.3.

(f) Application of Prepayments. Amounts to be applied pursuant to this
Section 2.03 to the prepayment of Loans shall be applied first to reduce
outstanding Base Rate Loans. Any amounts remaining after each such application
shall be applied to prepay Eurodollar Rate Loans. Notwithstanding the foregoing,
if the amount of any prepayment of Loans required under this Section 2.03 shall
be in excess of the amount of the Base Rate Loans at the time outstanding (an
“Excess Amount”), only the portion of the amount of such prepayment as is equal
to the amount of such outstanding Base Rate Loans shall be immediately prepaid
and, at the election of the Borrower, the Excess Amount shall be either
(A) deposited in an escrow account on terms reasonably satisfactory to the
Administrative Agent and the Borrower and applied to the prepayment of
Eurodollar Rate Loans on the last day of the then next-expiring Interest Period
for Eurodollar Rate Loans; provided that (i) interest in respect of such Excess
Amount shall continue to accrue thereon at the rate provided hereunder for the
Loans which such Excess Amount is intended to repay until such Excess Amount
(and any returns on investment relating thereto) shall have been used in full to
repay such Loans and (ii) at any time while an Event of Default has occurred and
is continuing, the Administrative Agent may, and upon written direction from the
Required Lenders shall, apply any or all proceeds then on deposit to the payment
of such Loans in an amount equal to such Excess Amount or (B) prepaid
immediately, together with any amounts owing to the Lenders under Section 3.05.

(g) Notice of Prepayment. The Borrower shall notify the Administrative Agent by
written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Rate Loan, not later than 12:00 noon, two Business Days before the
date of prepayment and (ii) in the case of prepayment of a Base Rate Loan, not
later than 12:00 noon, one Business Day before the date of prepayment. Each such
notice shall be in the form of Exhibit A-2 and shall specify the prepayment
date, the principal amount of each Borrowing or portion thereof to be prepaid
and, in the case of a mandatory prepayment, a reasonably detailed calculation of
the amount of such prepayment. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
notice of prepayment shall be revocable on any Business Day prior to the date of
repayment, provided that, within 5 Business Days of receiving a written demand
for such reimbursement which sets forth the calculation of breakage

 

-39-



--------------------------------------------------------------------------------

costs incurred and payable pursuant to Section 3.05 in reasonable detail, the
Borrower shall reimburse the Lenders for such breakage costs associated with the
revocation of any notice of prepayment. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.03. Prepayments shall be accompanied by accrued
interest as required by Section 2.06.

(h) Prepayment Premium. Upon any voluntary prepayment of the Loans (in whole or
in part, including pursuant to a refinancing thereof) at any time on or prior to
the first anniversary of the Restatement Date with the proceeds of any Repricing
Transaction, Borrower shall pay a premium equal to 1.00% of the principal amount
of any portion of such Loans optionally prepaid.

(i) Notwithstanding anything to the contrary in Section 2.03, with respect to
the amount of any mandatory prepayment described in Sections 2.03(b) through
(d) that is required to be applied towards the repayment of Loans (such amount,
the “Prepayment Amount”), the Borrower will, in lieu of automatically applying
such amount to the prepayment of Loans as provided in Section 2.03 above on the
date specified in Sections 2.03(b) through (d) for such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent prepare and provide to each Lender a
notice (each, a “Prepayment Option Notice”), as described below. As promptly as
practicable after receiving such notice from the Borrower, the Administrative
Agent will send to each Lender a Prepayment Option Notice, which shall be in the
form of Exhibit K, and shall include an offer by the Borrower to prepay on the
date (each a “Mandatory Prepayment Date”) that is 5 Business Days after the date
of the Prepayment Option Notice, the relevant Loans of such Lender by an amount
equal to the portion of the Prepayment Amount indicated in such Lender’s
Prepayment Option Notice as being applicable to such Lender’s Loans. On the
Mandatory Prepayment Date, the Borrower shall pay to the relevant Lenders the
aggregate amount necessary to prepay that portion of the outstanding relevant
Loans as described above in respect of which such Lenders have accepted
prepayment (it being understood that a failure to respond to a Prepayment Option
Notice shall be deemed an acceptance of the prepayment referenced therein);
provided that if after the application of amounts above, any portion of the
Prepayment Amount not accepted by the Lenders shall remain, such amount may be
retained by the Borrower.

2.04 Termination of Commitments. The Commitments of each Lender shall
automatically terminate on the Restatement Date upon the borrowing of the Loans
on such date.

2.05 Repayment of Loans.

(a) The Borrower shall repay to the Administrative Agent for the ratable account
of the Initial Loan Lenders on the Maturity Date the aggregate amount of all
Initial Loans outstanding on such date.

(b) The Borrower shall repay to the Administrative Agent for the ratable account
of the Initial Loan Lenders on each date set forth below (each, an “Initial Loan
Repayment Date”) a principal amount in respect of the Initial Loans equal to
(x) the outstanding principal amount of Initial Loans made on the Restatement
Date multiplied by (y) the percentage set forth below opposite such Initial Loan
Repayment Date (each, an “Initial Loan Repayment Amount”):

 

                        Date    Initial Loan Repayment Amount  

November 30, 2010

   0.25 % 

February 28, 2011

   0.25 % 

May 31, 2011

   0.25 % 

August 31, 2011

   0.25 % 

 

-40-



--------------------------------------------------------------------------------

                        Date    Initial Loan Repayment Amount  

November 30, 2011

   0.25 % 

February 29, 2012

   0.25 % 

May 31, 2012

   0.25 % 

August 31, 2012

   0.25 % 

November 30, 2012

   0.25 % 

February 28, 2013

   0.25 % 

May 31, 2013

   0.25 % 

August 31, 2013

   0.25 % 

November 30, 2013

   0.25 % 

February 28, 2014

   0.25 % 

May 31, 2014

   0.25 % 

August 31, 2014

   0.25 % 

November 30, 2014

   0.25 % 

February 28, 2015

   0.25 % 

May 31, 2015

   0.25 % 

August 31, 2015

   0.25 % 

November 30, 2015

   0.25 % 

February 28, 2016

   0.25 % 

May 31, 2016

   0.25 % 

Maturity Date

   Remaining outstanding amount   

(c) In the event that any New Loans are made, such New Loans shall be repaid by
the Borrower in the amounts (each, a “New Loan Repayment Amount”) and on the
dates set forth in the applicable Joinder Agreement.

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, each Loan that is a
(i) Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall, to the
extent permitted by applicable law, bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal or
interest on any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in Section 2.06(a) or (ii) in the case of any other overdue amount, 2%
plus the rate applicable to Base Rate Loans as provided in Section 2.06(a) (in
either case, the “Default Rate”).

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto; provided that (i) interest accrued pursuant to
Section 2.06(b) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

 

-41-



--------------------------------------------------------------------------------

2.07 Fees.

(a) The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times previously
agreed in writing by such parties.

(b) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

2.08 Computation of Interest and Fees. All computations of interest for Base
Rate Loans including Base Rate Loans (determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made or continued or converted from a Loan of another Type, and shall
not accrue on a Loan, or any portion thereof, for the day on which the Loan or
such portion is paid; provided that any Loan that is repaid on the same day on
which it is made shall, subject to Section 2.10(a), bear interest for one day.
Any change in the interest rate in a Loan resulting from a change in the Base
Rate or the Eurodollar Reserve Percentage shall become effective as of the
opening of business on the day on which such change becomes effective. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.09 Evidence of Indebtedness.

(a) The Loans, and the principal and interest due with respect thereto, made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

(b) Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding

 

-42-



--------------------------------------------------------------------------------

Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then each of the applicable Lender and
the Borrower agrees to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Loans of the Type comprising such Borrowing. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Loans set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to

 

-43-



--------------------------------------------------------------------------------

make any Loan or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of Loans then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of Loans then due to such parties.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its Pro Rata Share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with their respective Pro Rata Share;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest;

(ii) the provisions of this section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which, subject to clause (iii) below, the provisions of this section
shall apply); and

(iii) the provisions of this section shall not apply to any assignment made
pursuant to, and in accordance with, Section 10.06(h)(II).

Subject to the provisions of Section 10.06(d), each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

2.12 Incremental Facilities.

(a) The Borrower may by written notice to Administrative Agent elect to request
the establishment of one or more additional tranches of term loans (the
commitments thereto, the “New Loan Commitments”), by an aggregate amount not in
excess of the Maximum Incremental Facilities Amount in the aggregate and not
less than $25,000,000 individually (or such lesser amount as (x) may be approved

 

-44-



--------------------------------------------------------------------------------

by the Administrative Agent or (y) shall constitute the difference between the
Maximum Incremental Facilities Amount and all such New Loan Commitments obtained
on or prior to such date). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the New Loan
Commitments shall be effective, which shall be a date not less than ten Business
Days after the date on which such notice is delivered to the Administrative
Agent. The Borrower shall specify the identity of each Eligible Assignee (and
any existing Lender) to whom the Borrower proposes any portion of such New Loans
be allocated and the amounts of such allocations; provided, however, that
(A) any existing Lender approached to provide all or a portion of the New Loans
may elect or decline, in its sole discretion, to provide all or any portion of
such New Loans and (B) any Eligible Assignee that is not an existing Lender
shall be approved by the Administrative Agent and the Borrower. In each case,
such New Loan Commitments shall become effective as of the applicable Increased
Amount Date; provided that (i) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such New Loan
Commitments, as applicable; (ii) both before and after giving effect to the
making of any New Loans, each of the conditions set forth in Section 4.01 shall
be satisfied; (iii) the New Loan Commitments shall be effected pursuant to one
or more Joinder Agreements executed and delivered by the Borrower and
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 3.01(e); (iv) the
Borrower shall make any payments required pursuant to Section 2.11 in connection
with the New Loan Commitments, as applicable; (v) the Borrower shall deliver or
cause to be delivered any legal opinions or other documents reasonably requested
by Administrative Agent in connection with any such transaction; and (vi) the
interest rates and amortization schedule applicable to any New Loans under the
New Loan Commitments shall be determined by the Borrower and the New Loan
Lenders thereunder; provided that if the applicable interest rate margin
relating to the New Loans (the “Incremental Loan Applicable Rate”) exceeds the
Applicable Rate relating to the existing Loans by more than 0.25%, the
Applicable Rate relating to the existing Loans shall be adjusted to be equal to
the Incremental Loan Applicable Rate minus 0.25%; provided, further, that in
determining such applicable interest rates, (x) original issue discount (“OID”)
or upfront fees (which shall be deemed to constitute like amount of OID) paid by
the Borrower to the Lenders under the New Loans and the existing Loans in the
initial primary syndication thereof shall be included and equated to interest
rate (with OID being equated to interest based on an assumed four-year life to
maturity) and (y) any changes to the interest rate “floor” shall be deemed to be
an equivalent change in the applicable interest rate margin for the New Loans.
Any New Loans made on an Increased Amount Date shall be designated a separate
series of New Loans for all purposes of this Agreement.

(b) On any Increased Amount Date on which any New Loan Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each Lender with a New Loan Commitment (each, a “New Loan Lender”) of any
series shall make a loan to the Borrower (a “New Loan”) in an amount equal to
its New Loan Commitment, and (ii) each New Loan Lender shall become a Lender
hereunder with respect to the New Loan Commitment and the New Loans of such
series made pursuant thereto.

(c) The terms and provisions of any New Loans and New Loan Commitments shall be,
except as otherwise set forth herein or in the applicable Joinder Agreement,
identical to one or more Classes of the existing initial Loans; provided that
(i) the applicable New Loan Maturity Date of each series shall be no earlier
than the Maturity Date and mandatory prepayment and other payment rights (other
than scheduled amortization) of the New Loans and the Initial Loans shall be
identical, (ii) the rate of interest and the amortization schedule applicable to
the New Loans of each series shall be determined by the Borrower and the
applicable New Loan Lenders and shall be set forth in each applicable Joinder
Agreement; provided that the weighted average life to maturity of all New Loans
shall be no shorter than the weighted average life to maturity of the Initial
Loans, (iii) the New Loans shall rank pari passu in right of payment and of
security with the Initial Loans and (iv) all other terms applicable to the New
Loans of each series that differ from the existing Initial Loans shall be
reasonably acceptable to the Administrative Agent (as evidenced by its execution
of the applicable Joinder Agreement).

 

-45-



--------------------------------------------------------------------------------

(d) As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Additional
Loans Effective Date signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Additional Loans Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 2.12, the representations and warranties
contained in subsections (a) and (b) of Section 5.06 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 and (B) no Event of Default or Default exists
immediately before or immediately after giving effect to such addition.

(e) Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower, to effect the provision of this Section 2.12.

2.13 Defaulting Lenders.

(a) Waivers and Amendments. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law, such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 10.01.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Unless required by applicable Law (as determined in
good faith by the applicable withholding agent), and all payments by or on
account of any obligation of the Loan Parties hereunder or under any other Loan
Document shall be made free and clear of and without deduction or withholding
for any Indemnified Taxes or Other Taxes; provided, however, that if the
applicable withholding agent shall be required by applicable Law to deduct, or
an Agent or a Lender shall be required to remit, any Taxes from such payments,
then (i) in the case of Indemnified Taxes or Other Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after all required
deductions or remittances for such Taxes (including deductions applicable to
additional sums payable under this Section 3.01) have been made, the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
applicable withholding agent shall make such deductions and (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

 

-46-



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Loan Parties. In addition, the Loan Parties
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with Applicable Law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Loan Parties hereunder
or under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto; provided that if the Borrower reasonably believes that such
Taxes were not correctly or legally asserted, each Lender will use reasonable
efforts to cooperate with the Borrower to obtain a refund of such taxes (which
shall be repaid to the Borrower in accordance with Section 3.01(f)) so long as
such efforts would not, in the sole determination of such Lender result in any
additional costs, expenses or risks or be otherwise disadvantageous to it;
provided, further, that the Borrower shall not be required to compensate any
Lender pursuant to this Section 3.01 for any amounts incurred in any fiscal year
for which such Lender is claiming compensation if such Lender does not furnish
notice of such claim within six months from the end of such fiscal year;
provided, further, that if the circumstances giving rise to such claim have a
retroactive effect (e.g., in connection with the audit of a prior tax year),
then the beginning of such six-month period shall be extended to include such
period of retroactive effect. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of any Lender, setting forth in reasonable detail
the manner in which such amount was determined, shall be conclusive absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e) Status of Lenders. Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by Law, or reasonably
requested by the Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify the
Borrower and the Administrative Agent of its inability to do so. Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are subject to such Tax at a rate reduced by
an applicable tax treaty, the Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
Law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

(a) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

 

-47-



--------------------------------------------------------------------------------

(b) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter when required by Law or upon the reasonable request
of the Borrower or the Administrative Agent) whichever of the following is
applicable:

(I) two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(II) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(III) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit M (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN (or any successor forms),

(IV) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)), or

(V) any other form prescribed by applicable requirements of U.S. federal income
tax Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Requirements of Law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made (including, in the case of any Lender claiming exemption from
withholding under Sections 1471 and 1472 of the Code, any documentation required
to comply with such exemption).

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
the Borrower of its inability to deliver any such forms, certificates or other
evidence.

 

-48-



--------------------------------------------------------------------------------

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f) Should a Lender become subject to Taxes because of its failure to deliver a
form required hereunder (including any documentation necessary to prevent
withholding under Section 1471 or Section 1472 of the Code), the Loan Parties
shall, at such Lender’s expense, take such steps as such Lender shall reasonably
request to assist such Lender to recover such Taxes.

(g) If any Loan Party shall be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Agent or Lender to the extent that
such Agent or Lender becomes subject to Taxes subsequent to the Restatement Date
(or, if applicable, subsequent to the date such Person becomes a party to this
Agreement) as a result of any change in the circumstances of such Agent or
Lender (other than a change in Applicable Law), including without limitation a
change in the residence, place of incorporation, principal place of business of
such Agent or Lender or a change in the branch or lending office of such Agent
or Lender, as the case may be, such Agent or Lender shall use reasonable efforts
to avoid or minimize any amounts which might otherwise be payable pursuant to
this Section 3.01; provided, however, that such efforts shall not include the
taking of any actions by such Agent or Lender that would result in any tax,
costs or other expense to such Agent or Lender (other than a tax, cost or other
expense for which such Agent or Lender shall have been reimbursed or indemnified
by the Loan Parties pursuant to this Agreement or otherwise) or any action which
would or might in the reasonable opinion of such Agent or Lender have an adverse
effect upon its business, operations or financial condition or otherwise be
disadvantageous to such Agent or Lender.

(h) If any Lender or Agent reasonably determines that it has actually and
finally realized, by reason of a refund, deduction or credit of any Indemnified
Taxes or Other Taxes as to which it has been paid or reimbursed by the Loan
Parties pursuant to subsection (a) or (c) above in respect of payments under the
Loan Documents, a current monetary benefit that it would otherwise not have
obtained and that would result in the total payments under this Section 3.01
exceeding the amount needed to make such Lender or Agent whole, such Lender or
Agent shall pay to the Borrower, with reasonable promptness following the date
upon which it actually realizes such benefit, an amount equal to the lesser of
the amount of such benefit or the amount of such excess, in each case net of all
out-of-pocket expenses (including Taxes) incurred in securing such refund,
deduction or credit and without interest (other than any interest paid by the
relevant taxing authority with respect to such refund net of any Taxes payable
by any Lender or Agent on such interest).

3.02 Change in Legality.

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if any Change in Law occurring after the Restatement Date shall make
it unlawful for a Lender to make or maintain a Eurodollar Rate Loan or to give
effect to its obligations as contemplated hereby with respect to a Eurodollar
Rate Loan, then, by written notice to the Borrower, such Lender may (x) declare
that Eurodollar Rate Loans will not thereafter be made by such Lender hereunder,
whereupon any request by the Borrower for a Eurodollar Rate Loan shall, unless
withdrawn, as to such Lender only, be deemed a request for a Base Rate Loan
unless such declaration shall be subsequently withdrawn; and (y) require that
all outstanding Eurodollar Rate Loans made by such Lender be converted to Base
Rate Loans, in which event all such Eurodollar Rate Loans shall be automatically
converted to Base Rate Loans as of the effective date of such notice as provided
in Section 2.02. In the event any Lender shall exercise its rights hereunder,
all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Rate Loans that would have been made by such
Lender or the converted Eurodollar Rate Loans of such Lender shall instead be
applied to repay the Base Rate Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Rate Loans.

 

-49-



--------------------------------------------------------------------------------

(b) For purposes of this Section 3.02, a notice to the Borrower pursuant to
Section 3.02(a) above shall be effective, if lawful, and if any Eurodollar Rate
Loans shall then be outstanding, on the last day of the then-current Interest
Period; and otherwise such notice shall be effective on the date of receipt by
the Borrower.

3.03 Alternate Rate of Interest for Loans. If, prior to the commencement of any
Interest Period for a Eurodollar Rate Loan, the Administrative Agent:

(a) reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Eurodollar Rate (in accordance with the terms of the definitions thereof)
for such Interest Period; or

(b) is advised by the Required Lenders that the Eurodollar Rate for such
Interest Period will not adequately and fairly reflect the cost to such Required
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the applicable Lenders
that the circumstances giving rise to such notice no longer exist (which notice
the Administrative Agent shall deliver promptly upon obtaining knowledge of the
same), (i) any Borrowing or Conversion Notice that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Rate Loan
shall be ineffective and (ii) if any Borrowing Request requests a Eurodollar
Rate Loan, such Borrowing shall be made as a Borrowing of Base Rate Loans unless
withdrawn by the Borrower.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any reserve requirement reflected in the
Eurodollar Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting Eurodollar Rate Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost in any
material amount in excess of that incurred by similarly situated lenders to such
Lender of making or maintaining any Eurodollar Rate Loan or to reduce the amount
in any material respect of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that (i) any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
would have achieved but for such Change in Law (taking into consideration such
Lender’s policies and

 

-50-



--------------------------------------------------------------------------------

the policies of such Lender’s holding company with respect to capital adequacy)
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 3.04 and
setting forth in reasonable detail the manner in which such amount or amounts
were determined shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within fifteen (15) Business Days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs or reductions
incurred more than 90 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefore and provided,
further, that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

3.05 Compensation for Losses. The Borrower shall promptly reimburse any Lender
for any loss, cost or expense incurred by it in the reemployment of funds
resulting from:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan or the failure of the Lender to deliver any notice
pursuant to Section 3.02, 3.03 or 3.04) to prepay, borrow, continue or convert
any Eurodollar Rate Loan on the date or in the amount notified by the Borrower.

Such loss shall be the amount as reasonably determined by such Lender as the
excess, if any, of (A) the amount of interest which would have accrued to such
Lender on the amount so paid, not prepaid or not borrowed at a rate of interest
equal to the Eurodollar Rate for such Loan (but specifically excluding any
Applicable Rate) for the period from the date of such payment or failure to
borrow or failure to prepay to the last day (x) in the case of a payment or
refinancing of a Eurodollar Rate Loan with Base Rate Loans other than on the
last day of the Interest Period for such Loan or the failure to prepay a
Eurodollar Rate Loan, of the then current Interest Period for such Loan or
(y) in the case of such failure to borrow, of the Interest Period for such
Eurodollar Rate Loan which would have commenced on the date of such failure to
borrow, over (B) in the case of a Eurodollar Rate Loan, the amount of interest
which would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the London interbank
market. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 3.05 and the manner in which such amount was determined shall be
delivered to the Borrower (with a copy to the Administrative Agent). The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

 

-51-



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 3.04 or cannot make Loans under Section 3.02, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment; provided, however, that the Borrower shall not be
liable for such costs and expenses of a Lender requesting compensation if
(i) such Lender becomes a party to this Agreement on a date after the
Restatement Date and (ii) the relevant Change in Law occurs on a date prior to
the date such Lender becomes a party hereto.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO LOANS

4.01 Conditions of Loans. The obligation of each Lender to make its Loan on the
Restatement Date is subject to satisfaction of the following conditions
precedent:

(a) Loan and Corporate Documents; Certificates. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals) unless otherwise specified, each, if applicable, properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Restatement Date (or, in the case of certificates of governmental officials, a
recent date before the Restatement Date):

(i) executed counterparts of this Agreement (including the Exhibits and
Schedules thereto) and each other Loan Document and the Perfection Certificate;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
is validly

 

-52-



--------------------------------------------------------------------------------

existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except those jurisdictions
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect;

(v) a certificate signed by a Responsible Officer of the Borrower on behalf of
the Borrower certifying (A) that the conditions specified in Sections 4.01(d)
and 4.01(e) have been satisfied and (B) that there has been no Material Adverse
Effect since January 30, 2010; and

(vi) a Borrowing Notice, relating to the Loans.

(b) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents and the Arrangers and the Lenders, opinions of
counsel to the Loan Parties, in each case addressed to each of the Agents, the
Arrangers and the Lenders and dated the Restatement Date, substantially in the
form of Exhibits E-1 and E-2.

(c) Fees and Expenses. All accrued fees and invoiced expenses of the Agents, the
Arrangers and the Lenders (including the fees and expenses of Cahill Gordon &
Reindel LLP, counsel for the Agents and the Arrangers, and of local counsel for
the Lenders) required to be paid on or before the Restatement Date and presented
for payment shall have been paid.

(d) Representations. The representations and warranties of the Loan Parties
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the Restatement
Date as though made on such date; provided that to the extent that such
representations and warranties specifically refer to an earlier date, then such
representations and warranties shall be true and correct in all material
respects as of such earlier date.

(e) No Default. As of the Restatement Date, no Default or Event of Default
exists and immediately after the consummation of the Transactions, no Default or
Event of Default will exist.

(f) Personal Property Requirements. The Collateral Agent shall have received:

(i) reasonably satisfactory evidence that all other certificates, agreements,
including control agreements, or instruments necessary to perfect the Collateral
Agent’s security interest in the Collateral (as each such term is defined in the
Security Agreement and to the extent required by the Security Agreement) have
been delivered to the ABL Collateral Agent (which shall act as bailee for the
Collateral Agent);

(ii) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Officer and United States
Copyright Office and such other documents under applicable law in each
jurisdiction as may be necessary to perfect the Liens created, or purported to
be created, by the Security Documents (to the extent required by the Security
Agreement);

(iii) copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches, each of a recent date in each of the
jurisdictions set forth in Schedules 1(c) and 4 attached to the Perfection
Certificate, the results of which shall not reveal any Liens on the Collateral
covered or intended to be covered by the Security Documents (other than
Permitted Liens or any other Liens reasonably acceptable to the Collateral
Agent);

 

-53-



--------------------------------------------------------------------------------

(iv) evidence reasonably acceptable to the Collateral Agent of payment or
arrangements for payment by the Loan Parties of all applicable recording taxes,
fees, charges, costs and expenses required for the recording of the Security
Documents.

(g) The Secured Notes shall have been issued by the Borrower and the Borrower
shall have received net proceeds from the issuance of the Secured Notes in an
amount that, together with the proceeds from the Initial Loans made hereunder on
the Restatement Date, is sufficient to repay the Existing Loans and to effect
the Refinancing. The Existing Loans and the Existing Unsecured Term Loan
Agreement shall be repaid concurrently with the making of the Initial Loans
hereunder.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to funding on the Restatement Date specifying its
objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans to be made hereby, each Loan Party represents and warrants to each Lender
as of the date hereof that the following statements are true and correct (it
being understood and agreed that the representations and warranties made herein
are deemed to be made concurrently with the consummation of the Transactions):

5.01 Organization; Powers. Each Loan Party is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
has all requisite power and authority to own its property and assets and to
carry on its business as now conducted except, in each case, where the failure
to do so, or so possess, individually or in the aggregate would not reasonably
be expected to result in a Material Adverse Effect. Each Loan Party has all
requisite organizational power and authority to execute and deliver and perform
all its obligations under all Loan Documents to which such Loan Party is a
party. Each Loan Party is qualified to do business in, and is in good standing
(where such concept exists) in, every jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary, except where the failure to be so qualified or in good standing
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect. Schedule 5.01 annexed hereto sets forth, as of the
Restatement Date, each Loan Party’s name as it appears in official filings in
its state of incorporation or organization, its state of incorporation or
organization, organization type, organization number, if any, issued by its
state of incorporation or organization, and its federal employer identification
number.

5.02 Authorization; Enforceability. The transactions contemplated hereby and by
the other Loan Documents to be entered into by each Loan Party are within such
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate, membership, partnership or other necessary action. This Agreement has
been duly executed and delivered by each Loan Party that is a party hereto and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, a legal, valid
and binding obligation of such Loan Party,

 

-54-



--------------------------------------------------------------------------------

enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

5.03 Governmental Approvals; No Conflicts. The transactions to be entered into
and contemplated by the Loan Documents (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except for such as (i) have been obtained or made and
are in full force and effect, or (ii) the failure of which to obtain would not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate any Applicable Law or the Charter Documents of any Loan Party, except to
the extent that such violation would not reasonably be expected to result in a
Material Adverse Effect, (c) will not violate or result in a default under any
indenture or any other agreement, instrument or other evidence of Material
Indebtedness, except to the extent that such default would not reasonably be
expected to result in a Material Adverse Effect and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party.

5.04 Financial Condition. The Borrower has heretofore furnished to the Agents
the Consolidated balance sheet, and statements of income, stockholders’ equity
and cash flows for the Borrower and its Subsidiaries as of and for the Fiscal
Year ending January 30, 2010, certified by a Responsible Officer of the
Borrower. Such financial statements present fairly, in all material respects,
the financial position, results of operations and cash flows of the Borrower and
its Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year end audit adjustments and the absence of footnotes. Since
January 30, 2010, there has been no Material Adverse Effect.

5.05 Properties. Each Loan Party has title to, or valid leasehold interests in,
all its real (immovable) and personal (movable) property material to its
business, except for defects which would not reasonably be expected to have a
Material Adverse Effect.

5.06 Litigation and Environmental Matters.

(a) Except as set forth on Schedule 5.06(a) or as disclosed in the annual or
quarterly financial statements delivered to the Lenders, there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the actual knowledge of Responsible Officers of a Loan
Party and its Subsidiaries, threatened in writing against any Loan Party or its
Subsidiaries (other than claims (A) which are covered by insurance, (B) which
are being defended by the relevant insurance company and (C) as to which no Loan
Party has knowledge (though notice from such insurance company or otherwise)
that the claim potentially exceeds the total amount of insurance coverage
applicable to such claim) (i) as to which there is a reasonable possibility of
an adverse determination which, if adversely determined, would reasonably be
expected individually or in the aggregate to result in a Material Adverse Effect
or (ii) that involve any of the Loan Documents and would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(b) Except as set forth on Schedule 5.06(b) or as disclosed in the annual or
quarterly financial statements delivered to the Lenders, no Loan Party (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability, which, in each case, individually or
in the aggregate, would reasonably be expected to result in a Material Adverse
Effect.

 

-55-



--------------------------------------------------------------------------------

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or would reasonably be expected to result in, a Material Adverse Effect.

5.07 Compliance with Laws and Agreements. Each Loan Party is in compliance with
all Applicable Law and all Material Indebtedness (including, without limitation,
the Indentures), and no event of default has occurred and is continuing
thereunder, except in each case where the failure to comply or the existence of
a default, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. Without limiting the generality of the
foregoing, each Loan Party has obtained all permits, licenses and other
authorizations which are required with respect to the ownership and operations
of its business except where the failure to obtain such permits, licenses or
other authorizations, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Each Loan Party is in material
compliance with all terms and conditions of all such permits, licenses, orders
and authorizations, except where the failure to comply with such terms or
conditions, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

5.08 Investment and Holding Company Status. No Loan Party or any of its
Subsidiaries is an “investment company” as defined in, and required to be
registered as such under, the Investment Company Act of 1940.

5.09 Taxes. Each Loan Party and its Subsidiaries has timely filed or caused to
be filed all tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings, for which
such Loan Party and its Subsidiaries have set aside on its books adequate
reserves, and as to which no Lien has arisen or (b) to the extent that the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

5.10 ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan subject to ERISA (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans subject to ERISA (based
on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans, in each case, to the extent that any resulting
liabilities would reasonably be expect to result in a Material Adverse Effect.

5.11 Disclosure. None of the reports, financial statements, certificates or
other information (other than any projections, pro formas, budgets and general
market information) concerning the Loan Parties furnished by or on at the
direction of any Loan Party to any Lender or Agent in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
when taken as a whole, contains, as of the date furnished, any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading in light of the circumstances under which such
statements were made.

 

-56-



--------------------------------------------------------------------------------

5.12 Subsidiaries.

(a) Schedule 5.12 sets forth the name of, and the ownership interest of each
Loan Party in, each Subsidiary as of the Restatement Date; there are no other
Equity Interests of any class outstanding as of the Restatement Date. To the
knowledge of the Responsible Officers of the Loan Parties, all such Equity
Interests are validly issued, fully paid and, except as set forth on Schedule
5.12, non-assessable.

(b) Except as set forth on Schedule 5.12, no Loan Party is party to any joint
venture, general or limited partnership, or limited liability company agreements
as of the Restatement Date.

5.13 Insurance. Schedule 5.13 sets forth a description of all business
interruption, general liability, directors’ and officers’ liability,
comprehensive, and casualty insurance maintained by or on behalf of the Loan
Parties as of the Restatement Date. Each insurance policy listed on Schedule
5.13 is in full force and effect as of the Restatement Date and all premiums in
respect thereof that are due and payable as of the Restatement Date have been
paid.

5.14 Labor Matters. As of the Restatement Date, there are no strikes, lockouts
or slowdowns against any Loan Party pending or, to the actual knowledge of any
Responsible Officer of any Loan Party, threatened, except to the extent that
strikes, lockouts or slowdowns would not reasonably be expected to result in a
Material Adverse Affect. The hours worked by and payments made to employees of
the Loan Parties have not been in violation of the Fair Labor Standards Act or
any other applicable federal, state, local or foreign law dealing with such
matters to the extent that any such violation could reasonably be expected to
have a Material Adverse Effect. Except for Disclosed Matters and to the extent
that such liability would not reasonably be expected to have a Material Adverse
Effect, all payments due from any Loan Party, or for which any claim may be made
against any Loan Party, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued in accordance with GAAP
as a liability on the books of such Loan Party. Except as set forth on Schedule
5.14, as of the Restatement Date no Loan Party nor any of its Subsidiaries is a
party to or bound by any material collective bargaining agreement, bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement. As of the Restatement Date, there are no
representation proceedings pending or, to the actual knowledge of any
Responsible Officer of any Loan Party, threatened to be filed with the National
Labor Relations Board or other applicable Governmental Authority, and no labor
organization or group of employees of any Loan Party has made a pending demand
for recognition. As of the Restatement Date, the consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound to the extent
that such would be reasonably expected to result in a Material Adverse Effect.

5.15 Federal Reserve Regulations.

(a) No Loan Party nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to buy or
carry Margin Stock or to extend credit to others for the purpose of buying or
carrying Margin Stock or to refund indebtedness originally incurred for such
purpose in violation of Regulation U or X or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or Regulation X.

 

-57-



--------------------------------------------------------------------------------

5.16 Solvency. The Loan Parties, on a Consolidated basis, are Solvent. No
transfer of property is being made by any Loan Party and no obligation is being
incurred by any Loan Party in connection with Transactions or this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.

5.17 Use of Proceeds. The Borrower will use the proceeds of the Loans (i) to
consummate the Refinancing, (ii) to pay fees and expenses incurred in connection
with the Transactions and (iii) for working capital and general corporate
purposes.

5.18 Intellectual Property Matters. Each Loan Party owns, or is licensed to use,
all patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. To the knowledge of each Loan
Party, no claim has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor to the knowledge of each
Loan Party does the use of such Intellectual Property by each Loan Party
infringe the rights of any Person, except for such claims and infringements
disclosed on Schedule 5.06(a) or that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

5.19 Security Documents.

(a) Security Agreement. The Security Agreement is effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on and security interests in the Geoffrey
Collateral and second priority liens in the ABL Priority Collateral (subject to
applicable bankruptcy, insolvency, moratorium or other laws affecting creditors’
rights generally and subject to general principals of equity, regardless of
whether considered in a proceeding in equity or at law) and, when (i) financing
statements and other filings in appropriate form are filed in the offices
specified on Schedule 11 to the Perfection Certificate and (ii) upon the taking
of possession or control by the Collateral Agent of the Collateral with respect
to which a security interest may be perfected only by possession or control
(which possession or control shall be given to the Collateral Agent to the
extent possession or control by the Collateral Agent is required by the Security
Agreement), the Liens created by the Security Agreement shall (to the extent
provided therein) constitute perfected Liens on, and security interests in, all
right, title and interest of the grantors in the Collateral (other than such
Collateral in which a security interest cannot be perfected under the UCC as in
effect at the relevant time in the relevant jurisdiction), in each case subject
to no Liens other than Permitted Liens. Prior to the Discharge of the ABL Credit
Agreement Obligations, the representations made in this Section 5.19(a) with
respect to the delivery of any Collateral to the Collateral Agent shall be
deemed satisfied by the delivery of such Collateral by the ABL Collateral Agent.

(b) Copyright Office and Patent and Trademark Office Filing. When the applicable
Intellectual Property Security Agreement filed in the United States Copyright
Office or the United States Patent and Trademark Office, as the case may be, the
Liens created by such Intellectual Property Security Agreement shall (to the
extent provided therein) constitute perfected first priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in such Intellectual Property, in each case subject to no Liens other than
Permitted Liens.

(c) Valid Liens. Each Security Document delivered pursuant to Section 6.11 will,
upon execution and delivery thereof, be effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties’

 

-58-



--------------------------------------------------------------------------------

right, title and interest in and to the Collateral thereunder, and when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law, such Security Document will (to the extent
provided therein) constitute perfected first priority Liens on all Geoffrey
Collateral and second priority Liens on all ABL Priority Collateral, in each
case subject to no Liens other than the applicable Permitted Liens (subject to
applicable bankruptcy, insolvency, moratorium or other laws affecting creditors’
rights generally and subject to general principals of equity, regardless of
whether considered in a proceeding in equity or at law). Prior to the Discharge
of the ABL Credit Agreement Obligations, the representations made in this
Section 5.19(c) with respect to the delivery of any Collateral to the Collateral
Agent shall be deemed satisfied by the delivery of such Collateral to the ABL
Collateral Agent.

5.20 Anti-Terrorism Law.

(a) No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation (other than an immaterial violation) of any
applicable law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.

(b) No Loan Party and, to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

-59-



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnity obligations with respect to then unasserted claims), each Loan Party
shall, and shall cause each of its Subsidiaries (other than the Excluded
Subsidiaries to:

6.01 Financial Statements and Other Information. Furnish to the Administrative
Agent:

(a) (i) Within one hundred twenty (120) days after the end of each Fiscal Year
of the Borrower, the Consolidated balance sheet and related statements of
operations, and Consolidated statements of cash flows as of the end of and for
such year for the Borrower and its Subsidiaries, all audited and reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without a qualification or
exception as to the scope of such audit) to the effect that such Consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
Consolidated basis in accordance with GAAP, together with separate financial
statements for each business segment identified on, and as required by, Schedule
6.01(a) hereto and (ii) simultaneously with the delivery of the financial
statements pursuant to clause (i) hereof, make publicly available (for so long
as Holdings is subject to the reporting requirements under the Exchange Act)
such financial statements (but, to the extent prohibited by the independent
public accountants, excluding the audit report thereto; provided that if such
audit report contains material non-public information, the Borrower shall use
its commercially reasonable efforts to make such information publicly available
simultaneously with the financial statements);

(b) Within sixty (60) days after the end of each of the first three Fiscal
Quarters of the Borrower, and simultaneously make publicly available (for so
long as Holdings is subject to the reporting requirements under the Exchange
Act), the unaudited Consolidated balance sheet and related statements of
operations and Consolidated statements of cash flows for the Borrower and its
Subsidiaries, as of the end of and for such Fiscal Quarter and the elapsed
portion of the Fiscal Year, all certified by one of the Borrower’s Responsible
Officers as presenting in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a Consolidated
basis in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes, together with separate financial statements for each
business segment identified on, and as required by, Schedule 6.01(a) hereto;

(c) Promptly after the same become publicly available, copies of (i) all
material periodic and other reports, proxy statements and other materials filed
by any Loan Party with the SEC or any Governmental Authority succeeding to any
or all of the functions of said Commission, or with any national securities
exchange, as the case may be, and (ii) SEC Forms 10-K and 10-Q for Holdings (for
so long as Holdings is subject to the reporting requirements under the Exchange
Act); provided that no delivery shall be required hereunder with respect to each
of the foregoing to the extent that such are publicly available via EDGAR or
other publicly available reporting system;

(d) Within two weeks after the financial statements of the Borrower are required
to be delivered pursuant to Sections 6.01(a) and 6.01(b), the Borrower shall
participate in a conference call to discuss results of operations of the
Borrower and its Subsidiaries with the Lenders; provided that (i) the Borrower
shall not be required to disclose any information that would be considered to be
material non-public information (as determined by the Borrower in its reasonable
discretion) and (ii) so long as Holdings is an SEC registrant, the participation
by Holdings in quarterly conference calls to discuss results of Holdings’
domestic operations shall be deemed to satisfy the obligations of Borrower under
this Section 6.01(d).

 

-60-



--------------------------------------------------------------------------------

(e) Promptly upon receipt thereof, copies of all material reports submitted to
any Loan Party by independent certified public accountants in connection with
each annual, interim or special audit of the books of the Loan Parties or any of
their Subsidiaries made by such accountants, including any management letter
commenting on the Loan Parties’ internal controls submitted by such accountants
to management in connection with their annual audit;

(f) Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party as
the Agents or any Lender may reasonably request (except such information that is
subject to attorney-client privilege or would result in a breach of a
confidentiality obligation); provided that the Borrower shall not be required to
disclose any information that would be considered to be material non-public
information (as determined by the Borrower in its reasonable discretion); and

(g) Concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended October 30, 2010, a duly completed
Leverage/Prepayment Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower on behalf of the
Borrower, indicating the Total Leverage Ratio of the Borrower, as well as a
description of each event, condition or circumstance during the last fiscal
quarter covered by such Leverage/Prepayment Certificate requiring a mandatory
prepayment under Section 2.03 (and, with respect to any event described in
Section 2.03(e), a calculation of the Excess Cash Flow for such period) (which
delivery may be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes).

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

6.02 Notices of Material Events. Furnish to the Administrative Agent prompt
written notice of the occurrence of any of the following after any Responsible
Officer of the Borrower obtains knowledge thereof:

(a) a Default or Event of Default, specifying the nature and extent thereof and
the action (if any) which is proposed to be taken with respect thereto;

 

-61-



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Subsidiary of Holdings thereof that would reasonably be expected to result
in a Material Adverse Effect;

(c) an ERISA Event that, alone or together with any other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;

(d) any development that results in a Material Adverse Effect;

(e) any change in any Loan Party’s chief executive officer or chief financial
officer; and

(f) the discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.

6.03 Existence; Conduct of Business. Do all things necessary to comply with its
Charter Documents in all material respects, and to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, amalgamation,
liquidation or dissolution permitted under Section 7.04.

6.04 Payment of Obligations. Pay its Tax liabilities before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation, or (b) the failure to make payment would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

6.05 Maintenance of Properties. Keep and maintain all property material to the
conduct of its business in good working order and condition (ordinary wear and
tear, casualty loss and condemnation excepted), except where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect and
except for Store closings and Asset Sales permitted pursuant to Section 7.05.

6.06 Insurance.

(a) (i) Maintain insurance with financially sound and reputable insurers (or, to
the extent consistent with business practices in effect on the Restatement Date,
a program of self-insurance) on such of its property and in at least such
amounts and against at least such risks as is consistent with business practices
in effect on the Restatement Date or as otherwise determined by the Responsible
Officers of the Loan Parties acting reasonably in their business judgment,
including public liability insurance against claims for personal injury or death
occurring upon, in or about or in connection with the use of any properties
owned, occupied or controlled by it; (ii) maintain such other insurance as may
be required by law; and (iii) furnish to the Administrative Agent, upon written
request, full information as to the insurance carried.

 

-62-



--------------------------------------------------------------------------------

(b) Subject to the terms of the Intercreditor Agreements, maintain fire and
extended coverage policies with respect to any Collateral endorsed or otherwise
amended to include (i) a lenders’ loss payable clause (regarding personal
property), in form and substance reasonably satisfactory to the Administrative
Agent, which endorsements or amendments shall provide that the insurer shall pay
all proceeds otherwise payable to the Loan Parties under the policies directly
to the Administrative Agent, (ii) a provision to the effect that none of the
Loan Parties, the Secured Parties or any other Affiliate of a Loan Party shall
be a co-insurer (the foregoing not being deemed to limit the amount of
self-insured retention or deductibles under such policies, which self-insured
retention or deductibles shall be consistent with business practices in effect
on the Restatement Date or as otherwise determined by the Responsible Officers
of the Loan Parties acting reasonably in their business judgment), and (iii)
such other provisions as the Administrative Agent may reasonably require from
time to time to protect the interests of the Secured Parties. Subject to the
terms of the Intercreditor Agreements (i) commercial general liability policies
shall be endorsed to name the Administrative Agent as an additional insured and
(ii) business interruption policies shall name the Administrative Agent as a
loss payee and shall be endorsed or amended to include (x) a provision that,
during the continuance of a Cash Dominion Event (as defined in the ABL Credit
Agreement and for so long as the ABL Credit Agreement is in effect), the insurer
shall pay all proceeds otherwise payable to the Loan Parties under such policies
directly to the Administrative Agent, (y) a provision to the effect that none of
the Loan Parties, Secured Parties (in their capacity as such) or any other
Affiliate of a Loan Party shall be a co-insurer and (z) such other provisions to
the endorsement as the Administrative Agent may reasonably require from time to
time to protect the interests of the Secured Parties. Each such casualty or
liability policy referred to in this Section 6.06(b) shall also provide that it
shall not be canceled, modified in any manner than would cause this Section
6.06(b) to be violated, or not renewed (i) by reason of nonpayment of premium
except upon no less than thirty (30) days’ prior written notice thereof by the
insurer to the Administrative Agent (giving the Administrative Agent the right
to cure defaults in the payment of premiums) or (ii) for any other reason except
upon not less than thirty (30) days’ prior written notice thereof by the insurer
to the Administrative Agent. The Borrower shall deliver to the Administrative
Agent, prior to the cancellation, modification or non-renewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent, including
an insurance binder) together with evidence satisfactory to the Administrative
Agent of payment of the premium therefor.

(c) The Agents acknowledge that the insurance policies described on Schedule
5.13 are satisfactory to them as of the Restatement Date and are in compliance
with the provisions of this Section 6.06.

6.07 Books and Records; Inspection Rights; Accountants.

(a) Keep proper books of record and account in accordance with GAAP and in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities and permit any representatives
designated by the Agents, upon reasonable prior notice, to visit and inspect its
properties, to discuss its affairs, finances and condition with its officers and
independent accountants (so long as a representative of the Borrower is afforded
an opportunity to be present) and to examine and make extracts from its books
and records, all for such reasonable times and as often as reasonably requested.

(b) Shall at all times retain independent certified public accountants of
national standing and shall instruct such accountants to cooperate with, and be
available to, the Agents or their representatives to discuss the annual audited
statements, the financial performance, financial condition, operating results,
controls, and such other matters, within the scope of the retention of such
accountants for such audited statements, as may be raised by the Agents;
provided that a representative of the Borrower shall be given the opportunity to
be present at all such discussions.

 

-63-



--------------------------------------------------------------------------------

6.08 Compliance with Laws. Comply with all Applicable Laws and the orders of any
Governmental Authority, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

6.09 Use of Proceeds. Use the proceeds of the Loans made hereunder only (i) to
directly or indirectly finance the Refinancing, (ii) pay fees and expenses
incurred in connection with the Transactions and (iii) for working capital and
general corporate purposes. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the regulations of the Board, including Regulations U and X.

6.10 Additional Collateral; Additional Guarantors.

(a) Subject to the terms of the Intercreditor Agreements and this Section 6.10,
with respect to any property acquired after the Restatement Date by any Loan
Party that is intended to be subject to the Lien created by any of the Security
Documents but is not so subject, promptly (and in any event within 30 days after
the acquisition thereof) (i) execute and deliver to the Administrative Agent and
the Collateral Agent such amendments or supplements to the relevant Security
Documents or such other documents as the Administrative Agent or the Collateral
Agent shall reasonably deem necessary or advisable to grant to the Collateral
Agent, for its benefit and for the benefit of the other Secured Parties, a Lien
on the ABL Priority Collateral and the Geoffrey Collateral subject to no Liens
other than Permitted Liens and (ii) take all actions necessary to cause such
Liens to be duly perfected to the extent required by such Security Documents in
accordance with all applicable law, including the filing of financing statements
in such jurisdictions as may be reasonably requested by the Administrative
Agent. Subject to the terms of the Intercreditor Agreements, the Borrower shall
otherwise take such actions and execute and/or deliver to the Collateral Agent
such documents as the Administrative Agent or the Collateral Agent shall
reasonably require to confirm the validity, perfection and priority of the Liens
of the Security Documents on such after-acquired properties. Prior to the
Discharge of the ABL Credit Agreement Obligations, (i) the requirements of this
Section 6.10(a) to deliver any Collateral to the Collateral Agent shall be
deemed satisfied by the delivery of such Collateral to the ABL Collateral Agent
and (ii) the Borrower shall, and shall cause each domestic Subsidiary to, comply
with the requirements of this Section 6.10(a) with respect to the Obligations
hereunder only to the same extent that the Borrower and such Subsidiaries are
required to comply with provisions analogous to this Section 6.10(a) with
respect to the ABL Credit Agreement Obligations in the ABL Credit Agreement.

(b) Subject to the terms of the Intercreditor Agreements, with respect to any
Person that is or becomes a Material Subsidiary after the Restatement Date,
cause such Material Subsidiary (other than any Foreign Subsidiary), within ten
(10) Business Days after such Material Subsidiary is formed or acquired or
becomes a Material Subsidiary, (i) to execute the joinder agreements to the
Guarantee and the Security Agreement, substantially in the forms annexed thereto
and (ii) to take all actions necessary in the reasonable opinion of the
Administrative Agent or the Collateral Agent to cause the Liens created by the
Security Agreement to be duly perfected to the extent required by such agreement
in accordance with all applicable law, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent.

6.11 Security Interests; Further Assurances. Subject to the terms of the
Intercreditor Agreements, promptly, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which any Agent or
the Required Lenders shall reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents

 

-64-



--------------------------------------------------------------------------------

or the validity or priority of any such Lien, all at the expense of the Loan
Parties (to the extent required by this Agreement). The Loan Parties also agree
to provide each Agent, from time to time upon the reasonably request of any
Agent, evidence reasonably satisfactory to each such Agent as to the perfection
and priority of the Liens created or intended to be created by the Security
Documents. Prior to the Discharge of the ABL Credit Agreement Obligations,
(i) the requirements of this Section 6.11 to deliver any Collateral to the
Collateral Agent shall be deemed satisfied by the delivery of such Collateral to
the ABL Collateral Agent and (ii) the Borrower shall, and shall cause each
domestic Subsidiary to, comply with the requirements of this Section 6.11 with
respect to the Obligations hereunder only to the same extent that the Borrower
and such Subsidiaries are required to comply with provisions analogous to this
Section 6.11 with respect to the ABL Credit Agreement Obligations in the ABL
Credit Agreement.

6.12 Information Regarding Collateral.

(a) Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office or principal place of
business, (iii) in any Loan Party’s identity or organizational structure, (iv)
in any Loan Party’s organizational identification number, if any, or (v) in any
Loan Party’s jurisdiction of organization (in each case, including by merging
with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), unless all filings,
publications and registrations have been made under the Uniform Commercial Code
or other Applicable Law that are required in order for the Administrative Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest or second priority security interest,
as applicable (subject only to Permitted Liens having priority by operating of
Applicable Law) in all the Collateral for its own benefit and the benefit of the
Secured Parties. Each Loan Party agrees to promptly provide the Collateral Agent
with certified Organization Documents reflecting any of the changes described in
the preceding sentence. Each Loan Party also agrees to promptly notify the
Collateral Agent of any change in the location of any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral in excess of $100,000 in value is located
(including the establishment of any such new office or facility). The Borrower
shall, and shall cause each Subsidiary to, comply with the requirements of this
Section 6.12 with respect to the Obligations hereunder only to the same extent
that the Borrower and such Subsidiaries are required to comply with provisions
analogous to this Section 6.12 with respect to the ABL Credit Agreement
Obligations in the ABL Credit Agreement.

(b) Deliver to the Administrative Agent and the Collateral Agent, upon
reasonable request, such information reasonably deemed by the Administrative
Agent or the Collateral Agent necessary to obtain or maintain (to the extent
provided in the applicable Security Document) a valid, perfected Lien on all ABL
Priority Collateral or all Geoffrey Collateral acquired after the Closing Date
to the extent required under the Security Documents.

6.13 Interest Rate Protection. No later than the 90th day after the Restatement
Date, the Borrower shall enter into, and for a minimum of two years thereafter
maintain, Hedging Agreements with terms and conditions reasonably acceptable to
the Administrative Agent that result in at least 50% of the aggregate principal
amount of the outstanding consolidated Indebtedness (other than the ABL Credit
Agreement Obligations) being effectively subject to a fixed or maximum interest
rate reasonably acceptable to the Administrative Agent.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnity obligations with respect to unasserted claims), the Loan Parties shall
not, nor shall any Loan Party permit any of its Subsidiaries (other than the
Excluded Subsidiaries) to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of their
assets, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a) Liens imposed by law for Taxes that are not required to be paid pursuant to
Section 6.04;

 

-65-



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by Applicable Law, (i) arising in the ordinary course of
business and securing obligations that are not overdue by more than sixty (60)
days, (ii) (A) that are being contested in good faith by appropriate
proceedings, (B) the applicable Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (C)
such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation or (iii) the existence of which
would not reasonably be expected to result in a Material Adverse Effect;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure or relating to the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds (and
Liens arising in accordance with Applicable Law in connection therewith), and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) Liens securing judgments that do not constitute an Event of Default under
Section 8.01(e);

(f) easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, rights-of-way, development, site plan or similar agreements and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of a Loan Party and such other
minor title defects, or survey matters that are disclosed by current surveys,
but that, in each case, do not interfere with the current use of the Property in
any material respect;

(g) Liens on any property or assets of a Loan Party or its Subsidiaries set
forth on Schedule 7.01(g); provided that if such Lien secured Indebtedness, such
Lien shall secure only the Indebtedness permitted by Section 7.03(c) and
refinancings thereof;

(h) (i) Liens on fixed or capital assets acquired by any Loan Party or any
Subsidiary which are permitted under Section 7.03(f) so long as (A) such Liens
and the Indebtedness secured thereby are incurred prior to or within ninety days
after such acquisition or the completion of the construction or improvement
thereof (other than refinancings thereof permitted hereunder), (B) the
Indebtedness secured thereby does not exceed 100% of the cost of acquisition or
improvement of such fixed or capital assets, (C) such Liens shall not violate
the terms of the Indentures, and (D) such Liens shall not extend to any other
property or assets of the Loan Parties and (ii) Liens incurred in connection
with sale leaseback transactions of fixed or capital assets as long as such
Liens shall not violate the terms of the Indentures and the proceeds are applied
in accordance with Section 7.08;

(i) Liens on Collateral having the priority set forth in the Intercreditor
Agreements securing Indebtedness incurred pursuant to Section 7.03(b), (e) and
(w);

 

-66-



--------------------------------------------------------------------------------

(j) landlords’ and lessors’ Liens in respect of rent not in default for more
than sixty days or the existence of which, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;

(k) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(l) Liens on furniture, fixtures and equipment securing Indebtedness in an
amount not to exceed $150.0 million;

(m) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with any Investment
permitted pursuant to Section 7.02(m);

(n) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Loan Party or a Subsidiary thereof;

(o) Liens in favor of customs and revenues authorities imposed by Applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations (i) that are not overdue by more than sixty (60)
days, (ii)(A) that are being contested in good faith by appropriate proceedings,
(B) the applicable Loan Party or Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (C) such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation, or (iii) the existence of which would not
reasonably be expected to result in a Material Adverse Effect;

(p) Liens placed on any of the assets or equity interests of a Foreign
Subsidiary;

(q) any interest or title of a licensor, sublicensor, lessor or sublessor under
any license or operating or true lease agreement;

(r) licenses, sublicenses, leases or subleases granted to third Persons in the
ordinary course of business;

(s) the replacement, extension or renewal of any Permitted Lien; provided that
such Lien shall at no time be extended to cover any assets or property other
than such assets or property subject thereto on the Restatement Date or the date
such Lien was incurred, as applicable;

(t) Liens on insurance policies and the proceeds thereof incurred in the
ordinary course of business in connection with the financing of insurance
premiums; provided that such Liens shall be limited only to the insurance
policies and proceeds of such insurance premiums;

(u) Liens on securities which are the subject of repurchase agreements incurred
in the ordinary course of business;

(v) Liens arising by operation of law under Article 4 of the UCC (or, with
respect to the assets of any Foreign Subsidiary of the Borrower organized under
the Laws of Canada, any similar Laws in Canada) in connection with collection of
items provided for therein;

 

-67-



--------------------------------------------------------------------------------

(w) Liens arising by operation of law under Article 2 of the UCC (or, with
respect to the assets of any Foreign Subsidiary of the Borrower organized under
the Laws of Canada, any similar Laws in Canada) in favor of a reclaiming seller
of goods or buyer of goods;

(x) Liens on deposit accounts or securities accounts in connection with
overdraft protection and netting services;

(y) security given to a public or private utility or any Governmental Authority
as required in the ordinary course of business;

(z) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
Investments permitted pursuant to Section 7.03; provided that such Liens (i)
attach only to such Investments and (ii) secure only obligations incurred in the
ordinary course and arising in connection with the acquisition or disposition of
such Investments and not any obligation in connection with margin financing;

(aa) with respect to any Real Property located in Canada, any rights,
reservations, limitations and conditions contained in the grant from the Crown
or any Crown Patent;

(bb) Liens relating to Indebtedness permitted by Section 7.03(r) that comply
with the provisions of Section 7.03(r);

(cc) Liens in favor of a financial institution encumbering deposits (including
the right of setoff) held by such financial institution in the ordinary course
of business in respect of Indebtedness permitted hereunder and which are within
the general parameters customary in the banking industry;

(dd) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties (other than the Sponsors (other
than Holdings and any of its Subsidiaries)) in the ordinary course of business;

(ee) Liens on assets not otherwise permitted by this Section 7.01; provided that
the aggregate outstanding principal amount of the obligations secured by such
Liens shall not exceed (as to all Loan Parties) $100.0 million at any one time;
and

(ff) Liens which are pari passu in priority to the Liens securing the Secured
Obligations and are incurred to secure obligations in respect of any
Indebtedness permitted to be incurred pursuant to Section 7.03(n).

7.02 Investments. Make any Investments, except:

(a) Investments held by any Loan Party or a Subsidiary thereof in the form of
Cash Equivalents;

(b) Investments (i) of any Loan Party in any Subsidiary Guarantor, (ii) of any
Subsidiary Guarantor in the Borrower or any other Subsidiary Guarantor, (iii) of
up to $25.0 million in one or more Non-Guarantor Subsidiaries by the Borrower
and/or one or more Subsidiary Guarantors and (iv) of a Non- Guarantor Subsidiary
in another Non-Guarantor Subsidiary or of up to $30.0 million in a Non-Loan
Party; provided that in the case of Investments in the form of Indebtedness, all
such Indebtedness shall be evidenced by promissory notes;

 

-68-



--------------------------------------------------------------------------------

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case, in the ordinary course of business;

(d) guarantees permitted by Sections 7.03(d) and (s);

(e) Hedge Agreements permitted by Section 7.03(e);

(f) non-cash consideration received in any asset sale permitted by Section 7.05;

(g) transactions permitted by Section 7.04 and Investments constituting loans or
advances by the Borrower to Holdings in lieu of dividends or other distributions
otherwise permitted pursuant to Section 7.06;

(h) (x) Investments made in order to consummate a Permitted Acquisition to the
extent that any Person or property acquired in such acquisition becomes a
Subsidiary Guarantor or a part of the Borrower or any Subsidiary Guarantor and
after giving effect to such Permitted Acquisition the Consolidated Fixed Charge
Coverage Ratio of the Borrower would be at least 2.00 to 1.00 and (y) other
Permitted Acquisitions, consummated after the Restatement Date, with an
aggregate purchase price in the case of this clause (y) (other than purchase
price paid with the proceeds of the issuance of equity by Holdings or other
capital contributions (other than relating to Disqualified Capital Stock)) not
to exceed an amount equal to the Available Amount;

(i) Investments existing on the Restatement Date and set forth on Schedule
7.02(i), and refinancings thereof on substantially the same terms or the
capitalization of an existing intercompany loan to a Non-Guarantor Subsidiary;

(j) loans or advances to employees for the purpose of travel, entertainment or
relocation in the ordinary course of business; provided that all such loans or
advances to employees shall not exceed $20.0 million in the aggregate at any
time, and determined without regard to any write-downs or write-offs thereof;

(k) capitalization or forgiveness of any Indebtedness owed to a Loan Party by
another Loan Party;

(l) to the extent permitted by Applicable Law, notes from officers and employees
of a Loan Party issued by such officers and employees in exchange for equity
interests of Toys “R” Us Holdings, Inc. purchased by such officers or employees
pursuant to a stock ownership of purchase plan or compensation plan;

(m) other Investments in an amount not to exceed $100.0 million, in the
aggregate outstanding at any time, determined without regard to any write-downs
or write-offs thereof, plus the amount of cash proceeds received by the Borrower
from a direct or indirect common equity contribution from Holdings;

(n) Investments consisting of the posting of letters of credit, guarantees or
cash collateral to secure obligations of TRU (Vermont), Inc. in respect of
insurance policies issued in favor of Holdings and its domestic Subsidiaries, in
each case relating to or for the benefit of the Borrower and its Subsidiaries in
the ordinary course of business not to exceed $250.0 million in the aggregate
outstanding at any time; provided that up to $15.0 million thereof may consist
of Investments consisting of the posting of letters of credit to secure
obligations of TRU (Vermont), Inc. in respect of insurance policies issued in
favor of Subsidiaries of Toys “R” Us Europe LLC in the ordinary course of
business; and

 

-69-



--------------------------------------------------------------------------------

(o) unsubordinated intercompany loans to Non-Loan Parties in an aggregate amount
not to exceed $100.0 million at any one time outstanding;

(p) capital contributions in an aggregate amount not to exceed $5.0 million per
annum required to be made pursuant to the organizational documents of SALTRU
Associates JV as in effect on the Restatement Date; and

(q) additional Investments in an amount not to exceed the Available Amount so
long as after giving effect thereto, the Consolidated Fixed Charge Coverage
Ratio of the Borrower is at least 2.00 to 1.00.

An Investment shall be deemed to be outstanding to the extent not returned in
the same form (or (i) in assets that may be used in those businesses in which
the Loan Parties and their Subsidiaries are permitted to be engaged under
Section 7.04(b) and have at least the same fair market value or (ii) in
Marketable Securities with at least the same fair market value; provided that
such Marketable Securities are otherwise permitted by this Section 7.02 or such
Marketable Securities are liquidated within 45 days) as the original Investment
to such Loan Party.

7.03 Indebtedness and Disqualified Capital Stock. Create, incur, assume or
suffer to exist any Indebtedness or Disqualified Capital Stock, except:

(a) Indebtedness created under the Loan Documents; and extensions, refinancings,
renewals and replacements (a “refinancing”) of any such Indebtedness, in whole
or in part;

(b) Indebtedness under any ABL Credit Agreement in an aggregate principal amount
not to exceed the greater of (i) $2,500,000.0 million and (ii) the Combined
Borrowing Base (as defined in the ABL Credit Agreement) outstanding at any one
time;

(c) Indebtedness outstanding on the Restatement Date and listed on Schedule
7.03(c) and, refinancings of any such Indebtedness; provided that after giving
effect thereto (i) the principal amount of such Indebtedness is not greater than
the aggregate principal amount of Indebtedness being refinanced, plus (x) the
amount of any interest, premiums or penalties required to be paid thereon and
(y) fees and expenses associated therewith, (ii) if the final maturity date of
such Indebtedness is prior to the Maturity Date, the result of such refinancing
shall not be an earlier maturity date or decreased weighted average life (other
than nominal amortization), and (iii) if the final maturity date of such
Indebtedness is after the Maturity Date, the result of such extension shall not
be a maturity date earlier than the Maturity Date;

(d) guarantees by (i) any Loan Party of Indebtedness or obligations of the Loan
Parties arising in the ordinary course of business of any other Loan Party and
(ii) any Foreign Subsidiary of Indebtedness of any other Foreign Subsidiary;

(e) obligations (contingent or otherwise) of a Loan Party or any Subsidiary
thereof existing or arising under any Hedge Agreement; provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business (including on behalf of another Loan Party or Non-Loan Party) and not
for speculative purposes;

(f) Indebtedness in respect of Capital Lease Obligations and purchase money
obligations for fixed or capital assets in an aggregate amount outstanding at
any time not to exceed $250.0 million, and

 

-70-



--------------------------------------------------------------------------------

within the limitations set forth in Section 7.01(h) (including any such
Indebtedness or purchase money obligations assumed pursuant to Section 7.02(h))
and refinancings of any such Indebtedness; provided that after giving effect
thereto the principal amount of such Indebtedness is not greater than the
aggregate principal amount of Indebtedness being refinanced, plus (x) the amount
of any interest, premiums or penalties required to be paid thereon, and (y) fees
and expenses associated therewith;

(g) Indebtedness permitted by Section 7.02(b);

(h) Indebtedness relating to surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business;

(j) indemnification, adjustment of purchase price, earn-out or similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or assets of a Loan Party or any of
its Subsidiaries or Equity Interests of a Subsidiary thereof, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Equity Interests for the purpose of financing or in
contemplation of any such acquisition; provided that in the case of a
disposition, the maximum aggregate liability in respect of all such obligations
outstanding under this subsection (j) shall at no time exceed the gross proceeds
actually received by a Loan Party and its Subsidiaries in connection with such
disposition;

(k) [reserved];

(l) Indebtedness between the Borrower and any of its Subsidiaries or between
Subsidiaries of the Borrower or between the Borrower or any of its Subsidiaries
and/or a Non-Loan Party; provided that all such intercompany Indebtedness of a
Loan Party owed to a Non-Guarantor Subsidiary or any other Non-Loan Party shall
be unsecured and (subject to any limitation under laws applicable to such
Non-Guarantor Subsidiary, its directors or its stockholders) subordinated in
right of payment to the payment in full in cash of the Obligations solely in
connection with any bankruptcy, insolvency or liquidation proceeding;

(m) any refinancing of the 2021 Debentures; provided that (i) the amount of such
refinancing Indebtedness is not increased at the time of such refinancing except
by an amount equal to a premium or other amount paid, accrued interest thereon
and fees and expenses reasonably incurred, in connection with such refinancing,
(ii) the final maturity of the refinancing Indebtedness shall not be earlier
than six months after the Maturity Date, (iii) the board of directors of the
Borrower shall have determined that such refinancing is in the best interest of
the Borrower and (iv) such refinancing Indebtedness shall be unsecured and may
be refinanced at the Borrower level (it being understood and agreed that any
such refinancing shall include the ability to repay the 2021 Debentures with
cash on hand and/or from loans under the ABL Credit Agreement);

(n) so long as no Default or Event of Defaults shall have occurred and be
continuing or would result therefrom, Indebtedness secured by Liens permitted by
Section 7.01(ff) so long as after giving pro forma effect thereto, the
Borrower’s Senior Secured Leverage Ratio would be no greater than 1.75 to 1.00;

 

-71-



--------------------------------------------------------------------------------

(o) without duplication, non-cash accruals of interest, accretion or
amortization of original issue discount and/or pay-in-kind interest on
Indebtedness otherwise permitted to be incurred under this Agreement;

(p) Indebtedness consisting of deferred purchase price or notes issued to
officers, directors and employees of Loan Parties to purchase or redeem equity
interests (or option or warrants or similar instruments) of a Loan Party of an
Affiliate of a Loan Party;

(q) Indebtedness issued as consideration for the repurchase or redemption of
Qualified Capital Stock of Holdings in transactions permitted pursuant to
Section 7.06(d);

(r) Indebtedness relating to letters of credit obtained (i) in the ordinary
course of business or (ii) in connection with the purchase of inventory from
suppliers located outside the United States and Canada;

(s) guarantees constituting Investments permitted under Section 7.02;

(t) Indebtedness in an aggregate principal amount not to exceed $150.0 million
secured by Liens incurred pursuant to Section 7.01(l); provided that the
proceeds from such Indebtedness are applied in accordance with Section 2.03(c);

(u) other unsecured Indebtedness so long as, at the time of incurrence thereof,
(i) after giving effect to the incurrence of such unsecured Indebtedness (as if
such unsecured Indebtedness had been incurred on the first day of the most
recently completed period of four consecutive fiscal quarters of the Borrower
ending on or prior to such date), (A) the Consolidated Fixed Charge Coverage
Ratio of the Borrower would have been at least 2.00 to 1.00, (ii) no Default or
Event of Default shall have occurred and be continuing at the time of incurrence
of such unsecured Indebtedness or would result therefrom and (iii) the terms of
such unsecured Indebtedness do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligation prior to the date at least 180
days following the Maturity Date;

(v) other Indebtedness in an aggregate principal amount not to exceed $100.0
million; and

(w) Indebtedness represented by the Secured Notes, as amended, refinanced or
replaced from time to time, in an aggregate principal amount not to exceed
$350,000,000 plus any additional Indebtedness secured by the Collateral on a
pari passu basis with the Secured Obligations issued after the Restatement Date
in an aggregate principal amount not to exceed $700,000,000 less the aggregate
amount of any New Loans made pursuant to Section 2.12 hereof.

7.04 Fundamental Changes.

(a) Merge or amalgamate into or consolidate with any other Person, or permit any
other Person to merge or amalgamate into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing or would arise therefrom, (i) any Subsidiary may liquidate, dissolve,
consolidate, amalgamate or merge into a Loan Party in a transaction in which a
Loan Party is the surviving corporation, (ii) any Subsidiary that is not a Loan
Party may liquidate, dissolve, consolidate, amalgamate or merge into any
Subsidiary that is not a Loan Party, (iii) any Loan Party may amalgamate or
merge with or into any other Loan Party and (iv) transactions permitted by
Section 7.02 or Section 7.05 may be consummated in the form of a merger,
amalgamation or consolidation.

 

-72-



--------------------------------------------------------------------------------

(b) Engage, to any material extent, in any business other than businesses of the
type conducted by such Loan Party on the date of execution of this Agreement and
businesses reasonably related thereto and those complementary or ancillary
thereto.

7.05 Asset Sales. Make any Asset Sales, except:

(a) sales of obsolete, damaged or worn out property or, in the judgment of a
Loan Party, property no longer useful or necessary in its business or that of
any Subsidiary, whether now owned or hereafter acquired, in each case in the
ordinary course of business;

(b) Liens permitted under Section 7.01 and transactions permitted by Section
7.02, Section 7.04(a), Section 7.06 and Section 7.08;

(c) licensed departments and leases, subleases, licenses and sublicenses of real
or personal property, in each case in the ordinary course of business;

(d) sales of assets by a Loan Party or any of its Subsidiaries to (i) any of
such Person’s Subsidiaries or (ii) another Loan Party or its Subsidiaries;
provided that if the transferor in such a transaction is a Loan Party, then the
transferee must be a Loan Party;

(e) sales of non-core assets acquired pursuant to Section 7.02(m) which are not
used in the business of the Loan Parties;

(f) sales or forgiveness of accounts in the ordinary course of business or in
connection with the collection or compromise thereof;

(g) leasing of Real Property that is no longer used in the business of the Loan
Parties;

(h) Asset Sales by a Loan Party and or any of its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such Asset
Sales, no Event of Default shall exist or would result from such Asset Sale,
(ii) the consideration paid for such asset shall be paid to such Loan Party or
such Subsidiary at least (x) 75% in cash or Cash Equivalents with respect to
sales of Real Property and (y) 100% in cash or Cash Equivalents with respect to
sales of any other assets and (iii) 100% of the Net Cash Proceeds from such
Asset Sale are applied in accordance with Section 2.03, promptly following the
receipt of such Net Cash Proceeds, except with respect to any sale leaseback of
assets other than Real Property which will be applied in accordance with Section
7.08;

(i) any disposition of Real Property to a Governmental Authority as a result of
a condemnation of such Real Property;

(j) forgiveness of Investments permitted under Section 7.02(b);

(k) issuances of equity by Foreign Subsidiaries to qualifying directors of such
Foreign Subsidiaries;

(l) so as long as no Event of Default would arise therefrom, sales or other
dispositions of Investments permitted under Section 7.02 (other than those
described in clauses (b)(iii) and (iv) and (f) of Section 7.02);

(m) the sale or other disposition of the Equity Interests or assets of the
Propco Subsidiaries;

 

-73-



--------------------------------------------------------------------------------

(n) exchanges or swaps of equipment owned or leased by any Loan Party or a
Subsidiary for other equipment; provided that (i) such exchange or swap shall be
made for substantially equivalent fair value, (ii) the equipment so exchanged or
swapped must be replaced with equipment reasonably concurrently with such
exchange or swap and (iii) all Net Cash Proceeds, if any, received in connection
with any such exchange or swap shall be applied to the Obligations pursuant to
Section 2.03(b) hereof;

(o) swaps or exchanges of Real Property, Stores or Store leases owned by any
Loan Party or a Subsidiary for other Real Property, Stores or Store leases;
provided that (i) such swap or exchange shall be made for substantially
equivalent fair value; and (ii) the Real Property, Store or Store lease swapped
or exchanged shall be replaced with Real Property, Stores or Store leases
reasonably concurrently with such swap or exchange; and

(p) sales of Real Property, Stores or Store leases by any Loan Party or a
Subsidiary thereof for fair market value, the net proceeds of which are to be
used in connection with a relocation of such Real Property, Stores or Store
leases to an identified site that is under contract.

Notwithstanding anything contained herein to the contrary, the application of
net proceeds of any sale of assets constituting a sale leaseback transaction
(other than with respect to Real Property) shall be applied in accordance with
Section 7.08.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Subsidiary of a Loan Party may make Restricted Payments to its direct
equity holders, and any Non-Guarantor Subsidiary may make Restricted Payments to
another Non-Guarantor Subsidiary;

(b) the Loan Parties and each Subsidiary thereof may declare and make dividend
payments or other distributions payable (i) solely in the stock or other Equity
Interests of such Person or (ii) from amounts received as dividends originating
from any Propco Subsidiary or in the form of the Equity Interests issued, or
assets owned, by any Propco Subsidiary;

(c) to the extent actually used by Holdings to pay such taxes, costs and
expenses, the Loan Parties and their Subsidiaries may make Restricted Payments
to or on behalf of Holdings in an amount necessary to pay Permitted Holdings
Expenses;

(d) so long as no Specified Default has occurred or is continuing or would
result after giving effect thereto on a pro forma basis, payments to Holdings to
permit Holdings (or its direct parent company), and the subsequent use of such
payments by Holdings (or its direct parent company), to repurchase or redeem
Qualified Capital Stock of Holdings (or its direct parent company) held by
officers, directors or employees or former officers, directors or employees (or
their transferees, estates or beneficiaries under their estates) of Holdings or
any Subsidiary thereof, upon their death, disability, retirement, severance or
termination of employment or service; provided that the aggregate cash
consideration paid for all such redemptions and payments shall not exceed $5.0
million;

(e) Permitted Tax Distributions (excluding any amounts distributable under
subsection (c)) to Holdings, so long as Holdings uses such distributions to pay
its taxes;

(f) so long as no Specified Default has occurred, is continuing or would result
therefrom, Restricted Payments from any Loan Party or any Subsidiary to Holdings
to the extent actually used by Holdings to (i) pay interest payments when due in
respect of (A) Certain Holdings Indebtedness or any

 

-74-



--------------------------------------------------------------------------------

Indebtedness incurred by Holdings to refinance such Certain Holdings
Indebtedness and (B) any Indebtedness incurred by Holdings to refinance the
Loans, (ii) pay obligations owing in respect of any Specified Holdings
Indebtedness or renewals and extensions thereof or (iii) so long as the Total
Net Leverage Ratio of the Borrower is less than 4.75 to 1.00, repay or prepay
the principal of and premium, if any, on the 2011 Notes and 2013 Notes; and

(g) so long as no Default or Event of Default has occurred and is continuing,
the Borrower may make dividends and other distributions (including in the form
of loans) to Holdings in an aggregate amount not to exceed the Available Amount,
so long as the Consolidated Fixed Charge Coverage Ratio of the Borrower is at
least 2.00 to 1.00; and

(h) so long as no Default or Event of Default has occurred and is continuing,
other Restricted Payments in an aggregate amount not to exceed $50.0 million.

7.07 Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except that the following shall be permitted:

(a) transactions that are at prices and on terms and conditions, taken as a
whole, not less favorable to such Loan Party or such Subsidiary thereof than
could be obtained on an arm’s-length basis from unrelated third parties;

(b) transactions between or among the Loan Parties and their Subsidiaries not
prohibited hereunder;

(c) payments of indemnities, reimbursement of actual expenses and, so long as no
Specified Default has occurred and is continuing or would result therefrom,
payments of management fees and transaction fees, in each case, pursuant to the
Management Agreement; provided that such management fees and transaction fees
not paid shall accrue and be paid when the applicable Specified Default has been
cured or waived and no additional Specified Default has occurred and is
continuing or would arise as a result of such payment;

(d) other transactions specifically permitted under this Agreement (including,
without limitation, sale leaseback transactions and transactions permitted by
Sections 7.02, 7.03, 7.04, 7.05, 7.06 and 7.08);

(e) payment of reasonable compensation to directors, officers and employees for
services actually rendered to any such Loan Party or any of its Subsidiaries and
indemnification arrangements;

(f) stock option and compensation plans of the Loan Parties and their
Subsidiaries;

(g) employment contracts with officers and management of the Loan Parties and
their Subsidiaries;

(h) advances and loans to officers and employees of the Loan Parties and their
Subsidiaries to the extent specifically permitted by Section 7.02(j);

(i) transactions contemplated by and permitted pursuant to Sections 7.02(l) and
7.03(p);

(j) transactions set forth on Schedule 7.07 hereto;

 

-75-



--------------------------------------------------------------------------------

(k) payment of reasonable director’s fees, expenses and indemnities; and

(l) the payment and performance under any Master Lease to which a Loan Party is
a party.

7.08 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Loan Party of property (other than Real Property) that
has been or is to be sold by such Loan Party to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Loan Party; provided
that any sale leaseback of assets (other than Real Property) shall be permitted
to the extent that 100% of the Net Cash Proceeds thereof in excess of $5.0
million are applied to repay the Loans outstanding hereunder.

7.09 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of a Loan Party to:

(a) make Restricted Payments in respect of any Equity Interests of such
Subsidiary held by, or pay any Indebtedness owed to, any Loan Party,

(b) make loans or advances to, or other Investments in, any Loan Party; or

(c) transfer any of its assets to any Loan Party,

except for such encumbrances or restrictions existing under or by reason of:

(i) any restrictions existing under the Loan Documents, the ABL Credit Documents
or Indebtedness permitted by Sections 7.03(e) (solely with respect to the party
and its subsidiaries to such Hedge Agreement), (f), (h), (j) (solely with
respect to the party and its subsidiaries to such Indebtedness), (r) and (s)
(solely with respect to clauses (b) and (c) above) and, provided that such
permitted Indebtedness contains restrictions are, taken as a whole, no more
disadvantageous to the Lenders than those contained in this Agreement or the
Secured Notes, clauses (v) and (w);

(ii) any encumbrance or restriction pursuant to applicable law or an agreement
in effect at or entered into on the Restatement Date;

(iii) any encumbrance or restriction with respect to a Loan Party or any of its
Subsidiaries pursuant to an agreement relating to any Indebtedness incurred by
such Subsidiary prior to the date on which such Subsidiary was acquired by a
Loan Party or its Subsidiary and outstanding on such date, which encumbrance or
restriction is not applicable to such Loan Party or its Subsidiaries, or the
properties or assets of such Loan Party or a Subsidiary thereof, other than the
Subsidiary, or the property or assets of the Subsidiary, so acquired, or any
Subsidiary thereof or the property or assets of any such Subsidiary and,
provided that such Indebtedness contains restrictions are, taken as a whole, no
more disadvantageous to the Lenders than those contained in this Agreement or
the Secured Notes;

(iv) any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness incurred pursuant to an agreement referred to in
subsection (i), (ii) or (iii) of this Section or this subsection (iv) or
contained in any amendment to an agreement referred to in subsection (i), (ii)
or (iii) of this Section or this subsection (iv); provided that the encumbrances
and restrictions contained in any such refinancing agreement or amendment are
not materially less favorable taken as a whole, as determined by the Loan Party
in good faith, to the Lenders than the encumbrances and restrictions contained
in such predecessor agreement;

 

-76-



--------------------------------------------------------------------------------

(v) with respect to subsection (c), any encumbrance or restriction (A) that
restricts the subletting, assignment, subleasing, sublicensing or transfer of
any property or asset or right and is contained in any lease, license or other
contract entered into in the ordinary course of business or (B) contained in
security agreements securing Indebtedness of a Loan Party or a Subsidiary of a
Loan Party to the extent such encumbrance or restriction restricts the transfer
of the property subject to such security agreements;

(vi) any restrictions (related to the assets being sold) imposed pursuant to an
agreement that has been entered into in connection with the disposition of the
Equity Interests or assets of a Loan Party or a Subsidiary thereof;

(vii) any encumbrances or restrictions applicable solely to a Foreign Subsidiary
and contained in any credit facility extended to any Foreign Subsidiary;
provided that such encumbrances and restrictions do not extend to any Subsidiary
that is not a Foreign Subsidiary;

(viii) restrictions on transfers of assets pursuant to a Lien permitted by
Section 7.01; and

(ix) any encumbrance or restriction arising under or in connection with any
agreement or instrument governing Equity Interests of any Person other than a
wholly owned Subsidiary of a Loan Party that is acquired after the Restatement
Date.

7.10 Use of Proceeds. Use the proceeds of the Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose in violation of the
margin rules.

7.11 Modifications of Charter Documents and Other Documents, Etc. Directly or
indirectly:

(a) amend, modify or permit the amendment or modification of any provision of
the documents governing any Subordinated Indebtedness, in each case to the
extent that such amendment, modification or waiver would be reasonably likely to
result in a Material Adverse Effect;

(b) amend, modify or waive any of its rights under its Charter Documents in any
manner material and adverse to the Lenders; or

(c) make any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, change of control or similar event of, any Subordinated
Indebtedness, except as otherwise permitted by this Agreement, including in
connection with any refinancing permitted herein.

7.12 Fiscal Year. Make any change in its Fiscal Year; provided that the Borrower
may, upon written notice to the Administrative Agent change its Fiscal Year in a
manner reasonably acceptable to the Administrative Agent.

7.13 Anti-Terrorism Law; Anti-Money Laundering.

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in Section 5.20, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests

 

-77-



--------------------------------------------------------------------------------

in property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 7.13).

(b) Knowingly cause or permit any of the funds of such Loan Party that are used
to repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any applicable law.

7.14 Embargoed Person. Knowingly cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any Person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or applicable law promulgated thereunder, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by applicable law, or the Loans made by the Lenders would be in
violation of applicable law, or (2) the Executive Order, any related enabling
legislation or any other similar Executive Orders or (b) any Embargoed Person to
have any direct or indirect interest, of any nature whatsoever in the Loan
Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by applicable law or the Loans are in
violation of applicable law.

7.15 No Further Negative Pledge. Enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of any Loan Party or any Subsidiary
thereof to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues constituting or required to constitute
Collateral under the Loan Documents, whether now owned or hereafter acquired, or
which requires the grant of any security in such property or revenues for an
obligation if security is granted for another obligation, except the following:
(1) this Agreement, the other Loan Documents, the ABL Credit Agreement Documents
and the documents governing any Indebtedness incurred pursuant to Sections
7.03(c), (d), (e), (f), (h), (j), (r), and (s); (2) covenants in documents
creating Liens permitted by Section 7.01 prohibiting further Liens on the
properties encumbered thereby; and (3) any prohibition or limitation that
(a) exists pursuant to applicable Requirements of Law, (b) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 7.05 pending the consummation of such sale,
(c) restricts sublicensing, the granting of a Lien or subletting or assignment
of any contract, license or lease of a Loan Party or a Subsidiary thereof,
(d) exists in any agreement in effect at the time such Subsidiary becomes a
Subsidiary of a Loan Party, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary of a Loan Party or (e) is
imposed by any amendments or refinancings that are otherwise permitted by the
Loan Documents of the contracts, instruments or obligations referred to in
subsection (3)(d); provided that such amendments and refinancings are no more
materially restrictive with respect to such prohibitions and limitations than
those prior to such amendment or refinancing.

 

-78-



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within 10 days after the
same becomes due, any interest on any Loan, or (iii) within 30 days after the
same becomes due, any fee due or any other amount payable hereunder or under any
other Loan Document; or

(b) Other Defaults. Holdings or any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) above or (c) below)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof is given by the Arrangers; or

(c) Cross-Default/Acceleration. Any Loan Party (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment or otherwise, and
giving effect to any applicable grace period) in respect of any individual
Indebtedness (other than Indebtedness hereunder or under the Guarantee) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) equal to or greater than $100.0 million, (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating to such Indebtedness, other than the failure to provide notice of a
default or an event of default under such agreement or instrument, the effect of
which default or other event is to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise) prior to its stated maturity
(it being understood that with respect to a Hedge Agreement, the occurrence of
termination events or additional termination events pursuant to the terms of
such Hedge Agreement are not defaults in the observance or performance of such
Hedge Agreement) or (C) fails to observe or perform any other agreement or
condition (other than financial maintenance covenants or the failure to provide
notice of a default or event of default under such agreement or instrument)
relating to any ABL Credit Agreement Obligations or contained in any ABL Credit
Agreement Document, the effect of which default or other event is to cause, or
to permit the holder or holders of any ABL Credit Agreement Obligations (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such ABL Credit
Agreement Obligations to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise) prior to its stated
maturity; provided that any such failure referred to in clause (C) shall
constitute an Event of Default under this subsection (c) only after the
expiration of a 30-day period following the commencement of such failure; or

(d) Insolvency Proceedings, Etc. (i) An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (a) liquidation,
reorganization or other relief in respect of any Loan Party or its debts, or of
a substantial part of its assets, under the Bankruptcy Code or any federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (b) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered; or

(ii) Any Loan Party shall (a) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under the
Bankruptcy Code or any federal,

 

-79-



--------------------------------------------------------------------------------

state, provincial or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (b) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 8.01(d), (c) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, (d) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (e)
make a general assignment for the benefit of creditors or (f) take any action
for the purpose of effecting any of the foregoing; or

(e) Judgments. One or more final judgments for the payment of money in an
aggregate amount in excess of (i) if Excess Availability (as defined in the ABL
Credit Agreement as in effect on the date hereof) is then greater than $250.0
million, $100.0 million or (ii) if Excess Availability (as defined in the ABL
Credit Agreement as in effect on the date hereof) is then less than $250.0
million, $50.0 million (or in each case, such lesser amount as would reasonably
be expected to result in a Material Adverse Effect) in excess of insurance
coverage (or indemnities from indemnitors reasonably satisfactory to the Agents)
shall be rendered against any Loan Party or any combination of Loan Parties and
the same shall remain undischarged for a period of forty-five (45) days during
which execution shall not be effectively stayed, satisfied or bonded or any
action shall be legally taken by a judgment creditor to attach or levy upon any
material assets of any Loan Party to enforce any such judgment; or

(f) ERISA. An ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect and the same shall remain undischarged for a period of
thirty (30) consecutive days during which period any action shall not be legally
taken to attach or levy upon any material assets of any Loan Party to enforce
any such liability; or

(g) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
(other than contingent indemnity obligations with respect to unasserted claims),
ceases to be in full force and effect; or any Loan Party contests in any manner
in writing the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies that it has any or further liability or obligation
under any Loan Document except by reason of payment in full of all Obligations
(other than contingent indemnity obligations with respect to unasserted claims),
or purports to revoke, terminate or rescind any provision of any Loan Document
except pursuant to the express terms thereof; or

(h) Representations and Warranties. Any representation or warranty made by any
Loan Party (or any of its Responsible Officers) under or in connection with any
Loan Document shall prove to have been incorrect in any material respect when
made; or

(i) Collateral. Any security interest and Lien purported to be created by any
Security Document as to any property of the Loan Parties shall cease to be in
full force and effect, or shall cease to give the Collateral Agent, for the
benefit of the Secured Parties, the Liens, rights, powers and privileges
purported to be created and granted under such Security Document in favor of the
Collateral Agent, or any security interest and Lien purported to be created by
any Security Document on such property shall be asserted by any Loan Party not
to be a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in or Lien on the
Collateral covered thereby, in each case which, individually or in the
aggregate, materially detracts from or impairs the value of the Collateral to
the Lenders, taken as a whole; or

(j) Change of Control. There occurs any Change of Control.

 

-80-



--------------------------------------------------------------------------------

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(i) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(ii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Commitments shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), or after the commencement
of any Liquidation, subject to the terms of the Intercreditor Agreements, any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under Article III)
payable to the Administrative Agent and the Collateral Agent in their capacities
as such;

(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the amounts described in this subsection (b) payable to them;

(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this subsection
(c) payable to them;

(d) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders;

(e) Fifth, to payment of any other Secured Obligations then outstanding ratably
among the Secured Parties; and

(f) Last, the balance, if any, after all of the Obligations then due and owing
have been paid in full in cash, to the Borrower or as otherwise required by Law.

Each Loan Party acknowledges the relative rights, priorities and agreements of
the Secured Parties and the secured parties under the ABL Credit Agreement, the
Secured Notes and the Additional Secured Notes, if any, in each case as set
forth in the Intercreditor Agreements and this Agreement, including as set forth
in this Section 8.03.

 

-81-



--------------------------------------------------------------------------------

ARTICLE IX

AGENTS

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and no
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

9.02 Rights as a Lender. Each Person serving as an Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not one of the Agents and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Persons serving as the Administrative
Agent hereunder in its individual capacity. Such Persons and their Affiliates
may accept deposits from, lend money to, act as financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Holdings, the Loan Parties or any Subsidiary thereof or other Affiliate thereof
as if each such Person were not the Administrative Agent hereunder and without
any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings, the Borrower or any of their
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.02 and 10.01) or (ii) except to the
extent of any liability imposed by law by reason of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender.

 

-82-



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of their duties and exercise their rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities of the Administrative Agent.

9.06 Resignation of the Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States,
which appointment shall be subject to approval (not to be unreasonably withheld)
by the Borrower. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment and shall have been
approved by the Borrower (where such approval is required) within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent (which shall also be a Lender) meeting the qualifications
set forth above; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the

 

-83-



--------------------------------------------------------------------------------

Lenders under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance and approval (if applicable) of a
successor’s appointment as Administrative Agent hereunder, and upon the
execution and filing or recording of such financing statements or amendments
thereto, and such other instruments or notices, as may be necessary, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

9.07 Non-Reliance on the Agents and Other Lenders. Each Lender acknowledges that
it has, independently and without reliance upon the Agents or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Collateral Agent, the Syndication Agents, the Documentation Agent or the
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity as a Lender hereunder. Anything herein to the contrary
notwithstanding, the Administrative Agent shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Loan Party) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Lenders and the Agents under
Sections 2.09 and 10.04) allowed in such judicial proceeding; and

 

-84-



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03(g), 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10 Collateral and Guarantee Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Secured Obligations (other than contingent indemnity
obligations with respect to unasserted claims), (ii) that is sold or to be sold
as part of or in connection with any sale permitted hereunder or under any other
Loan Document, (iii) in accordance with the requirements of the Intercreditor
Agreements or (iv) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(n);

(c) to release any Guarantor from its obligations under the Guarantee if such
Person ceases to be a Subsidiary of a Loan Party as a result of a transaction
permitted hereunder; provided that no such release shall occur if such Guarantor
continues to be a guarantor in respect of any other Indebtedness of the Borrower
unless and until such Guarantor is (or is being simultaneously) released from
its guarantee with respect to such other Indebtedness; and

(d) subject to the other provisions of this Article IX, to take such actions,
including making filings and entering into agreements and any amendments or
supplements to any Security Document or Intercreditor Agreement, as may be
necessary or desirable to reflect the intent of this Agreement and the
refinancing of any Indebtedness permitted hereunder; provided that upon request
by the Administrative Agent or any Loan Party at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to enter into such
agreements, amendments or supplements.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee pursuant to this
Section 9.10.

9.11 Withholding Tax.. To the extent required by any applicable Law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate

 

-85-



--------------------------------------------------------------------------------

form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective, or for any other
reason), such Lender shall indemnify and hold harmless the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
Borrower pursuant to Sections 3.01 and 3.04 and without limiting any obligation
of Borrower to do so pursuant to such Sections) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise
(including any and all related losses, claims, liabilities, penalties, and
interest), together with all expenses incurred, including legal expenses and any
other out-of-pocket expenses, whether or not such Tax was correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
Section 9.11. The agreements in this Section 9.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of this Agreement and the
repayment, satisfaction or discharge of all other Obligations.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that no amendment, modification,
termination, waiver or consent with respect to any condition precedent, covenant
or Default shall constitute an increase in the Commitment of any Lender);

(b) (A) change the Maturity Date or waive or amend the conditions to the Loans,
(B) postpone the date for payment of any interest or fees payable hereunder,
(C) change the amount of, waive or excuse any payment of principal, interest or
premium (other than waiver of default interest) or (D) postpone the scheduled
date of expiration of any Commitment, in any case, without the written consent
of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest (other than waiver of
default interest) specified herein on, any Loan, or any fees or other amounts
payable hereunder or under any other Loan Document, change the form or currency
of payment or increase the maximum duration of Interest Periods, without the
written consent of each Lender directly affected thereby;

(d) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change any provision of this Section 10.01 or reduce the percentage set
forth in the definition of “Required Lenders,” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender, other than to
increase such percentage or number or to give any additional Lender or group of
Lenders such right to waive, amend or modify or make any such determination or
grant any such consent;

 

-86-



--------------------------------------------------------------------------------

(f) other than releases of Collateral in accordance with Section 9.10, release
all or substantially all of the Collateral in any transaction or series of
related transactions, without the written consent of each Lender; and

(g) except for releases of a Guarantor in accordance with Section 9.10 hereof,
provided herein or in any other Loan Document, release any Significant
Subsidiary that is a Subsidiary Guarantor from the Guarantee without the written
consent of each Lender;

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by any Agent in addition to the Lenders required above,
affect the rights or duties of such Agent under this Agreement or any other Loan
Document; (ii) Section 10.06(g) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (iii) subject to Section 10.01(a), any such agreement that
shall extend the Maturity Date of one or more Lenders (the “Extending Lender”)
and does not amend any other provision of this Agreement or the Loan Documents
other than to change the Applicable Rate of Extending Lenders shall only require
the consent of Borrower, the Administrative Agent and the Extending Lenders. In
addition, notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of Administrative Agent, the
Borrower and the Lenders providing the relevant Additional Loans pursuant to
Section 2.12 (i) to add one or more New Loans pursuant to Section 2.12 and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such New Loans to participate in any required vote or
action required to be approved by the Required Lenders or by any other number or
percentage hereunder.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

If, in connection with any proposed change, waiver, discharge or termination of
the provisions of this Agreement as contemplated by this Section 10.01, the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right to replace all non-consenting Lenders required to obtain
such consent with one or more Eligible Assignees in accordance with Section
10.13, so long as at the time of such replacement each such new Lender consents
to the proposed change, waiver, discharge or termination. Notwithstanding the
foregoing, if on or prior to the first anniversary of the Restatement Date any
amendment lowering the Applicable Rate becomes effective, each non-consenting
Lender to such amendment removed pursuant to this paragraph shall be paid a
prepayment fee equal to 1.00% of the principal amount of any portion of such
Loans assigned.

 

-87-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, without the consent of any other
Person, the applicable Loan Party or Parties and the Administrative Agent may
(in its or their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment or waiver of any Loan Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the Collateral Agent, the
Syndication Agents or the Documentation Agents, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing subsection (i) of notification that such notice or communication
is available and identifying the website address therefor.

 

-88-



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party or any Lender for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided that in no event shall any Agent Party have any liability to any Loan
Party, any Lender for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. The Borrower and each Agent may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing or Conversion Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, liabilities, reasonable costs, and actual out-of-pocket
expenses resulting from the reliance by such Person on each notice purportedly
given by or on behalf of the Borrower, except to the extent of gross negligence,
bad faith or willful misconduct. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the Agents to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the

 

-89-



--------------------------------------------------------------------------------

exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall, on the Restatement Date, pay (i) all
reasonable out-of-pocket expenses incurred by each Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one counsel for the
Agents (including one set of any special and local counsel)) in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not such amendments, modifications or waivers shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Agents and Lenders (including the reasonable out-of-pocket fees, charges and
disbursements of one counsel for all Agents and Lenders) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 10.04 or
(B) in connection with the Loans made, including all such out-of-pocket expenses
incurred during any workout, restructuring or related negotiations in respect of
such Loans.

(b) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Agent, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all actual out-of-pocket losses,
claims, damages, liabilities and related expenses (including the reasonable
fees, charges and disbursements of one counsel for the Agents and one counsel
for all Indemnitees (other than the Agents)), incurred, suffered, sustained or
required to be paid by, or asserted against, any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of any
Loan Document or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the transactions
contemplated by the Loan Documents or any other transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Material on or from any property
currently or formerly owned or operated by any Loan Party or any Subsidiary, or
any Environmental Liability related in any way to any Loan Party or any
Subsidiary, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto or
(v) any documentary taxes, assessments or similar charges made by any
Governmental Authority by reason of the execution and delivery of this Agreement
or any other Loan Document; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (w) are determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of any Agent
or such Indemnitee or any Affiliate of such Indemnitee (or any officer,
director, employee, advisor or agent of such Indemnitee or any such Indemnitee’s
Affiliates), (x) are related to disputes among Indemnitees or (y) are determined
by a court of competent jurisdiction or another independent tribunal having
jurisdiction to have resulted from a breach by such Indemnitee of its
obligations to a Loan Party. In connection with any indemnified claim hereunder,
the Indemnitee shall be entitled to select its own counsel and the Loan Parties
shall promptly pay the reasonable fees and expenses of such counsel to the
extent required hereunder.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section 10.04 to be paid by them to each Agent (or any sub-agent thereof), or
any Related Party of any of the foregoing, each Lender severally

 

-90-



--------------------------------------------------------------------------------

agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), or against any Related Party thereof acting for the Administrative
Agent (or any such sub-agent) in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the parties hereto shall not assert, and each such party hereby
waives, any claim against any other party hereto or Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby and thereby, the transactions contemplated hereby or
thereby, any Loan or the use of the proceeds thereof except, in the case of a
Loan Party, to the extent otherwise required to be indemnified by a Loan Party
pursuant to Section 10.04(b). No party hereto referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents.

(e) Payments. After the Restatement Date, all amounts due under this Section
10.04 shall be payable not later than fifteen Business Days after receipt of an
invoice therefor setting forth such expenses in reasonable detail; provided that
in the event the Borrower has a bona fide dispute with any such expenses,
payment of such disputed amounts shall not be required until the earlier of the
date such dispute is resolved to the reasonable satisfaction of the Borrower or
thirty (30) days after receipt of any such invoice (and any such disputed amount
which is so paid shall be subject to a reservation of the Borrower’s rights with
respect thereto).

(f) Survival. The agreements in Sections 10.04(b), (c) and (d) shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside and is required to be repaid to a trustee or receiver in
connection with any proceeding under any Debtor Relief Law then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
severally agrees to pay to each Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by such Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under subsection (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and the Lenders (and any such
attempted

 

-91-



--------------------------------------------------------------------------------

assignment of transfer without such consent shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may, with the consent of (x) the
Administrative Agent and (y) except in the case of any assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, or if an Event of Default has
occurred and is continuing at the time of such assignment, the Borrower, assign
to one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) (in each case, such consent not to be unreasonably
withheld or delayed); provided that:

(i) each assignment (except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans at the time owing to it or
in the case of an assignment to a Lender or an Affiliate of a Lender, the
aggregate amount of the Commitment or the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment, is
delivered to the Administrative Agent or, if “trade date” is specified in the
Assignment and Assumption, as of the trade date) shall not be less than $1.0
million with respect to Commitments and Loans unless, in each case, the
Administrative Agent and the Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed); provided that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(iii) the parties of each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;

(iv) no such assignment shall be made to any Defaulting Lender or any of its
Subsidiaries; and

(v) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to pay and satisfy in full all payment liabilities then
owed by such

 

-92-



--------------------------------------------------------------------------------

Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon). Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance by the Administrative Agent and obtaining of required
consents and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver the applicable Note to the assignee Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be null and void

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Loan Parties, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal and interest amounts of the Loans
owing to, each Lender pursuant to the terms hereof from time to time. The
entries in the Register shall be conclusive absent manifest error, and the Loan
Parties, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or any other Person, sell participations to any
Person (other than a natural person) (each, a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it), subject to the
following:

(i) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged;

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(iii) the Loan Parties, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement;

(iv) any agreement or instrument pursuant to which a Lender sells a
participation in the Commitments and the Loans shall provide that such Lender
shall retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision

 

-93-



--------------------------------------------------------------------------------

of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 10.01(b),
(c), (f) or (g) that affects such Participant;

(v) subject to clause (viii) of this Section 10.06(d), the Loan Parties agree
that each Participant shall be entitled to the benefits of Section 3.01 and
Section 3.04 (subject to the requirements and limitations of those Sections,
including Section 3.01(e)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b);

(vi) to the extent permitted by law, each Participant also shall be entitled to
the benefits of Section 10.08 as though it were a Lender so long as such
Participant agrees to be subject to Section 2.11 as though it were a Lender;

(vii) each Lender, acting for this purpose as a non-fiduciary agent of the Loan
Parties, shall maintain at its offices a record of each agreement or instrument
effecting any participation and a register (each a “Participation Register”)
meeting the requirements of 26 CFR § 5f.103-1(c) for the recordation of the
names and addresses of its Participants and their rights with respect to
principal amounts and related interest amounts and other Obligations from time
to time. The entries in each Participation Register shall be conclusive (absent
manifest error) and the Loan Parties, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in a Participant Register as a
Participant for all purposes of this Agreement (including, for the avoidance of
doubt, for purposes of entitlement to benefits under Section 3.01, Section 3.04
and Section 10.08) notwithstanding any notice to the contrary. The Participation
Register shall be available for inspection by the Borrower and the
Administrative Agent at any reasonable time and from time to time upon
reasonable prior notice;

(viii) a Participant shall not be entitled to receive any greater payment under
Section 3.01 or Section 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent; and

(ix) a Participant that would be a Foreign Lender if it were a Lender shall not
be entitled to the benefits of Section 3.01 unless the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender and such Participant is eligible for exemption from, or reduction in, the
withholding Tax referred to therein, following compliance with Section 3.01(e).

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including (i)
any pledge or assignment to secure obligations to a Federal Reserve Bank and
(ii) any pledge or assignment to any holders of obligations owed, or securities
issued, by such Lender as collateral security for such obligations or
securities, or to any trustee for, or any other representative of, such holders;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

-94-



--------------------------------------------------------------------------------

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.10(b)(ii). Each party
hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01 and 3.04 (subject to the requirements and the limitations of such
Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.06(b), but an SPC shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to such
grant, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable and (iii) the
Granting Lender shall for all purposes, including the approval of any amendment,
waiver or other modification of any provision of any Loan Document, remain the
lender of record hereunder. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. In furtherance of the foregoing,
each Lender party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of, the Borrower and the
Administrative Agent and with the payment of a processing fee of $2,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis in accordance with
Section 10.07 any non-public information relating to its funding of Loans to any
rating agency, commercial paper dealer or provider of any surety or guarantee or
credit or liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Loans hereunder (I) to any Affiliated Lender;
provided that:

(i) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(ii) the Affiliated Lender shall have disclosed to the assignor its status as an
Affiliated Lender;

(iii) the Affiliated Lender will be subject to the restrictions set forth in
Section 10.18;

(iv) no Loan may be assigned to an Affiliated Lender if, after giving effect to
such assignment, Affiliated Lenders in the aggregate would own more than 30% of
the aggregate principal amount of the outstanding Loans; and

(v) any such Loans acquired by an Affiliated Lender may be contributed to the
Borrower and exchanged for debt or equity securities that are otherwise
permitted to be issued at such time;

 

-95-



--------------------------------------------------------------------------------

and (II) to Borrower or any of its Subsidiaries; provided that:

(i) Borrower or such Subsidiary shall make an offer to all Lenders to take Loans
by assignment pursuant to the loan auction procedures set forth in Exhibit N;

(ii) upon the effectiveness of any such assignment (or contribution of Loans
pursuant to clause (v) above), such Loans shall be retired, and shall be deemed
cancelled and not outstanding for all purposes under this Agreement;

(iii) no Default or Event of Default shall exist or be continuing; and

(iv) the Borrower must represent and warrant, at the time of the offer and at
the time of the assignment, (x) it has no knowledge, after reasonable inquiry,
of the existence of any event or circumstance, individually or in the aggregate,
that will or would reasonably be expected to give rise to a mandatory prepayment
of a material amount of the Loans pursuant to Section 2.03 expected to be paid
in the next 30 days and (y) there is no Material Information that has not been
disclosed to the Lenders. “Material Information” shall mean information relating
to the occurrence of a material effect, or any event or condition that,
individually or in the aggregate, has had or would reasonably be expected to
have a material effect (in each case whether positive or negative), on (a) the
operations, business, properties, liabilities (actual or contingent), financial
condition of the Borrower and its Subsidiaries taken as a whole; (b) the ability
of the Loan Parties (taken as a whole) to perform their material payment
obligations under any Loan Document to which they are a party; or (c) the
legality, validity, binding effect or enforceability against any Loan Party of
any material Loan Document to which it is a party.

10.07 Treatment of Certain Information; Confidentiality. Each of the Agents and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and agree to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or any subpoena or similar legal process
(the Agents and/or the Lenders agreeing to furnish the Borrower with notice of
such process and an opportunity to contest such disclosure as long as furnishing
such notice and opportunity would not result in the Agents’ and/or the Lenders’
violation of Applicable Law), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement and any actual or
prospective counterparty or advisors to any swap or derivative transactions
relating to the Loan Parties and the Obligations so long as such Person or any
of their Affiliates does not compete in the retail toy and/or infant products
industry, (g) with the consent of the Loan Parties or (h) to the extent such
Information (I) becomes publicly available other than as a result of a breach of
this Section, or to the knowledge of such Agent or Lender, the breach of any
other Person’s obligation to keep the information confidential or (II) becomes
available any Agent or Lender on a nonconfidential basis from a source other
than the Loan Parties.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential

 

-96-



--------------------------------------------------------------------------------

basis prior to disclosure by the Borrower or any Subsidiary, provided that, in
the case of information received from the Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents, including conference calls or meetings
with the Borrower to review its earnings and other information, may include
material non-public information concerning the Borrower and its Affiliates and
their related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

Accordingly, each Lender represents to the Borrower and the Administrative Agent
that it has identified a credit contact who may receive information that may
contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

10.08 Right of Setoff. If a Specified Default shall have occurred and be
continuing, each Agent, Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, but excluding Designated Accounts (as defined in
the ABL Credit Agreement), payroll, trust and tax withholding accounts) at any
time held and other obligations (in whatever currency) at any time owing by such
Agent, Lender or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the Obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.13 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or its
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. No Agent or Lender will or will permit its
Participant to exercise its rights under this Section 10.08 without the consent
of the Agents or the Required Lenders. In no event shall the provisions of this
paragraph be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or, any payment
obtained by a Lender or consideration for the assignment of sale of a
participation in any of its Loans to any assignee or participant other than the
Borrower or any of its Affiliates thereof (as to which the provisions of this
paragraph shall apply).

 

-97-



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof and (c) amortize, prorate, allocate, and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agents
and each Lender, regardless of any investigation made by the Agents or any
Lender or on their behalf and notwithstanding that the Agents or any Lender may
have had notice or knowledge of any Default at the time of any borrowing of
Loans, and shall continue in full force and effect as long as any Loan or any
other Obligation (other than contingent indemnity obligations with respect to
unasserted claims) hereunder shall remain unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent then such provisions
shall be deemed to be in effect only to the extent not so limited

10.13 Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, and such amounts or compensation do not affect Lenders generally, or if
any Lender is a Defaulting Lender or as provided in Section 10.01, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require

 

-98-



--------------------------------------------------------------------------------

such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of and premium (if any) on its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law, Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND ALL ACTIONS ARISING UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
THE STATE OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

-99-



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND
EXCEPT AS OTHERWISE PROVIDED HEREIN AND AS REQUIRED BY LAW WAIVES DUE DILIGENCE,
DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF
NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Patriot Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” an anti-money laundering rules and regulations, including the
Patriot Act.

10.17 Intercreditor Agreements. Notwithstanding anything herein to the contrary,
the lien and security interest granted to the Administrative Agent pursuant to
this Agreement and the exercise of any right or remedy by the Administrative
Agent hereunder are subject to the provisions of the Intercreditor Agreements.
In the event of any conflict between the terms of this Agreement and the
Intercreditor Agreements, the terms of the applicable Intercreditor Agreement
shall govern and control.

 

-100-



--------------------------------------------------------------------------------

10.18 Affiliated Lenders.

(a) Subject to clause (b) below, each Affiliated Lender, in connection with any
(i) consent (or decision not to consent) to any amendment, modification, waiver,
consent or other action with respect to any of the terms of any Loan Document,
(ii) other action on any matter related to any Loan Document or (iii) direction
to the Administrative Agent or any Lender to undertake any action (or refrain
from taking any action) with respect to or under any Loan Document, agrees that,
except with respect to any amendment, modification, waiver, consent or other
action described in clause (a), (b) or (c) of the first proviso of Section 10.01
or that adversely affects such Affiliated Lender in any material respect
differently than other Lenders, the Loans held by an Affiliated Lender shall be
disregarded in both the numerator and denominator in the calculation of any
Lender vote. Subject to clause (b) below, the Borrower and each Affiliated
Lender hereby agrees that if a case under Title 11 of the United States Code is
commenced against the Borrower, the Borrower, with respect to any plan of
reorganization that does not adversely affect any Affiliated Lender in any
material respect as compared to other Lenders, shall seek (and each Affiliated
Lender shall consent) to designate the vote of any Affiliated Lender and the
vote of any Affiliated Lender with respect to any such plan of reorganization of
the Borrower or any Affiliate of the Borrower shall not be counted.

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliated
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower are not then present, (ii) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives or (iii) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against Administrative Agent or any
other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents.

10.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Lead Arrangers are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the other Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and each Lead Arranger
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any Lead Arranger has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor any Lead
Arranger has any obligation to disclose any of such interests to the Borrower or
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative Agent
and the Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

-101-



--------------------------------------------------------------------------------

10.20 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

[Signature Pages Follow]

 

-102-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TOYS “R” US-DELAWARE, INC., as Borrower By:  

/s/ Adil Mistry

  Name:   Adil Mistry   Title:   Vice President – Treasurer

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent and as a Lender

By:  

/s/ John P. Wofford

  Name:   John P. Wofford   Title:   Vice President

BANC OF AMERICA SECURITIES LLC,

as a Lead Arranger and a Bookrunning Manager

By:  

/s/ Peter Almond

  Name:   Peter Almond   Title:   Director

 

S-2



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., as a Syndication Agent By:  

/s/ Anna Ostrovsky

  Name:   Anna Ostrovsky   Title:   Authorized Signatory GOLDMAN SACHS LENDING
PARTNERS LLC, as a Lead Arranger and a Bookrunning Manager By:  

/s/ Anna Ostrovsky

  Name:   Anna Ostrovsky   Title:   Authorized Signatory

 

S-3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Syndication Agent By:  

/s/ Eric H. Platt

  Name:   Eric H. Platt   Title:   Vice President J.P. MORGAN SECURITIES INC.,
as a Lead Arranger and a Bookrunning Manager By:  

/s/ Peter B. Hooker

  Name:   Peter B. Hooker   Title:   Managing Director

 

S-4



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC, as a Documentation Agent and a Bookrunning
Manager By:  

/s/ Jeffrey Cohen

  Name:   Jeffrey Cohen   Title:   Managing Director

 

S-5



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Documentation Agent By:  

/s/ Chris McCoy

  Name:   Chris McCoy   Title:   Director WELLS FARGO SECURITIES, LLC, as a
Bookrunning Manager By:  

/s/ Chris McCoy

  Name:   Chris McCoy   Title:   Director

 

S-6



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC., as a Bookrunning Manager By:  

/s/ David Lacano

  Name:   David Lacano   Title:   Director

 

S-7



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC., as a Bookrunning Manager By:  

/s/ Chris Blum

  Name:   Chris Blum   Title:   Director By:  

/s/ Sandeep Desai

  Name:   Sandeep Desai   Title:   Director

 

S-8



--------------------------------------------------------------------------------

EXHIBIT A-1 to

Credit Agreement

FORM OF BORROWING OR CONVERSION NOTICE

Date:                     ,     

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August     , 2010 (as amended, amended and restated, extended,
supplemented, waived or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Toys “R” Us-Delaware, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (the “Lenders”), Bank
of America, N.A., as administrative agent for the Lenders (together with its
permitted successors and assigns in such capacity, the “Administrative Agent”),
Bank of America, N.A., as collateral agent for the Lenders (together with its
permitted successors and assigns in such capacity, the “Collateral Agent”),
Goldman, Sachs Credit Partners L.P. and JPMorgan Chase Bank, N.A., as
Syndication Agents, Credit Suisse Securities (USA) LLC and Wells Fargo Bank,
N.A., as Documentation Agents, Banc of America Securities LLC, J.P. Morgan
Securities Inc. and Goldman Sachs Lending Partners LLC, as Joint Lead Arrangers,
and Banc of America Securities LLC, J.P. Morgan Securities Inc., Wells Fargo
Securities LLC, Goldman Sachs Lending Partners LLC, Credit Suisse Securities
(USA) LLC, Citigroup Global Markets Inc. and Deutsche Bank Securities Inc., as
Joint Bookrunning Managers.

 

The undersigned hereby requests (select one):

¨

   A borrowing of Loans    ¨      A conversion or continuation of Loans

1.

   On                                          (a Business Day).

2.

   In the principal amount of $            .

3.

   Comprised of                              [Type of Loan requested].1

4.

   For Eurodollar Rate Loans: with an Interest Period of [    ] months.2

5.

   If a conversion or continuation only: The Loans to be converted will [bear
interest based upon the [Base Rate] [Eurodollar Rate]].

[Signature Page Follows]

 

1 Pursuant to Section 2.01 of the Credit Agreement, Initial Loans on the
Restatement Date may be made as Eurodollar Loans.

2 Subject to the definition of “Interest Period” in the Credit Agreement.

 

A-1-1



--------------------------------------------------------------------------------

TOYS “R” US-DELAWARE, INC. By:  

 

  Name:   Title:3

 

 

3 Pursuant to the Credit Agreement, the Borrowing Notice shall be delivered at
least two Business Days prior to the date of the Borrowing (in respect of
Eurodollar Rate Loans) or at least one Business Day prior to the date of the
Borrowing (in respect of Base Rate Loans).

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2 to

Credit Agreement

FORM OF PREPAYMENT NOTICE

Bank of America, N.A.,

as Administrative Agent for

the Lenders referred to below,

One Independence Center

101 North Tryon Street

Mail Code: NC1-001-04-39

Charlotte, North Carolina 28255-0001

Attention: Eileen Marie Deacon

Fax: (617) 310-2255

Re: Toys “R” Us-Delaware, Inc.

[Date]

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August     , 2010 (as amended, amended and restated, extended,
supplemented, waived or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Toys “R” Us-Delaware, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (the “Lenders”), Bank
of America, N.A., as administrative agent for the Lenders (together with its
permitted successors and assigns in such capacity, the “Administrative Agent”),
Bank of America, N.A., as collateral agent for the Lenders (together with its
permitted successors and assigns in such capacity, the “Collateral Agent”),
Goldman, Sachs Credit Partners L.P. and JPMorgan Chase Bank, N.A., as
Syndication Agents, Credit Suisse Securities (USA) LLC and Wells Fargo Bank,
N.A., as Documentation Agents, Banc of America Securities LLC, J.P. Morgan
Securities Inc. and Goldman Sachs Lending Partners LLC, as Joint Lead Arrangers,
and Banc of America Securities LLC, J.P. Morgan Securities Inc., Wells Fargo
Securities LLC, Goldman Sachs Lending Partners LLC, Credit Suisse Securities
(USA) LLC, Citigroup Global Markets Inc. and Deutsche Bank Securities Inc., as
Joint Bookrunning Managers.

The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it shall be making a prepayment under the Credit Agreement:

 

(A)   Type of Borrowing being prepaid

  [Eurodollar Rate]1[Base Rate]2

Footnote continued on next page.

 

1 Written/fax notice or confirmation of telephonic notice regarding optional
prepayment of Eurodollar Rate Loans must be delivered by 12:00 noon (New York
City time) at least two Business Days before the date of prepayment.

2 Written/fax notice or confirmation of telephonic notice regarding optional
prepayment of Base Rate Loans must be delivered by 12:00 noon (New York City
time) at least one Business Day before the date of prepayment.

 

A-2-1



--------------------------------------------------------------------------------

(B)   Principal amount of Borrowing being prepaid3

  ____________________

(C)   Date of prepayment (which shall be a Business Day)

  ____________________

(D)   Type of prepayment

  [Mandatory] [Optional]

(E)   If Mandatory, description of event requiring prepayment:

 

[Signature Page Follows]

Footnote continued from previous page.

 

3 Each partial optional prepayment of a (i) Eurodollar Rate Loan shall be in a
principal amount of $1.0 million or a whole multiple of $1.0 million in excess
thereof and (ii) Base Rate Loan shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in the case of (i) and
(ii) above, if less, the entire principal amount then outstanding.

 

A-2-2



--------------------------------------------------------------------------------

TOYS “R” US-DELAWARE, INC. By:  

 

  Name:   Title:

 

A-2-3



--------------------------------------------------------------------------------

EXHIBIT B to

Credit Agreement

FORM OF NOTE

Date:             ,         

FOR VALUE RECEIVED, the undersigned, TOYS “R” US-DELAWARE, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to [                    ]
or its registered assigns (the “Lender”), in accordance with the provisions of
the Credit Agreement (as hereinafter defined), the principal amount of each Loan
made by the Lender to the Borrower under that certain Amended and Restated
Credit Agreement, dated as of August     , 2010 (as amended, amended and
restated, extended, supplemented, waived or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Toys “R” Us-Delaware, Inc., a Delaware
corporation (the “Borrower”), each lender from time to time party thereto (the
“Lenders”), Bank of America, N.A., as administrative agent for the Lenders
(together with its permitted successors and assigns in such capacity, the
“Administrative Agent”), Bank of America, N.A., as collateral agent for the
Lenders (together with its permitted successors and assigns in such capacity,
the “Collateral Agent”), Goldman, Sachs Credit Partners L.P. and JPMorgan Chase
Bank, N.A., as Syndication Agents, Credit Suisse Securities (USA) LLC and Wells
Fargo Bank, N.A., as Documentation Agents, Banc of America Securities LLC, J.P.
Morgan Securities Inc. and Goldman Sachs Lending Partners LLC, as Joint Lead
Arrangers, and Banc of America Securities LLC, J.P. Morgan Securities Inc.,
Wells Fargo Securities LLC, Goldman Sachs Lending Partners LLC, Credit Suisse
Securities (USA) LLC, Citigroup Global Markets Inc. and Deutsche Bank Securities
Inc., as Joint Bookrunning Managers.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof, may be prepaid in whole or in part subject to the terms
and conditions provided therein. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Credit Agreement, all amounts
then remaining unpaid on this Note may become, or may be declared to be,
immediately due and payable as provided in the Credit Agreement. Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loan and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[Signature Page Follows]

 

B-1



--------------------------------------------------------------------------------

TOYS “R” US-DELAWARE, INC.

By:

 

 

  Name:   Title:

 

B-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan

Made

 

Amount

of Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding

Principal

Balance

This Date

 

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                   

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C to

Credit Agreement

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement (as defined below), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.

       Assignor:            ________________________________ 2.   
    Assignee:            ________________________________ [and is an
Affiliate/Approved Fund of [identify Lender]1] 3.        Borrower: Toys “R”
Us-Delaware, Inc. 4.        Administrative Agent: Bank of America, N.A., as the
Administrative Agent under the Credit Agreement.

5.         Credit Agreement: Amended and Restated Credit Agreement, dated as of
August     , 2010 (as amended, amended and restated, extended, supplemented,
waived or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),

 

 

1

Select as applicable.

 

C-1



--------------------------------------------------------------------------------

among Toys “R” Us-Delaware, Inc., a Delaware corporation (the “Borrower”), each
lender from time to time party thereto (the “Lenders”), Bank of America, N.A.,
as administrative agent for the Lenders (together with its permitted successors
and assigns in such capacity, the “Administrative Agent”), Bank of America,
N.A., as collateral agent for the Lenders (together with its permitted
successors and assigns in such capacity, the “Collateral Agent”), Goldman, Sachs
Credit Partners L.P. and JPMorgan Chase Bank, N.A., as Syndication Agents,
Credit Suisse Securities (USA) LLC and Wells Fargo Bank, N.A., as Documentation
Agents, Banc of America Securities LLC, J.P. Morgan Securities Inc. and Goldman
Sachs Lending Partners LLC, as Joint Lead Arrangers, and Banc of America
Securities LLC, J.P. Morgan Securities Inc., Wells Fargo Securities LLC, Goldman
Sachs Lending Partners LLC, Credit Suisse Securities (USA) LLC, Citigroup Global
Markets Inc. and Deutsche Bank Securities Inc., as Joint Bookrunning Managers.

 

6. Assigned Interest:

 

Facility

Assigned2

   Aggregate
Amount of
Commitment/
Loans
for all Lenders*    Amount of
Commitment/
Loans Assigned*    Percentage
Assigned of
Commitment/
Loans3    CUSIP Number    $    $          $    $    %       $    $    %       $
   $    %   

 

[7.

Trade Date:                     ] 4

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

2

Fill in the appropriate terminology for the type(s) of facilities under the
Credit Agreement being assigned (e.g., “Initial Loan Commitment,” “New Loan
Commitment”).

3

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

4

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date. Minimum amount to be
$1.0 million with respect to Commitments and Loans unless, in each case, the
Administrative Agent and the Borrower otherwise consents, or entire remaining
amount of the Assignee’s Commitments or Loans at the time owing to such
Assignee.

 

C-2



--------------------------------------------------------------------------------

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

  Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

  Title:

Consented to and Accepted:

 

BANK OF AMERICA, N.A., as

    Administrative Agent

By:  

 

  Title:

 

C-3



--------------------------------------------------------------------------------

[Consented to:

TOYS “R” US-DELAWARE, INC.

 

By:  

 

  Title:                     ]5

 

5

If required pursuant to Section 10.06(b) of the Credit Agreement.

 

C-4



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption an Administrative Questionnaire,
(vii) the Administrative Agent has received a processing and recordation fee of
$3,500 as of the Effective Date and (viii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

[The Assignee further represents and warrants that it (i) it is an Affiliated
Lender pursuant to the Credit Agreement and shall be subject to the restrictions
set forth in Section 10.18 thereof; and

 

C-1-1



--------------------------------------------------------------------------------

(ii) at the time of such assignment on a pro forma basis after giving affect to
such assignment, the aggregate principal amount of all Loans held by Affiliated
Lenders shall not exceed 30% of the aggregate principal amount of all Loans
outstanding under the Credit Agreement.]1

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of laws principles that would require the application of the
laws of another jurisdiction.

 

1

Insert this sentence in the case of an Assignee that is an Affiliated Lender:

 

C-1-2



--------------------------------------------------------------------------------

Exhibit D to

Credit Agreement

FORM OF GUARANTEE

GUARANTEE AGREEMENT (this “Agreement”) dated as of [            ], 200[    ],
among the Borrower (as defined), the guarantors party hereto (each an “Initial
Guarantor” and collectively, the “Initial Guarantors”), each Person (as defined
in the Credit Agreement (as defined)) which may become a Guarantor hereunder
pursuant to a duly executed joinder agreement in the form attached as Exhibit A
hereto (each a “New Guarantor” and collectively with the Initial Guarantors, the
“Guarantors”) and Banc of America Bridge LLC, as administrative agent (together
with its permitted successors and assigns in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

Reference is made to that certain Credit Agreement, dated as of July 19, 2006
(as amended, amended and restated, extended, supplemented, waived or otherwise
modified in writing from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among Toys “R” Us-Delaware, Inc.,
a Delaware corporation (the “Borrower”), each lender from time to time party
thereto (the “Lenders”), Banc of America Bridge LLC, as administrative agent for
the Lenders (together with its permitted successors and assigns in such
capacity, the “Administrative Agent”), Citicorp North America, Inc. (“CNAI”) as
collateral agent for the Lenders (together with its permitted successors and
assigns in such capacity, the “Collateral Agent”), Deutsche Bank Securities Inc.
(“DBSI”), as Syndication Agent, Credit Suisse as Documentation Agent, Banc of
America Securities LLC (“BAS”) and DBSI, as Joint Lead Arrangers, and BAS, DBSI
and Citigroup Global Markets Inc. (“CGMI”), as Joint Bookrunning Managers.

The Lenders have agreed to make Loans to the Borrower pursuant to and upon the
terms and subject to the conditions specified in, the Credit Agreement. Each
Guarantor is a Subsidiary of the Borrower and acknowledges that it has derived
and will derive substantial benefit from the making of the Loans by the Lenders
to the Borrower. As consideration therefor and in order to induce the Lenders to
make Loans, each Guarantor is willing to execute this Agreement.

Accordingly, the parties hereto agree as follows:

SECTION 1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
any other Guarantors of the Secured Obligations under the Credit Agreement and
the other Loan Documents and severally, as a primary obligor and not merely as a
surety, the due and punctual payment of the Secured Obligations. To the fullest
extent permitted by applicable law and except as otherwise provided in the Loan
Documents, each Guarantor waives notice of, or any requirement for further
assent to, any agreements or arrangements whatsoever by the Secured Parties with
any other person pertaining to the Secured Obligations, including agreements and
arrangements for payment, extension, renewal, subordination, composition,
arrangement, discharge or release of the whole or any part of the Secured
Obligations, or for the discharge or surrender of any or all security, or for
the compromise, whether by way of acceptance of part payment or otherwise, and,
to the fullest extent permitted by applicable law, the same shall in no way
impair each Guarantor’s liability hereunder. As used herein, “Secured
Obligations” means (x) (a) obligations of the Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct,

 

D-1



--------------------------------------------------------------------------------

contingent, fixed or otherwise, of the Borrower and the other Loan Parties under
the Credit Agreement and the other Loan Documents and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower and the other Loan Parties under or pursuant to the Credit Agreement
and the other Loan Documents and (y) the due and punctual payment and
performance of all obligations of the Borrower and the other Loan Parties under
each Hedge Agreement permitted pursuant to Section 7.03(e) of the Credit
Agreement entered into with any counter party that is a Secured Party.

SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
law and except as otherwise provided for herein or in the other Loan Documents,
each Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other person of any of the Secured Obligations, and also to the
extent permitted by law and except as otherwise provided for herein or in the
other Loan Documents waives notice of acceptance of its guarantee, notice of
protest for nonpayment and all other formalities. To the fullest extent
permitted by applicable law and except as otherwise provided for herein or in
the other Loan Documents, the Guarantee of each Guarantor hereunder shall not be
affected by (a) the failure of any Loan Party to assert any claim or demand or
to enforce or exercise any right or remedy against the Borrower or any Guarantor
under the provisions of the Credit Agreement, any other Loan Document or
otherwise; (b) any extension, renewal or increase of or in any of the Secured
Obligations; (c) any rescission, waiver, amendment or modification of, or any
release from, any of the terms or provisions of this Agreement, the Credit
Agreement, any other Loan Document, any guarantee or any other agreement or
instrument, including with respect to any Guarantor under the Loan Documents;
(d) the release of (or the failure to perfect a security interest in) any of the
security held by or on behalf of the Administrative Agent or any other Secured
Party; or (e) the failure or delay of any Secured Party to exercise any right or
remedy against the Borrower or any Guarantor of the Secured Obligations.

SECTION 3. Security. Each Guarantor authorizes the Administrative Agent to
(a) take and hold security (to the extent such Guarantor has executed a Security
Agreement in favor of the Administrative Agent) for the payment of this
Guarantee and the Secured Obligations and exchange, enforce, waive and release
any such security pursuant to the terms of any other Loan Documents; (b) apply
such security and direct the order or manner of sale thereof as it in its sole
discretion may determine subject to the terms of any other Loan Documents; and
(c) release or substitute any one or more endorsees, other Guarantors or other
obligors pursuant to the terms of any other Loan Documents. In no event shall
this Section 3 require any Guarantor to grant security, except as required by
the terms of the Loan Documents.

SECTION 4. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection,
and, to the fullest extent permitted by applicable law, waives any right to
require that any resort be had by the Administrative Agent or any other Secured
Party to any of the security held for payment of the Secured Obligations or to
any balance of any deposit account or credit on the books of the Administrative
Agent or any other Secured Party in favor of the Borrower or any other person.

SECTION 5. No Discharge or Diminishment of Guarantee. To the fullest extent
permitted by applicable law and except as otherwise expressly provided in this
Agreement, the Secured Obligations of each Guarantor hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason
(other than the payment in full in cash of the Secured Obligations (other than
contingent indemnity obligations with respect to then unasserted claims)),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Secured Obligations, and shall not be subject to any defense (other
than a defense of payment) or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Secured Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall, to the

 

D-2



--------------------------------------------------------------------------------

fullest extent permitted by applicable law, not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce any remedy under the
Credit Agreement, any other Loan Document, any guarantee or any other agreement
or instrument, by any amendment, waiver or modification of any provision of the
Credit Agreement or any other Loan Document or other agreement or instrument, by
any default, failure or delay, willful or otherwise, in the performance of the
Secured Obligations, or by any other act, omission or delay to do any other act
that may or might in any manner or to any extent vary the risk of any Guarantor
or that would otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the payment in full in cash of all the Secured
Obligations (other than contingent indemnity obligations with respect to then
unasserted claims)) or which would impair or eliminate any right of any
Guarantor to subrogation.

SECTION 6. Defenses Waived. To the fullest extent permitted by applicable law,
each Guarantor waives any defense based on or arising out of the
unenforceability of the Secured Obligations or any part thereof from any cause
or the cessation from any cause of the liability (other than the payment in full
in cash of the Secured Obligations) of the Borrower or any other person. Subject
to the terms of the other Loan Documents, the Administrative Agent and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Secured Obligations, make any other accommodation with the Borrower or any
other Guarantor or exercise any other right or remedy available to them against
the Borrower or any other Guarantor, without affecting or impairing in any way
the liability of each Guarantor hereunder except to the extent the Secured
Obligations have been paid in cash. Pursuant to and to the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of each Guarantor against the Borrower or any other
Guarantor or any security.

SECTION 7. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against each Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Secured
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent or such other Secured Party as designated thereby in cash an amount equal
to the unpaid principal amount of such Secured Obligations then due, together
with accrued and unpaid interest and fees on such Secured Obligations. Upon
payment by each Guarantor of any sums to the Administrative Agent or any Secured
Party as provided above, all rights of each Guarantor against the Borrower
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior payment in full in cash of all the
Secured Obligations (other than contingent indemnity obligations with respect to
then unasserted claims). In addition, any indebtedness of the Borrower or any
Subsidiary now or hereafter held by each Guarantor that is required by the
Credit Agreement to be subordinated to the Secured Obligations is hereby
subordinated in right of payment to the prior payment in full of the Secured
Obligations. If any amount shall be paid to any Guarantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness at any time when any Secured Obligation then due and owing has
not been paid, such amount shall be held in trust for the benefit of the Secured
Parties and shall forthwith be paid to the Administrative Agent (or to the First
Lien Administrative Agent, to the extent provided in the Intercreditor
Agreement) to be credited against the payment of the Secured Obligations,
whether matured or unmatured, in accordance with the terms of the Loan Documents
(including the Intercreditor Agreement).

 

D-3



--------------------------------------------------------------------------------

SECTION 8. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, Federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Agreement
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Agreement, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by any Guarantor, any creditor or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

SECTION 9. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, all
other circumstances bearing upon the risk of nonpayment of the Secured
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs hereunder and agrees that none of the Administrative Agent or
the other Secured Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

SECTION 10. Covenant; Representations and Warranties. Each Guarantor agrees and
covenants to, and to cause its Subsidiary to, take, or refrain from taking, each
action that is necessary to be taken or not taken, so that no breach of the
agreements and covenants contained in the Credit Agreement pertaining to actions
to be taken, or not taken, by such Guarantor or its Subsidiary will result. Each
Guarantor represents and warrants as to itself that all representations and
warranties relating to it contained in the Credit Agreement are true and correct
in all material respects on and as of the date hereof; provided that each
reference in any such representation and warranty to the knowledge of Holdings
or the Borrower shall, for the purposes of this Section 10, be deemed to be a
reference to Guarantor’s knowledge.

SECTION 11. Termination. Except as otherwise set forth in the Credit Agreement,
the Guarantees made hereunder shall terminate without further action on the part
of any Person on the earliest of (i) the payment in full of the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on all Loans; and
(ii) all other Secured Obligations then due and owing, have in each case been
paid in full and the Lenders have no further commitment in respect of the Loans
under the Credit Agreement; provided that any such Guarantee shall continue to
be effective or be reinstated, as the case may be, if at any time any payment,
or any part thereof, on any Secured Obligation is rescinded or must otherwise be
restored by any Secured Party upon the bankruptcy or reorganization of the
Borrower, the Guarantors or otherwise.

SECTION 12. Counterparts; Effectiveness; Assignment. Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and permitted assigns of such party; and all covenants,
promises and agreements by or on behalf of each Guarantor that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and permitted assigns (except that neither the
Borrower nor the Guarantors shall have the right to assign its rights or
obligations hereunder or any interest herein (and any such attempted assignment
shall be void) without the prior written consent of the Required Lenders). The
Administrative Agent is hereby expressly authorized to, and agrees upon request
of the Borrower it will, release any Guarantor from its obligations hereunder
(including its Guarantee) in the event that all the Equity Interests of such
Guarantor shall be sold, transferred or otherwise disposed of to a person other
than Holdings or any of its Subsidiaries in a transaction permitted by the
Credit Agreement. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the

 

D-4



--------------------------------------------------------------------------------

Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.

SECTION 13. Waivers; Cumulative Remedies; Amendment. (a) No failure of the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and are not exclusive of
any rights, remedies, powers and privileges provided at law. No waiver of any
provision of this Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Guarantor in any case shall entitle such Guarantor to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Borrower, the Guarantors and the Administrative Agent (with the consent of the
Lenders if required under the Credit Agreement).

SECTION 14. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement.

SECTION 16. Survival of Representations and Warranties; Severability. (a) All
covenants, representations and warranties made hereunder or in the Credit
Agreement or other documents delivered pursuant hereto or thereto or in
connection herewith of therewith shall survive the execution and delivery hereof
and thereof until terminated in accordance with the terms hereof. Such
representations and warranties have been or will be relied upon by the Secured
Parties, regardless of any investigation made by the Secured Parties or on their
behalf and shall continue in full force and effect until terminated in
accordance with the terms hereof.

(b) If any provision of this Agreement or the Credit Agreement is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions contained herein and therein shall not be affected
or impaired thereby and (ii) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 17. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 12. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 18. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement.

 

D-5



--------------------------------------------------------------------------------

SECTION 19. Jurisdiction; Consent to Service of Process. (a) Each party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of The State of New York sitting in
New York County and of the United States District Court of the Southern District
of such state, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against any Guarantor or its properties in the courts of any
jurisdiction.

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or the other Loan Documents in any court referred
to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 15. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by applicable law.

SECTION 20. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY) AND EXCEPT AS OTHERWISE PROVIDED HEREIN AND AS REQUIRED BY LAW WAIVES
DUE DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL
AS NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 21. Right of Setoff. The Secured Parties and their respective Affiliates
shall have the right of setoff against each Guarantor to the same extent as such
Persons have against the Borrower under the Credit Agreement.

SECTION 22. Beneficial Effect. Each Secured Party, along with its respective
beneficiaries, if any, agrees to be bound by the terms of this agreement in
order to receive the rights and benefits provided for in this Agreement.

[Signature Pages Follow]

 

D-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TOYS “R” US-DELAWARE, INC.,

as the Borrower

By:

 

 

  Name:   Title:

[Guarantor]

By:

 

 

  Name:   Title:

BANC OF AMERICA BRIDGE LLC, as Administrative Agent

By:

 

 

  Name:   Title:

 

D-7



--------------------------------------------------------------------------------

EXHIBIT A

to the Guarantee Agreement

[Form of]

JOINDER AGREEMENT

Reference is made to that Credit Agreement, dated as of July 19, 2006 (as
amended, amended and restated, extended, supplemented, waived or otherwise
modified in writing from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among Toys “R” Us-Delaware, Inc.,
a Delaware corporation (the “Borrower”), each lender from time to time party
thereto (the “Lenders”), Banc of America Bridge LLC, as administrative agent for
the Lenders (together with its permitted successors and assigns in such
capacity, the “Administrative Agent”), Citicorp North America, Inc. (“CNAI”) as
collateral agent for the Lenders (together with its permitted successor and
assigns in such capacity, the “Collateral Agent”), Deutsche Bank Securities Inc.
(“DBSI”), as Syndication Agent, Credit Suisse as Documentation Agent, Banc of
America Securities LLC (“BAS”) and DBSI, as Joint Lead Arrangers, and BAS, DBSI
and Citigroup Global Markets Inc. (“CGMI”), as Joint Bookrunning Managers.

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors and the Administrative Agent are parties
to the Guarantee Agreement (the “Guarantee”) dated as of July 19, 2006.

WHEREAS, the Lenders have agreed to make Loans to the Borrower pursuant to, and
upon the terms and subject to the conditions specified in, the Credit Agreement.

WHEREAS, pursuant to Section 6.10 of the Credit Agreement, certain Subsidiaries
of the Loan Parties (other than Foreign Subsidiaries) that were not in existence
on the date of the Credit Agreement are required to become Guarantors under the
Credit Agreement by executing a joinder agreement to the Guarantee.

WHEREAS, the undersigned Subsidiary (the “New Guarantor”) is executing this
joinder agreement (“Joinder Agreement”) to the Guarantee as consideration for
the Loans previously made.

NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:

(a) Guarantee. In accordance with Section 6.10 of the Credit Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee with
the same force and effect as if originally named therein as a Guarantor.

(b) Representations and Warranties. The New Guarantor hereby (A) agrees to all
the terms and provisions of the Guarantee applicable to it and its subsidiaries
as a Guarantor thereunder (except as set forth in clause (B)) and (B) represents
and warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct in all material respects on and as of the date
hereof (it being understood and agreed that the representations and warranties
in Sections 5.04 (Financial Condition), Section 5.12 (Subsidiaries),
Section 5.14 (Labor Matters), Section 5.17 (Use of Proceeds) and the first
sentence of Section 5.16 (Solvency) of

 

D-1-1



--------------------------------------------------------------------------------

the Credit Agreement are not applicable). Except as set forth in the preceding
sentence, each reference to a Guarantor in the Guarantee shall be deemed to
include the New Guarantor.

(c) Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(d) Counterparts. This Joinder Agreement may be executed in counterparts, each
of which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

(e) No Waiver. Except as expressly supplemented hereby, the Guarantee shall
remain in full force and effect.

(f) Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 10.02 of the
Credit Agreement.

(g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

D-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

[NEW GUARANTOR]

By:

 

 

  Name:   Title:

Address for Notices:

BANC OF AMERICA BRIDGE LLC, as Administrative Agent

By:

 

 

  Name:   Title:

 

D-1-3



--------------------------------------------------------------------------------

EXHIBIT E-1 to

Credit Agreement

[FORM OF OPINION]

 

 

E-1-1



--------------------------------------------------------------------------------

EXHIBIT E-2 to

Credit Agreement

[FORM OF OPINION]

 

 

E-2-1



--------------------------------------------------------------------------------

EXHIBIT G to

Credit Agreement

FORM OF PERFECTION CERTIFICATE

PERFECTION CERTIFICATE

Reference is hereby made to (i) that certain Security Agreement dated as of
July 19, 2006, as amended and restated as of August     , 2010 (the “Term Loan
Security Agreement”), between Toys “R” Us-Delaware, Inc., a Delaware corporation
(the “Borrower”), the Grantors party thereto (collectively, the “Grantors”) and
the Term Loan Administrative Agent (as hereinafter defined), (ii) that certain
Credit Agreement dated as of July 19, 2006, as amended and restated as of
August     , 2010 (the “Credit Agreement”) among the Borrower, certain other
parties thereto and Bank of America, N.A., as Administrative Agent (in such
capacity, the “Term Loan Administrative Agent”), (iii) that certain Indenture
dated as of August 24, 2010, among the Borrower, the guarantors party thereto,
certain other parties thereto and the Notes Collateral Agent (the “Indenture”)
and (iv) that certain Security Agreement dated as of August 24, 2010 (the “Notes
Security Agreement”), between the Borrower, the Grantors and The Bank of New
York Mellon, as collateral agent under the Indenture (the “Notes Collateral
Agent”). Capitalized terms used but not defined herein have the meanings
assigned such terms in the Credit Agreement, the Term Loan Security Agreement or
the Notes Security Agreement, as applicable.

As used herein, the term “Companies” means the Borrower and each of its
Subsidiaries.

The undersigned hereby certify to the Term Loan Administrative Agent and the
Notes Collateral Agent as follows:

1. Names.

(a) The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Each Company is (i) the type of entity disclosed next to its
name in Schedule 1(a) and (ii) a registered organization except to the extent
disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

(b) Set forth in Schedule 1(b) hereto is a list of all other names (including
trade names or similar appellations) used by each Company, or any other business
or organization to which each Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years, together with the
date of the relevant action.

(c) Set forth in Schedule 1(c) is the information required by Section 1 of this
certificate for any other business or organization to which each Company became
the successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, at any time between in the past five
years. Except as set forth in Schedule 1(c), no Company has changed its
jurisdiction of organization at any time during the past four months.

2. Current Locations. (a) The chief executive office of each Company is located
at the address set forth in Schedule 2(a) hereto.

(b) Set forth in Schedule 2(b) hereto are all locations not otherwise identified
above where each Company maintains any books or records relating to any
Collateral.

 

G-1



--------------------------------------------------------------------------------

(c) Set forth in Schedule 2(c) hereto are all the other places of business of
each Company and all other locations not otherwise identified above where each
Company maintains any of the Collateral consisting of inventory or equipment.

(d) Set forth in Schedule 2(d) hereto are the names and addresses of all persons
or entities other than each Company, such as lessees, consignees, warehousemen
or purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral consisting of instruments, chattel paper,
inventory or equipment.

3. Prior Locations. Set forth in Schedule 3 hereto is a list of the states in
which each Company has previously maintained a location or place of business
previously maintained by each Company at any time during the past four months.
Also set forth in Schedule 3 hereto is the complete address of any prior
location located in the states of Alabama, Arizona, Mississippi or Florida.

4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto, all of the
Collateral has been originated by each Company in the ordinary course of
business or consists of goods which have been acquired by such Company in the
ordinary course of business from a person in the business of selling goods of
that kind.

5. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 5 is
a true and correct list of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each Company and its Subsidiaries and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests.

6. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 6 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness with a value in
excess of $1,000,000 held by each Company (other than the Borrower) as of the
Closing Date, including all intercompany notes between or among any two or more
Companies (other than such intercompany notes held by the Borrower) or any of
their Subsidiaries.

7. Intellectual Property. (a) Attached hereto as Schedule 7(a) is a schedule
setting forth all of each Company’s owned and exclusively licensed patents,
patent applications, patents pending, trade names, trademarks, trademark
applications, service marks, and service mark applications registered with the
United States Patent and Trademark Office, and all other patents, patent
applications, patents pending, trade names, trademarks, trademark applications,
service marks, and service mark applications, including the name of the
registered owner and the registration number of each patents, patent
applications, patents pending, trade names, trademarks, trademark applications,
service marks, and service mark applications owned by each Company. (b) Attached
hereto as Schedule 7(b) is a schedule setting forth all of each Company’s owned
and exclusively licensed United States copyrights and copyright applications,
including mask work rights and derivative works, and all other copyrights and
copyright applications, including mask work rights and derivative works,
including the name of the registered owner and the registration number of each
copyrights and copyright applications, including mask work rights and derivative
works, owned and exclusively licensed by each Company.

8. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached hereto
as Schedule 8 is a true and complete list of all Deposit Accounts, Securities
Accounts and Commodity Accounts (each as defined in the Security Agreement)
maintained by each Company, including the name of each institution where each
such account is held, the name of each such account and the name of each entity
that holds each account.

 

G-2



--------------------------------------------------------------------------------

9. Letter-of-Credit Rights. Attached hereto as Schedule 9 is a true and correct
list of all Letters of Credit issued in favor of each Company, as beneficiary
thereunder.

10. Commercial Tort Claims. Attached hereto as Schedule 10 is a true and correct
list of commercial tort claims with a value in excess of $1,000,000 held by each
Company, including a brief description thereof.

11. The financing statements and other filings (duly authorized by each Grantor
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 11 relating to the Term Loan Security Agreement or the
Notes Security Agreement, have been prepared for filing in the filing offices in
the jurisdictions identified in Schedule 11 hereof.

[The Remainder of this Page has been intentionally left blank]

 

G-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this      day of August, 2010.

 

TOYS “R” US-DELAWARE, INC. By:  

 

  Name:   Title: GEOFFREY HOLDINGS, LLC By:  

 

  Name:   Title: GEOFFREY, LLC By:  

 

  Name:   Title: TRU-SVC, LLC By:  

 

  Name:   Title: TRU OF PUERTO RICO, INC. By:  

 

  Name:   Title:

 

G-4



--------------------------------------------------------------------------------

TOYS ACQUISITION, LLC By:  

 

  Name:   Title: GEOFFREY INTERNATIONAL, LLC By:  

 

  Name:   Title:

 

G-5



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

  

Type of Entity

  

Registered Organization

(Yes/No)

  

Organizational
Numbera

  

Federal Taxpayer

Identification Number

  

State of Formation

                                                           

    

                 

    

           

 

a

If none, so state.



--------------------------------------------------------------------------------

Schedule 1(b)

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

  

Corporate Name of
Entity

  

Action

  

Date of

Action

  

State of

Formation

  

List of All Other Names
Used During Past Five
Years

                                                                                
                 



--------------------------------------------------------------------------------

Schedule 1(c)

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

 

Company/Subsidiary

  

Address

  

County

  

State

                          



--------------------------------------------------------------------------------

Schedule 2(b)

Location of Books

 

Company/Subsidiary

  

Address

  

County

  

State

                                            



--------------------------------------------------------------------------------

Schedule 2(c)

Other Places of Business and Additional Locations of Equipment and Inventory

 

Company/Subsidiary

  

Address

  

County

  

State

                                            



--------------------------------------------------------------------------------

Schedule 2(d)

Locations of Collateral in Possession of Persons Other Than Company or Any
Subsidiary

 

Company/Subsidiary

  

Name of Entity in
Possession of

Collateral/Capacity of such
Entity

  

Address/Location of
Collateral

  

County

  

State

                                               



--------------------------------------------------------------------------------

Schedule 3

Prior Locations Maintained by Company/Subsidiaries

 

Company/Subsidiary

  

Address

  

County

  

State

                                   



--------------------------------------------------------------------------------

Schedule 4

Transactions Other Than in the Ordinary Course of Business

 

Company/Subsidiary

  

Description of Transaction Including Parties Thereto

  

Date of Transaction

                             



--------------------------------------------------------------------------------

Schedule 5

Equity Interests of Companies and Subsidiaries

 

Current Legal

Entities Owned

  

Record Owner

  

Certificate No.

  

No. Shares/Interest

  

Percent Pledged

                                                           



--------------------------------------------------------------------------------

Schedule 6

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

 

Entity

  

Principal

Amount

  

Date of

Issuance

  

Interest Rate

  

Maturity Date

  

Pledged

[Yes/No]

                                            

 

2. Chattel Paper:

 

Description

  

Pledged

[Yes/No]

        



--------------------------------------------------------------------------------

Schedule 7(a)

Patents and Trademarks

UNITED STATES PATENTS:

Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

DESCRIPTION

                       

Applications:

 

OWNER

  

APPLICATION

NUMBER

  

DESCRIPTION

                       

Licenses:

 

LICENSEE

  

LICENSOR

  

REGISTRATION/
APPLICATION
NUMBER

  

DESCRIPTION

                                   

OTHER PATENTS:

Registrations:

 

OWNER

  

REGISTRATION
NUMBER

  

COUNTRY/STATE

  

DESCRIPTION

                                   

Applications:

 

OWNER

  

APPLICATION
NUMBER

  

COUNTRY/STATE

  

DESCRIPTION

                                   



--------------------------------------------------------------------------------

Licenses:

 

LICENSEE

  

LICENSOR

  

COUNTRY/STATE

  

REGISTRATION/
APPLICATION
NUMBER

  

DESCRIPTION

                                   

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

TRADEMARK

                 

Applications:

 

OWNER

  

APPLICATION

NUMBER

  

TRADEMARK

                 

Licenses:

 

LICENSEE

  

LICENSOR

  

REGISTRATION/
APPLICATION
NUMBER

  

TRADEMARK

                          

OTHER TRADEMARKS:

Registrations:

 

OWNER

  

REGISTRATION
NUMBER

  

COUNTRY/STATE

  

TRADEMARK

                          



--------------------------------------------------------------------------------

Applications:

 

OWNER

  

APPLICATION
NUMBER

  

COUNTRY/STATE

  

TRADEMARK

                          

Licenses:

 

LICENSEE

  

LICENSOR

  

COUNTRY/STATE

  

REGISTRATION/
APPLICATION
NUMBER

  

TRADEMARK

                                   



--------------------------------------------------------------------------------

Schedule 7(b)

Copyrights

UNITED STATES COPYRIGHTS

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION NUMBER

   

 

 

Applications:

 

OWNER

 

APPLICATION NUMBER

       

 

 

Licenses:

 

LICENSEE

 

LICENSOR

 

REGISTRATION/
APPLICATION

NUMBER

 

DESCRIPTION

   

 

 

OTHER COPYRIGHTS

Registrations:

 

OWNER

 

COUNTRY/STATE

 

TITLE

 

REGISTRATION NUMBER

 

 

Applications:

 

OWNER

 

COUNTRY/STATE

 

APPLICATION NUMBER

   

 

 

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION

NUMBER

 

DESCRIPTION



--------------------------------------------------------------------------------

Schedule 8

Deposit Accounts, Securities Accounts and Commodity Accounts

 

OWNER

 

TYPE OF ACCOUNT

 

BANK OR INTERMEDIARY

 

ACCOUNT NUMBERS



--------------------------------------------------------------------------------

Schedule 9

Letter of Credit Rights



--------------------------------------------------------------------------------

Schedule 10

Commercial Tort Claims



--------------------------------------------------------------------------------

Schedule 11

Filings/Filing Offices



--------------------------------------------------------------------------------

EXHIBIT H-1 to

Credit Agreement

FORM OF ABL INTERCREDITOR AGREEMENT

[Filed as Exhibit 4.5 to the Registrant’s Quarterly Report on Form 10-Q filed on
September 10, 2010 and

incorporated herein by reference]

 

H-1-1



--------------------------------------------------------------------------------

EXHIBIT H-2 to

Credit Agreement

FORM OF NON-ABL INTERCREDITOR AGREEMENT

[Filed as Exhibit 4.4 to the Registrant’s Quarterly Report on Form 10-Q filed on
September 10, 2010 and

incorporated herein by reference]

 

H-2-1



--------------------------------------------------------------------------------

EXHIBIT I to

Credit Agreement

FORM OF AMENDED AND RESTATED INTELLECTUAL PROPERTY SECURITY AGREEMENTS

FORM OF AMENDED AND RESTATED COPYRIGHT SECURITY AGREEMENT

THIS AMENDED AND RESTATED COPYRIGHT SECURITY AGREEMENT (this “Agreement”),
effective as of August, 2010 is made by Geoffrey, LLC (the “Grantor”), a
successor in interest to Geoffrey, Inc., in favor of Bank of America, N.A., as
administrative agent (in such capacity, the “New Agent”) as successor to Banc of
America Bridge LLC, the predecessor administrative agent (in such capacity, the
“Resigning Agent”), for the several banks and other financial institutions (the
“Lenders”) from time to time parties to the Amended and Restated Credit
Agreement, dated as of August, 2010 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among Toys “R” Us-Delaware, Inc., as borrower (the “Borrower), the Lenders
party thereto, the New Agent, as administrative agent and collateral agent,
Goldman Sachs Credit Partners, L.P. and JPMorgan Chase Bank, N.A., as
syndication agents, Credit Suisse Securities (USA) LLC and Wells Fargo
Securities, LLC, as documentation agents, Banc of America Securities LLC, J.P.
Morgan Securities Inc. and Goldman Sachs Lending Partners LLC, as joint lead
arrangers and Banc of America Securities LLC, J.P. Morgan Securities Inc., Wells
Fargo Securities, LLC, Goldman Sachs Lending Partners LLC, Credit Suisse
Securities (USA) LLC, Citigroup Global Markets Inc. and Deutsche Bank Securities
Inc., as joint bookrunning managers.

W I T N E S S E T H:

WHEREAS, the Borrower, certain lenders party thereto (the “Existing Lenders”),
the Resigning Agent, and certain other agents named therein entered into that
certain Credit Agreement, dated as of July 19, 2006 (the “Existing Credit
Agreement”) (as amended from time to time pursuant to the terms thereof),
pursuant to which the Existing Lenders made certain loans and certain other
extensions of credit to the Borrower;

WHEREAS, in connection with the Existing Credit Agreement, Geoffrey, Inc., a
predecessor in interest to the Grantor, executed and delivered a Security
Agreement, dated as of July 19, 2006 (as amended and restated from time to time,
the “Existing Security Agreement”), in favor of the Resigning Agent for the
benefit of the Secured Parties;

WHEREAS, pursuant to the Existing Security Agreement, Geoffrey, Inc., a
predecessor in interest to the Grantor, entered into a Copyright Security
Agreement, dated as of July 19, 2006 (the “Existing Copyright Security
Agreement”), in favor of the Resigning Agent, which was recorded at the United
States Copyright Office at Volume 3540, Document 113 on August 17, 2006;

WHEREAS, the Borrower, the Lenders, the New Agent and the other agents party
thereto have entered into the Credit Agreement, which amends and restates in its
entirety the Existing Credit Agreement;

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered an Amended and Restated Security Agreement, dated as of August 24,
2010,

 

I-1



--------------------------------------------------------------------------------

which amends and restates the Existing Security Agreement (as amended and
restated from time to time, the “Security Agreement”);

WHEREAS, pursuant to the Security Agreement, the Grantor has pledged and granted
to the New Agent for the benefit of the Secured Parties, a continuing security
interest in all of the Grantor’s right, title and interest in, to and under the
Geoffrey Collateral, including, without limitation, all of the copyrights,
including, without limitation, those copyrights identified in Schedule I
attached hereto, together with the goodwill associated with the copyrights, and
all proceeds of any and all of the foregoing (other than Excluded Geoffrey
Collateral);

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

WHEREAS, the parties hereto wish to amend and restate the Existing Copyright
Agreement in a manner consistent with the foregoing and with the purpose set
forth in Section 3 hereof;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Resigning Agent, the New Agent and the
Grantor hereby covenant and agree as follows:

1. Defined Terms

Unless otherwise defined herein, terms defined in the Credit Agreement, the
Security Agreement or the Existing Copyright Security Agreement and used herein
have the meaning given to them in the Credit Agreement, the Security Agreement
or the Existing Copyright Security Agreement, respectively.

2. Grant of Security Interest

The Grantor hereby assigns and grants to the New Agent, on behalf and for the
benefit of the Secured Parties, a continuing security interest in all of the
Grantor’s right, title and interest in, to and under the Geoffrey Collateral,
including, without limitation, all of the copyrights, including, without
limitation, those copyrights identified in Schedule I attached hereto, together
with the goodwill associated with the copyrights, and all proceeds of any and
all of the foregoing (other than Excluded Geoffrey Collateral).

3. Purpose

This Agreement has been executed and delivered by the Grantor for the purpose of
recording the grant of security interest herein with the United States Copyright
Office. The security interest granted hereby has been granted to the New Agent
for the benefit of the Secured Parties in connection with the Security Agreement
and is expressly subject to the terms and conditions thereof. This Agreement
shall be deemed to amend, restate and supersede the Existing Copyright Security
Agreement in all respects. The Security Agreement (and all rights and reme-

 

I-2



--------------------------------------------------------------------------------

dies of the New Agent and the Lenders thereunder) shall remain in full force and
effect in accordance with its terms.

4. Acknowledgment

Grantor does hereby further acknowledge and affirm that the rights and remedies
of the New Agent and the Lenders with respect to the security interest in the
copyrights granted hereby are more fully set forth in the Credit Agreement and
the Security Agreement, the terms and provisions of which (including, without
limitation, the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein. In the event of any conflict between the
terms of this Agreement and the terms of the Security Agreement, the terms of
the Security Agreement shall govern.

5. Recordation

The parties hereto authorize and request the Register of Copyrights and/or any
equivalent state official to record this Agreement against the copyrights
identified on Schedule I attached hereto.

6. Counterparts

This Agreement may be executed in multiple counterparts, each of which shall be
considered an original but all of which shall constitute one agreement.

[Signature Pages Follow]

 

I-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first set forth above.

 

BANK OF AMERICA, N.A.,

as New Agent

By:       Name:   Title:

 

I-4



--------------------------------------------------------------------------------

GEOFFREY, LLC,

as Grantor

By:       Name:   Title:

 

I-5



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED:

BANC OF AMERICA BRIDGE LLC,

as Resigning Agent

By:       Name:   Title:

 

I-6



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

UNITED STATES COPYRIGHTS

 

I-7



--------------------------------------------------------------------------------

FORM OF AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT

THIS AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT (this “Agreement”),
effective as of August, 2010 is made by Geoffrey, LLC (the “Grantor”), a
successor in interest to Geoffrey, Inc., in favor of Bank of America, N.A., as
administrative agent (in such capacity, the “New Agent”) as successor to Banc of
America Bridge LLC, the predecessor administrative agent (in such capacity, the
“Resigning Agent”), for the several banks and other financial institutions (the
“Lenders”) from time to time parties to the Amended and Restated Credit
Agreement, dated as of August, 2010 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among Toys “R” Us-Delaware, Inc., as borrower (the “Borrower), the Lenders
party thereto, the New Agent, as administrative agent and collateral agent,
Goldman Sachs Credit Partners, L.P. and JPMorgan Chase Bank, N.A., as
syndication agents, Credit Suisse Securities (USA) LLC and Wells Fargo
Securities, LLC, as documentation agents, Banc of America Securities LLC, J.P.
Morgan Securities Inc. and Goldman Sachs Lending Partners LLC, as joint lead
arrangers and Banc of America Securities LLC, J.P. Morgan Securities Inc., Wells
Fargo Securities, LLC, Goldman Sachs Lending Partners LLC, Credit Suisse
Securities (USA) LLC, Citigroup Global Markets Inc. and Deutsche Bank Securities
Inc., as joint bookrunning managers.

W I T N E S S E T H:

WHEREAS, the Borrower, certain lenders party thereto (the “Existing Lenders”),
the Resigning Agent, and certain other agents named therein entered into that
certain Credit Agreement, dated as of July 19, 2006 (the “Existing Credit
Agreement”) (as amended from time to time pursuant to the terms thereof),
pursuant to which the Existing Lenders made certain loans and certain other
extensions of credit to the Borrower;

WHEREAS, in connection with the Existing Credit Agreement, Geoffrey, Inc., a
predecessor in interest to the Grantor, executed and delivered a Security
Agreement, dated as of July 19, 2006 (as amended and restated from time to time,
the “Existing Security Agreement”), in favor of the Resigning Agent for the
benefit of the Secured Parties;

WHEREAS, pursuant to the Existing Security Agreement, Geoffrey, Inc., a
predecessor in interest to the Grantor, entered into a Trademark Security
Agreement, dated as of July 19, 2006 (the “Existing Trademark Security
Agreement”), in favor of the Resigning Agent, which was recorded at the United
States Patent and Trademark Office at Reel 03376, Frame 0516 on August 24, 2006;

WHEREAS, the Borrower, the Lenders, the New Agent and the other agents party
thereto have entered into the Credit Agreement, which amends and restates in its
entirety the Existing Credit Agreement;

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered an Amended and Restated Security Agreement, dated as of August 24,
2010, which amends and restates the Existing Security Agreement (as amended and
restated from time to time, the “Security Agreement”);

 

I-8



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Security Agreement, the Grantor has pledged and granted
to the New Agent for the benefit of the Secured Parties, a continuing security
interest in all of the Grantor’s right, title and interest in, to and under the
Geoffrey Collateral, including, without limitation, all of the trademarks,
including, without limitation, those trademarks identified in Schedule I
attached hereto, together with the goodwill associated with the trademarks, and
all proceeds of any and all of the foregoing (other than Excluded Geoffrey
Collateral);

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

WHEREAS, the parties hereto wish to amend and restate the Existing Trademark
Security Agreement in a manner consistent with the foregoing and with the
purpose set forth in Section 3 hereof;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Resigning Agent, the New Agent and the
Grantor hereby covenant and agree as follows:

1. Defined Terms

Unless otherwise defined herein, terms defined in the Credit Agreement, the
Security Agreement or the Existing Trademark Security Agreement and used herein
have the meaning given to them in the Credit Agreement, the Security Agreement
or the Existing Trademark Security Agreement, respectively.

2. Grant of Security Interest

The Grantor hereby assigns and grants to the New Agent, on behalf and for the
benefit of the Secured Parties, a continuing security interest in all of the
Grantor’s right, title and interest in, to and under the Geoffrey Collateral,
including, without limitation, all of the trademarks, including, without
limitation, those trademarks identified in Schedule I attached hereto, together
with the goodwill associated with the trademarks, and all proceeds of any and
all of the foregoing (other than Excluded Geoffrey Collateral).

3. Purpose

This Agreement has been executed and delivered by the Grantor for the purpose of
recording the grant of security interest herein with the United States Patent
and Trademark Office. The security interest granted hereby has been granted to
the New Agent for the benefit of the Secured Parties in connection with the
Security Agreement and is expressly subject to the terms and conditions thereof.
This Agreement shall be deemed to amend, restate and supersede the Existing
Trademark Security Agreement in all respects. The Security Agreement (and all

 

I-9



--------------------------------------------------------------------------------

rights and remedies of the New Agent and the Lenders thereunder) shall remain in
full force and effect in accordance with its terms.

4. Acknowledgment

Grantor does hereby further acknowledge and affirm that the rights and remedies
of the New Agent and the Lenders with respect to the security interest in the
trademarks granted hereby are more fully set forth in the Credit Agreement and
the Security Agreement, the terms and provisions of which (including, without
limitation, the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein. In the event of any conflict between the
terms of this Agreement and the terms of the Security Agreement, the terms of
the Security Agreement shall govern.

5. Recordation

The parties hereto authorize and request the Commissioner of Patents and
Trademarks of the United States and/or any equivalent state official to record
this Agreement against the trademarks identified on Schedule I attached hereto.

6. Counterparts

This Agreement may be executed in multiple counterparts, each of which shall be
considered an original but all of which shall constitute one agreement.

[Signature Pages Follow]

 

I-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first set forth above.

 

BANK OF AMERICA, N.A.,

as New Agent

By:       

Name:

Title:

 

I-11



--------------------------------------------------------------------------------

GEOFFREY, LLC,

as Grantor

By:       

Name:

Title:

 

I-12



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED:

BANC OF AMERICA BRIDGE LLC,

as Resigning Agent

By:       

Name:

Title:

 

I-13



--------------------------------------------------------------------------------

SCHEDULE I

U.S. Trademark Registrations and Applications

 

I-14



--------------------------------------------------------------------------------

FORM OF AMENDED AND RESTATED PATENT SECURITY AGREEMENT

THIS AMENDED AND RESTATED PATENT SECURITY AGREEMENT (this “Agreement”),
effective as of August 24, 2010 is made by Geoffrey, LLC (the “Grantor”), a
successor in interest to Geoffrey, Inc., in favor of Bank of America, N.A., as
administrative agent (in such capacity, the “New Agent”) as successor to Banc of
America Bridge LLC, the predecessor administrative agent (in such capacity, the
“Resigning Agent”), for the several banks and other financial institutions (the
“Lenders”) from time to time parties to the Amended and Restated Credit
Agreement, dated as of August 24, 2010 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among Toys “R” Us-Delaware, Inc., as borrower (the “Borrower), the Lenders
party thereto, the New Agent, as administrative agent and collateral agent,
Goldman Sachs Credit Partners, L.P. and JPMorgan Chase Bank, N.A., as
syndication agents, Credit Suisse Securities (USA) LLC and Wells Fargo
Securities, LLC, as documentation agents, Banc of America Securities LLC, J.P.
Morgan Securities Inc. and Goldman Sachs Lending Partners LLC, as joint lead
arrangers and Banc of America Securities LLC, J.P. Morgan Securities Inc., Wells
Fargo Securities, LLC, Goldman Sachs Lending Partners LLC, Credit Suisse
Securities (USA) LLC, Citigroup Global Markets Inc. and Deutsche Bank Securities
Inc., as joint bookrunning managers.

W I T N E S S E T H:

WHEREAS, the Borrower, certain lenders party thereto (the “Existing Lenders”),
the Resigning Agent, and certain other agents named therein entered into that
certain Credit Agreement, dated as of July 19, 2006 (the “Existing Credit
Agreement”) (as amended from time to time pursuant to the terms thereof),
pursuant to which the Existing Lenders made certain loans and certain other
extensions of credit to the Borrower;

WHEREAS, in connection with the Existing Credit Agreement, Geoffrey, Inc., a
predecessor in interest to the Grantor, executed and delivered a Security
Agreement, dated as of July 19, 2006 (as amended and restated from time to time,
the “Existing Security Agreement”), in favor of the Resigning Agent for the
benefit of the Secured Parties;

WHEREAS, pursuant to the Existing Security Agreement, Geoffrey, Inc., a
predecessor in interest to the Grantor, entered into a Patent Security
Agreement, dated as of July 19, 2006 (the “Existing Patent Security Agreement”),
in favor of the Resigning Agent, which was recorded at the United States Patent
and Trademark Office at Reel 08132, Frame 0229, on August 18, 2006;

WHEREAS, the Borrower, the Lenders, the New Agent and the other agents party
thereto have entered into the Credit Agreement which amends and restates in its
entirety the Existing Credit Agreement;

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered an Amended and Restated Security Agreement, dated as of August 24,
2010, which amends and restates the Existing Security Agreement (as amended and
restated from time to time, the “Security Agreement”);

 

I-15



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Security Agreement, the Grantor has pledged and granted
to the New Agent for the benefit of the Secured Parties, a continuing security
interest in all of the Grantor’s right, title and interest in, to and under the
Geoffrey Collateral, including, without limitation, all of the patents,
including, without limitation, those patents identified in Schedule I attached
hereto, together with the goodwill associated with the patents, and all proceeds
of any and all of the foregoing (other than Excluded Geoffrey Collateral);

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

WHEREAS, the parties hereto wish to amend and restate the Existing Patent
Agreement in a manner consistent with the foregoing and with the purpose set
forth in Section 3 hereof;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Resigning Agent, the New Agent and the
Grantor hereby covenant and agree as follows:

1. Defined Terms

Unless otherwise defined herein, terms defined in the Credit Agreement, the
Security Agreement or the Existing Patent Security Agreement and used herein
have the meaning given to them in the Credit Agreement, the Security Agreement
or the Existing Patent Security Agreement, respectively.

2. Grant of Security Interest

The Grantor hereby assigns and grants to the New Agent, on behalf and for the
benefit of the Secured Parties, a continuing security interest in all of the
Grantor’s right, title and interest in, to and under the Geoffrey Collateral,
including, without limitation, all of the patents, including, without
limitation, those patents identified in Schedule I attached hereto, together
with the goodwill associated with the patents, and all proceeds of any and all
of the foregoing (other than Excluded Geoffrey Collateral).

3. Purpose

This Agreement has been executed and delivered by the Grantor for the purpose of
recording the grant of security interest herein with the United States Patent
and Trademark Office. The security interest granted hereby has been granted to
the New Agent for the benefit of the Secured Parties in connection with the
Security Agreement and is expressly subject to the terms and conditions thereof.
This Agreement shall be deemed to amend, restate and supersede the Existing
Patent Security Agreement in all respects. The Security Agreement (and all
rights

 

I-16



--------------------------------------------------------------------------------

and remedies of the New Agent and the Lenders thereunder) shall remain in full
force and effect in accordance with its terms.

4. Acknowledgment

Grantor does hereby further acknowledge and affirm that the rights and remedies
of the New Agent and the Lenders with respect to the security interest in the
patents granted hereby are more fully set forth in the Credit Agreement and the
Security Agreement, the terms and provisions of which (including, without
limitation, the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein. In the event of any conflict between the
terms of this Agreement and the terms of the Security Agreement, the terms of
the Security Agreement shall govern.

5. Recordation

The parties hereto authorize and request the Commissioner of Patents and
Trademarks of the United States and/or any equivalent state official to record
this Agreement against the patents identified on Schedule I attached hereto.

6. Counterparts

This Agreement may be executed in multiple counterparts, each of which shall be
considered an original but all of which shall constitute one agreement.

[Signature Pages Follow]

 

I-17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first set forth above.

 

BANK OF AMERICA, N.A.,

as New Agent

By:       Name:   Title:

 

I-18



--------------------------------------------------------------------------------

GEOFFREY, LLC,

as Grantor

By:       Name:   Title:

 

I-19



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED:

BANC OF AMERICA BRIDGE LLC,

as Resigning Agent

By:       Name:   Title:

 

I-20



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

Registrations and Applications:

 

I-21



--------------------------------------------------------------------------------

EXHIBIT K to

Credit Agreement

FORM OF PREPAYMENT OPTION NOTICE

[Relevant Lender]

[address]

Re: Toys “R” Us-Delaware, Inc.

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
August     , 2010 (as amended, amended and restated, extended, supplemented,
waived or otherwise modified in writing from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Toys “R” Us-Delaware, Inc., a Delaware corporation (the “Borrower”), each
lender from time to time party thereto (the “Lenders”), Bank of America, N.A.,
as administrative agent for the Lenders (together with its permitted successors
and assigns in such capacity, the “Administrative Agent”),
[                    ], as collateral agent for the Lenders, Goldman Sachs
Lending Partners LLC (“GS”) and J.P. Morgan Securities Inc. (“JPM”), as
Syndication Agents, Credit Suisse (“CS”) and Wells Fargo Securities, LLC
(“Wells”), as Documentation Agents, Banc of America Securities LLC (“BAS”), JPM
and GS, as Joint Lead Arrangers, and BAS, JPM, Wells, GS, CS, Citigroup Global
Markets, Inc. (“CGMI”) and Deutsche Bank Securities Inc. (“DBSI”), as Joint
Bookrunning Managers.

The Administrative Agent hereby gives you notice pursuant to Section 2.03(i) of
the Credit Agreement as follows:

1. The Borrower has made an offer to prepay the Loans pursuant to
Section 2.03[(b)][(c)][(d)] of the Credit Agreement on [                     ]1
(the “Mandatory Prepayment Date”).

2. The aggregate Prepayment Amount is $[        ]; the amount applicable to you
is $[        ] (your “Mandatory Prepayment Amount”).

By acknowledging and accepting this Prepayment Option Notice as provided for
herein, on the Mandatory Prepayment Date, the Borrower shall pay to you your
Mandatory Prepayment Amount (it being understood that a failure to respond to a
Prepayment Option Notice shall be deemed an acceptance of your Mandatory
Prepayment Amount referenced herein).

[Signature Page Follows]

 

1

The Mandatory Prepayment Date shall be a date which date is 5 Business Days
after the date of this Prepayment Option Notice.

 

K-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

    as Administrative Agent

By:

 

 

  Name:   Title:

Acknowledged and Accepted:

[Lender]

 

By:

 

 

  Name:   Title:

 

K-2



--------------------------------------------------------------------------------

EXHIBIT M-1

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August     , 2010 (as amended, amended and restated, extended,
supplemented, waived or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Toys “R” Us-Delaware, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (the “Lenders”), Bank
of America, N.A., as administrative agent for the Lenders (together with its
permitted successors and assigns in such capacity, the “Administrative Agent”),
Bank of America, N.A., as collateral agent for the Lenders (together with its
permitted successors and assigns in such capacity, the “Collateral Agent”),
Goldman, Sachs Credit Partners L.P. and JPMorgan Chase Bank, N.A., as
Syndication Agents, Credit Suisse Securities (USA) LLC and Wells Fargo Bank,
N.A., as Documentation Agents, Banc of America Securities LLC, J.P. Morgan
Securities Inc. and Goldman Sachs Lending Partners LLC, as Joint Lead Arrangers,
and Banc of America Securities LLC, J.P. Morgan Securities Inc., Wells Fargo
Securities LLC, Goldman Sachs Lending Partners LLC, Credit Suisse Securities
(USA) LLC, Citigroup Global Markets Inc. and Deutsche Bank Securities Inc., as
Joint Bookrunning Managers.

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall furnish the Borrower and the Administrative Agent a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Borrower or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding such payment.

[Signature Page Follows]

 

M-I-1



--------------------------------------------------------------------------------

[Lender]

By:

 

 

  Name:   Title:

[Address]

Dated:             , 20[    ]

 

M-I-2



--------------------------------------------------------------------------------

EXHIBIT M-2

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August     , 2010 (as amended, amended and restated, extended,
supplemented, waived or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Toys “R” Us-Delaware, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (the “Lenders”), Bank
of America, N.A., as administrative agent for the Lenders (together with its
permitted successors and assigns in such capacity, the “Administrative Agent”),
Bank of America, N.A., as collateral agent for the Lenders (together with its
permitted successors and assigns in such capacity, the “Collateral Agent”),
Goldman, Sachs Credit Partners L.P. and JPMorgan Chase Bank, N.A., as
Syndication Agents, Credit Suisse Securities (USA) LLC and Wells Fargo Bank,
N.A., as Documentation Agents, Banc of America Securities LLC, J.P. Morgan
Securities Inc. and Goldman Sachs Lending Partners LLC, as Joint Lead Arrangers,
and Banc of America Securities LLC, J.P. Morgan Securities Inc., Wells Fargo
Securities LLC, Goldman Sachs Lending Partners LLC, Credit Suisse Securities
(USA) LLC, Citigroup Global Markets Inc. and Deutsche Bank Securities Inc., as
Joint Bookrunning Managers.

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Code Section 881(c)(3)(B), (v) none of its
partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the a United States trade or
business conducted by the undersigned or its partners/members.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the Lender to provide, in the case of a partner/member
not claiming the portfolio interest exemption, a Form W-8ECI, Form W-9 or Form
W-8IMY (including appropriate underlying certificates from each interest holder
of such partner/member), in each case establishing such partner/member’s
available exemption from U.S. federal withholding tax. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent in writing with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[Signature Page Follows]

 

M-2-1



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

M-2-2



--------------------------------------------------------------------------------

EXHIBIT M-3

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August     , 2010 (as amended, amended and restated, extended,
supplemented, waived or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Toys “R” Us-Delaware, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (the “Lenders”), Bank
of America, N.A., as administrative agent for the Lenders (together with its
permitted successors and assigns in such capacity, the “Administrative Agent”),
Bank of America, N.A., as collateral agent for the Lenders (together with its
permitted successors and assigns in such capacity, the “Collateral Agent”),
Goldman, Sachs Credit Partners L.P. and JPMorgan Chase Bank, N.A., as
Syndication Agents, Credit Suisse Securities (USA) LLC and Wells Fargo Bank,
N.A., as Documentation Agents, Banc of America Securities LLC, J.P. Morgan
Securities Inc. and Goldman Sachs Lending Partners LLC, as Joint Lead Arrangers,
and Banc of America Securities LLC, J.P. Morgan Securities Inc., Wells Fargo
Securities LLC, Goldman Sachs Lending Partners LLC, Credit Suisse Securities
(USA) LLC, Citigroup Global Markets Inc. and Deutsche Bank Securities Inc., as
Joint Bookrunning Managers.

Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Code
Section 881(c)(3)(B), (iv) it is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with a United States trade or
business conducted by the undersigned.

The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such non-U.S. Lender in writing and (2) the undersigned shall have at
all times furnished such non-U.S. Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]

 

M-3-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

M-3-2



--------------------------------------------------------------------------------

EXHIBIT M-4

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August     , 2010 (as amended, amended and restated, extended,
supplemented, waived or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Toys “R” Us-Delaware, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (the “Lenders”), Bank
of America, N.A., as administrative agent for the Lenders (together with its
permitted successors and assigns in such capacity, the “Administrative Agent”),
Bank of America, N.A., as collateral agent for the Lenders (together with its
permitted successors and assigns in such capacity, the “Collateral Agent”),
Goldman, Sachs Credit Partners L.P. and JPMorgan Chase Bank, N.A., as
Syndication Agents, Credit Suisse Securities (USA) LLC and Wells Fargo Bank,
N.A., as Documentation Agents, Banc of America Securities LLC, J.P. Morgan
Securities Inc. and Goldman Sachs Lending Partners LLC, as Joint Lead Arrangers,
and Banc of America Securities LLC, J.P. Morgan Securities Inc., Wells Fargo
Securities LLC, Goldman Sachs Lending Partners LLC, Credit Suisse Securities
(USA) LLC, Citigroup Global Markets Inc. and Deutsche Bank Securities Inc., as
Joint Bookrunning Managers.

Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a ten percent
shareholder of the Borrower within the meaning of Code Section 881(c)(3)(B),
(v) none of its partners/members is a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned’s or its partners/members.

The undersigned has furnished its participating non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the undersigned to provide, in the case of a
partner/member not claiming the portfolio interest exemption, a Form W-8ECI,
Form W-9 or Form W-8IMY (including appropriate underlying certificates from each
interest holder of such partner/member), in each case establishing such
partner/member’s available exemption from U.S. federal withholding tax. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such non-U.S. Lender in writing and (2) the undersigned shall have at all times
furnished such non-U.S. Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

M-4-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:             , 20[    ]

 

M-4-2



--------------------------------------------------------------------------------

EXHIBIT N

LOAN AUCTION PROCEDURES

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August     , 2010 (as amended, amended and restated, extended,
supplemented, waived or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Toys “R” Us-Delaware, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (the “Lenders”), Bank
of America, N.A., as administrative agent for the Lenders (together with its
permitted successors and assigns in such capacity, the “Administrative Agent”),
Bank of America, N.A., as collateral agent for the Lenders (together with its
permitted successors and assigns in such capacity, the “Collateral Agent”),
Goldman, Sachs Credit Partners L.P. and JPMorgan Chase Bank, N.A., as
Syndication Agents, Credit Suisse Securities (USA) LLC and Wells Fargo Bank,
N.A., as Documentation Agents, Banc of America Securities LLC, J.P. Morgan
Securities Inc. and Goldman Sachs Lending Partners LLC, as Joint Lead Arrangers,
and Banc of America Securities LLC, J.P. Morgan Securities Inc., Wells Fargo
Securities LLC, Goldman Sachs Lending Partners LLC, Credit Suisse Securities
(USA) LLC, Citigroup Global Markets Inc. and Deutsche Bank Securities Inc., as
Joint Bookrunning Managers.

This Exhibit N is intended to summarize certain basic terms of the modified
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 10.06(h) of the Credit Agreement, of which this Exhibit N
is apart, to be managed by Banc of America Securities LLC or an investment bank
of recognized standing selected by the Borrower following consultation with the
Administrative Agent (the “Auction Manager”). It is not intended to be a
definitive statement of all of the terms and conditions of a modified Dutch
auction, the definitive terms and conditions for which shall be set forth in the
applicable offering document. None of the Administrative Agent, the Auction
Manager, or any of their respective Affiliates makes any recommendation pursuant
to any offering document as to whether or not any Lender should sell its Initial
Loans or New Loans, as applicable, to the Borrower pursuant to any offering
documents, nor shall the decision by the Administrative Agent or the Auction
Manager (or any of their respective Affiliates) in such entity’s capacity as a
Lender to sell its Initial Loans or New Loans, as applicable, to the Borrower be
deemed to constitute such a recommendation. Each Lender should make its own
decision as to whether to sell any of its Initial Loans or New Loans and as to
the price to be sought for such Initial Loans or New Loans. In addition, each
Lender should consult its own attorney, business advisor or tax advisor as to
legal, business, tax and related matters concerning each Purchase Offer (as
defined below) and the relevant offering documents.

(a) Notice Procedures. In connection with each Purchase Offer, the Borrower will
provide notification to the Auction Manager (for distribution to the Lenders of
the Initial Loans or New Loans (each, a “Class”), as determined by the Borrower
in its sole discretion that will be the subject of such offer to purchase Loans
from each Lender on a pro rata basis (a “Purchase Offer”) (each such
notification, an “Auction Notice”). Each Auction Notice shall contain (i) the
maximum principal amount (calculated on the face amount thereof) of each Class
that the Borrower offers to purchase in such Purchase Offer (the “Auction
Amount”), which shall be no less than $10,000,000 (across Classes) (unless
another amount is agreed to by the Administrative Agent); (ii) the range of
discounts to par (the “Discount Range”), expressed as a range of prices (in
increments of $5) per $1,000, at which the Borrower would be willing to purchase
each applicable Class in such Purchase Offer; and (iii) the date on which such
Purchase Offer will conclude, on which date Return Bids (as defined below) will
be due by 1:00 p.m., New York time (as such date and time may be extended by the
Auction Manager, the “Expiration Time”).

 

N-1



--------------------------------------------------------------------------------

Such Expiration Time may be extended for a period not exceeding three Business
Days (or such other period as may be reasonably consented to by the Auction
Manager) upon notice by the Borrower to the Auction Manager received not less
than 24 hours before the original Expiration Time; provided that only two
extensions per offer shall be permitted. A Purchase Offer shall be regarded as a
“failed purchase offer” in the event that either (x) the Borrower withdraws such
Purchase Offer in accordance with the terms hereof or as set forth in
Section 10.06(h) of the Credit Agreement or (y) the Expiration Time occurs with
no Qualifying Bids (as defined below) having been received. In the event of a
failed purchase offer, the Borrower shall not be permitted to deliver a new
Auction Notice prior to the date occurring three Business Days after such
withdrawal or Expiration Time, as the case may be. Notwithstanding anything to
the contrary contained herein, the Borrower shall not initiate any Purchase
Offer by delivering an Auction Notice to the Auction Manager until after the
conclusion (whether successful or failed) of the previous Purchase Offer (if
any), whether such conclusion occurs by withdrawal of such previous Purchase
Offer or the occurrence of the Expiration Time of such previous Purchase Offer.

(b) Reply Procedures. In connection with any Purchase Offer, each Lender of the
applicable Class wishing to participate in such Purchase Offer shall, prior to
the Expiration Time, provide the Auction Manager with a notice of participation,
in the form included in the applicable offering document (each, a “Return Bid”)
which shall specify (i) a discount to par that must be expressed as a price (in
increments of $5) per $1,000 in principal amount of Initial Loans or New Loans
(the “Reply Price”) of the applicable Class within the Discount Range and
(ii) the principal amount of Initial Loans or New Loans of the applicable Class,
in an amount not less than $1,000,000 or an integral multiple of $1,000 in
excess thereof, that such Lender offers for sale at its Reply Price (the “Reply
Amount”). A Lender may submit a Reply Amount that is less than the minimum
amount and incremental amount requirements described above only if the Reply
Amount comprises the entire amount of the Initial Loans or New Loans of the
applicable Class held by such Lender. Lenders may only submit one Return Bid per
Class per Purchase Offer, but each Return Bid may contain up to three component
bids, each of which may result in a separate Qualifying Bid and each of which
will not be contingent on any other component bid submitted by such Lender
resulting in a Qualifying Bid. In addition to the Return Bid, the participating
Lender must execute and deliver, to be held in escrow by the Auction Manager, an
assignment and acceptance in the form included in the offering document (each,
an “Auction Assignment and Assumption”). The Borrower will not purchase any
Initial Loans or New Loans at a price that is outside of the applicable Discount
Range, nor will any Return Bids (including any component bids specified therein)
submitted at a price that is outside such applicable Discount Range be
considered in any calculation of the Applicable Threshold Price (as defined
below).

(c) Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Auction Manager, the Auction Manager, in consultation with the Borrower,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
such Purchase Offer within the Discount Range for such Purchase Offer that will
allow the Borrower to complete the Purchase Offer by purchasing the full Auction
Amount (or such lesser amount of Initial Loans or New Loans for which the
Borrower has received Qualifying Bids). The Borrower shall purchase Initial
Loans or New Loans of the applicable Class from each Lender whose Return Bid is
within the Discount Range and contains a Reply Price that is equal to or less
than the Applicable Threshold Price (each, a “Qualifying Bid”). All Initial
Loans or New Loans of the applicable Class included in Qualifying Bids
(including multiple component Qualifying Bids contained in a single Return Bid)
received at a Reply Price lower than the Applicable Threshold Price will be
purchased at such applicable Reply Prices and shall not be subject to proration.
Each participating Lender will receive notice of a Qualifying Bid as soon as
reasonably practicable but in no case later than five business days from the
date of the Expiration Time.

(d) Proration Procedures. All Initial Loans or New Loans offered in Return Bids
(or, if applicable, any component thereof) constituting Qualifying Bids at the
Applicable Threshold Price will

 

N-2



--------------------------------------------------------------------------------

be purchased at the Applicable Threshold Price; provided that if the aggregate
principal amount of all Initial Loans or New Loans of the applicable Class for
which Qualifying Bids have been submitted in any given Purchase Offer at the
Applicable Threshold Price would exceed the remaining portion of the Auction
Amount (after deducting all Initial Loans or New Loans of the applicable Class
to be purchased at prices below the Applicable Threshold Price), the Borrower
shall purchase such Loans ratably based on the relative principal amounts
offered by each Lender in an aggregate amount equal to the amount necessary to
complete the purchase of the Auction Amount. No Return Bids or any component
thereof will be accepted above the Applicable Threshold Price.

(e) Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet or intranet site (including an IntraLinks, SyndTrak or other
electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m. New York time on the Business Day during
which the Expiration Time occurs. The Auction Manager will insert the principal
amount of Initial Loans or New Loans of the applicable Class to be assigned and
the applicable settlement date into each applicable Auction Assignment and
Assumption received in connection with a Qualifying Bid. Upon the request of the
submitting Lender, the Auction Manager will promptly return any Auction
Assignment and Assumption received in connection with a Return Bid that is not a
Qualifying Bid.

(f) Auction Assignment and Assumption. Each Auction Notice and Auction
Assignment and Assumption shall contain the following representations and
warranties by the Borrower:

“No Default or Event of Default has occurred and is continuing, or would result
from this Purchase Offer.

The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith, are true and correct in all material respects (other than any
representation or warranty that is qualified by materiality or reference to
Material Adverse Effect, which shall be true and correct in all respects) on and
as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case they were true and
correct in all material respects as of such earlier date, and except that for
purposes hereof, the representations and warranties contained in Section 5.04 of
the Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (a) or (b) of Section 6.01 of the
Credit Agreement.

At the time of this Purchase Offer and the time of each assignment of Loans in
connection therewith, (x) the Borrower has no knowledge, after reasonable
inquiry, of the existence of any event or circumstance, individually or in the
aggregate, that will or would be reasonably be expected to give rise to a
mandatory prepayment of a material amount of the Loans pursuant to Section 2.03
of the Credit Agreement expected to be paid in the next 30 days and (y) there is
no Material Information (as defined in the Credit Agreement) that has not been
disclosed to the Lenders.”

(g) Additional Procedures. Once initiated by an Auction Notice, the Borrower may
withdraw a Purchase Offer only if no Qualifying Bid has been received by the
Auction Manager at the time of withdrawal. Any Return Bid (including any
component bid thereof) delivered to the Auction Manager may not be withdrawn,
modified, revoked, terminated or cancelled by a Lender. However, a Purchase
Offer may become void if the conditions to the purchase set forth in
Section 10.06(h) of the Credit Agreement are not met. The purchase price in
respect of each Qualifying Bid for which purchase by the Borrower is required in
accordance with the foregoing provisions shall be paid directly by the Borrower
to the respective assigning Lender on a settlement date as determined jointly by
the Borrower and

 

N-3



--------------------------------------------------------------------------------

the Auction Manager (which shall be not later than ten Business Days after the
date Return Bids are due). The Borrower shall execute each applicable Auction
Assignment and Assumption received in connection with a Qualifying Bid. All
questions as to the form of documents and eligibility of Initial Loans or New
Loans that are the subject of a Purchase Offer will be determined by the Auction
Manager, in consultation with the Borrower, and their determination will be
final and binding so long as such determination is not inconsistent with the
terms of Section 10.06(h) of the Credit Agreement or this Exhibit N. The Auction
Manager’s interpretation of the terms and conditions of the offering document,
in consultation with the Borrower, will be final and binding so long as such
interpretation is not inconsistent with the terms of Section 10.06(h) of the
Credit Agreement or this Exhibit N. None of the Administrative Agent, the
Auction Manager or any of their respective Affiliates assumes any responsibility
for the accuracy or completeness of the information concerning the Borrower, the
Loan Parties, or any of their respective Affiliates (whether contained in an
offering document or otherwise) or for any failure to disclose events that may
have occurred and may affect the significance or accuracy of such information.
This Exhibit N shall not require the Borrower to initiate any Purchase Offer.

 

N-4



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF LEVERAGE/PREPAYMENT CERTIFICATE

I, [            ], the [Financial Officer]1 of Toys “R” Us-Delaware, Inc. (in
such capacity and not in my individual capacity), hereby certify that, with
respect to that certain Credit Agreement dated as of July 19, 2006, as amended
and restated as of August     , 2010 (as it may be amended, modified, extended
or restated from time to time, the “Credit Agreement”; all of the defined terms
in the Credit Agreement are incorporated herein by reference) among Toys “R”
Us-Delaware, Inc., a Delaware corporation, as borrower (the “Borrower”), the
Lenders party thereto, Bank of America, N.A., as Administrative Agent, and the
other agents and other parties thereto that, pursuant to and in accordance with
Section 6.01(g) of the Credit Agreement:

Attached hereto as Schedule 1 are detailed calculations2 demonstrating
Borrower’s Total Leverage Ratio as of the last day of the fiscal quarter for
which internal financial statements are available immediately preceding the date
of such calculation.

Attached hereto as Exhibit A is a report setting forth a description of each
event, condition or circumstance during the last fiscal quarter covered by this
Leverage Certificate requiring a mandatory prepayment under Section 2.03 of the
Credit Agreement.

This Leverage Certificate is hereby delivered concurrently with such financial
statements as are referred to in Section  6.01[(a)]3[(b)] 4 of the Credit
Agreement.

 

1

Fill in one of the following: Chief Financial Officer, Chief Executive Officer,
Chief Financial Officer, Treasurer or Controller.

2

To accompany annual and quarterly financial statements only. Such calculations
shall be in reasonable detail satisfactory to the Administrative Agent.

3

In the case of annual financial statements.

4

In the case of quarterly financial statements.

 

O-1



--------------------------------------------------------------------------------

Dated this [    ] day of [            ], 20[    ].

 

[                                                                          ]

By:

 

 

  Name:   Title:    [Financial Officer]

 

O-2



--------------------------------------------------------------------------------

SCHEDULE 1

Total Leverage Ratio Calculation

 

 

Total Leverage Ratio: Consolidated Indebtedness (other than the Propco
Subsidiaries) to Consolidated EBITDA (other than the Propco Subsidiaries)

    

Consolidated Indebtedness equal to the sum of the following (without
duplication):

    

all obligations of such Person for borrowed money (including any obligations
which are without recourse to the credit of such Person); provided that all such
obligations and liabilities which are limited in recourse to such property shall
be included in Indebtedness only to the extent of the lesser of the fair market
value of such property and the then outstanding amount of such Indebtedness;5

    

all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

    

all direct or contingent obligations of such Person arising under letters of
credit as an account party (including standby and commercial) but only to the
extent of any unreimbursed drawings under any such letter of credit;

    

Capital Lease Obligations; provided that all such obligations and liabilities
which are limited in recourse to such property shall be included in Indebtedness
only to the extent of the lesser of the fair market value of such property and
the then outstanding amount of such Indebtedness;

    

Consolidated Indebtedness as of the last day of the fiscal quarter for which
internal financial statements are available immediately preceding the date of
calculation [            ], 20[    ]:

   $               Adjust the amount of Consolidated Indebtedness pro forma for
any incurrence or repayment of Indebtedness (other than Indebtedness incurred,
repaid or redeemed under any revolving credit facilities subsequent to the end
of the period for which the Total Leverage Ratio is being calculated and on or
prior to the event for which the calculation of the Total Leverage Ratio is made
as if the incurrence, repayment or redemption has occurred on the last day of
the applicable period.   

 

5

The amount of Indebtedness under revolving credit facilities shall be based on
the average of the month-end balance of such Indebtedness for the prior
twelve-month period.

 

O-3



--------------------------------------------------------------------------------

  Consolidated EBITDA equal to the sum of the following (with duplication):    
Consolidated Net Income (but not including the Propco Subsidiaries)     , plus
the following:     provision for taxes based on income or profits or capital
gains, including, without limitation, state, franchise and similar taxes and
foreign withholding taxes of such Person paid or accrued during such period to
the extent the same was deducted (and not added back) in computing Consolidated
Net Income;     Fixed Charges of such Person for such period (including (x) net
losses on Hedge Agreements or other derivative instruments entered into for the
purpose of hedging interest rate risk and (y) costs of surety bonds in
connection with financing activities, in each case, to the extent included in
Fixed Charges) to the extent the same was deducted (and not added back) in
calculating such Consolidated Net Income;     Consolidated Depreciation and
Amortization Expense of such Person for such period to the extent the same were
deducted (and not added back) in computing Consolidated Net Income;     any
other non-cash charges, including any write-offs or write-downs, reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period);     the amount of any minority
interest expense consisting of Subsidiary income attributable to minority equity
interests of third parties in any non-wholly owned Subsidiary deducted (and not
added back) in such period in calculating Consolidated Net Income;     the
amount of management, monitoring, consulting, and advisory fees, and related
expenses paid in such period pursuant to the Management Agreement;     any costs
or expense incurred by the such Person or a Subsidiary pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such cost or expenses are funded with cash proceeds contributed
to the capital of such Person or net cash proceeds of an issuance of Equity
Interests of such Person (other than Disqualified Stock) solely to the extent
such net cash proceeds are excluded from the calculation of the “Available
Amount”;      

 

O-4



--------------------------------------------------------------------------------

  , minus the following:      non-cash gains increasing Consolidated Net Income
of such Person for such period, excluding any non-cash gains to the extent they
represent the reversal of an accrual or reserve for, a potential cash item that
reduced EBITDA in any prior period;      , plus or minus the following (as
applicable, and without duplication):      any net gain or loss resulting in
such period from Hedge Agreements and the application of Statement of Financial
Accounting Standards No. 133; plus or minus, as applicable,      any net gain or
loss resulting in such period from currency translation gains or losses related
to currency remeasurements of Indebtedness (including any net loss or gain
resulting from hedge agreements for currency exchange risk)      Consolidated
EBITDA for the four quarter period ended [            ], 20[    ]:   
$               Consolidated Indebtedness to Consolidated EBITDA:   
[            ]:1.00

 

O-5



--------------------------------------------------------------------------------

EXHIBIT A

Mandatory Prepayment Events

[Provide description of such events, if any]

 

O-6



--------------------------------------------------------------------------------

EXHIBIT P to

Credit Agreement

FORM OF SECURITY AGREEMENT

AMENDED AND RESTATED SECURITY AGREEMENT

AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated as of
August     , 2010, by and among:

Toys “R” Us-Delaware, Inc., a Delaware corporation (the “Borrower”);

the other Grantors identified on the signature pages hereto (each such Person,
individually, a “Grantor; (the Borrower and each Guarantor are hereinafter
referred to individually as a “Grantor” and the Borrower and the other Grantors
are hereinafter referred to collectively as the “Grantors”); and

BANK OF AMERICA, N.A., having a place of business at One Independence Center,
101 North Tryon Street, Charlotte, North Carolina 28255, as administrative agent
for its own benefit and the benefit of the other Secured Parties (in such
capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, reference is made to that certain Credit Agreement, dated as of
July 19, 2006 (the “Existing Credit Agreement”), as amended and restated as of
the date hereof (as may be further modified, amended, supplemented or restated
and in effect from time to time, the “Credit Agreement”), by and among (i) Toys
“R” Us-Delaware, Inc., as the Borrower, (ii) the Administrative Agent, (iii) the
Lenders party thereto (the “Lenders”) and (iv) the other agents and parties
thereto, pursuant to which the Lenders have agreed to make Loans to the Borrower
upon the terms and subject to the conditions specified therein; and

WHEREAS, the Credit Agreement shall provide for, among other things, the
addition thereunder of one or more tranches of New Loans pursuant to
Section 2.12 thereto, and on any Increased Amount Date on which New Loan
Commitments are effective, each New Loan Lender with such a New Loan Commitment
shall become a Lender with New Loans ranking pari passu in right of payment and
security with the Initial Loans including, without limitation, by each such new
Lender being automatically deemed a Secured Party for purposes of this
Agreement; and

WHEREAS, reference is made to that certain Guarantee, dated as of July 19, 2006,
in favor of the Administrative Agent and the other Secured Parties (as modified,
amended, supplemented or restated and in effect from time to time, the
“Guarantee”), pursuant to which each Guarantor guarantees the Secured
Obligations (as defined in the Credit Agreement); and

WHEREAS, reference is made to that certain Security Agreement, dated as of
July 19, 2006 (as modified, amended, supplemented or restated and in effect from
time to time, the “Existing Security Agreement”), pursuant to which each Grantor
thereunder granted security interests to Banc of America Bridge, LLC (as
predecessor to Bank of America, N.A., in its capacity as administrative agent
for the Lenders) and its successors and assigns, for its own benefit and for the
benefit of the Secured Parties; and

 

P-1



--------------------------------------------------------------------------------

WHEREAS, the obligations of the Lenders to make Loans are each conditioned on,
among other things, the execution and delivery by the Grantors of an agreement
in the form hereof to secure the Secured Obligations; and

WHEREAS, the parties hereto wish to amend and restate the Existing Security
Agreement in its entirety to allow for the Amendment Transactions, (a) this
Agreement shall be deemed to amend, restate and supersede the Existing Security
Agreement, except that (1) the grants of security interests and Liens under and
pursuant to the Existing Security Agreement shall continue unaltered, and each
other Security Document shall continue in full force and effect in accordance
with its terms, and the parties hereto hereby ratify and confirm the terms
thereof as being in full force and effect and unaltered by this Agreement except
to the extent expressly amended or modified by amendments thereto entered into
in connection with the Amendment Transactions to provide for, among other
things, the Secured Notes and (2) all schedules, annexes, appendices and
exhibits to the Existing Security Agreement shall be incorporated by reference
herein, mutatis mutandis, except for, and to the extent expressly amended and
restated in connection herewith; (b) all Existing Obligations (including all
indemnities) under the Existing Credit Agreement and the other Credit Documents
shall continue to be outstanding except as expressly modified by the Credit
Agreement and shall be governed in all respects by the Credit Agreement, this
Agreement and the other Credit Documents; and (c) all references to the Existing
Security Agreement in this Agreement or other document or instrument delivered
in connection therewith shall be deemed to refer to this Agreement and the
provisions hereof.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Grantors and the Administrative Agent hereby
agree as follows:

ARTICLE I.

Definitions

SECTION 1.1. Generally. All references herein to the UCC shall mean the Uniform
Commercial Code as in effect from time to time in the State of New York;
provided, however, that if a term is defined in Article 9 of the UCC differently
than in another Article thereof, the term shall have the meaning set forth in
Article 9; provided further that if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of the Security
Interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

 

P-2



--------------------------------------------------------------------------------

SECTION 1.2. Definition of Certain Terms Used Herein. Unless the context
otherwise requires, all capitalized terms used but not defined herein shall have
the meanings set forth in the Credit Agreement. In addition, the following terms
shall have the following meanings:

“ABL Agent” shall mean Bank of America, N.A., in its capacity as Collateral
Agent under the ABL Credit Agreement and its successors and assigns.

“ABL Collateral” shall have the meaning given that term in the ABL Intercreditor
Agreement.

“ABL Credit Agreement” shall mean that certain Credit Agreement, dated as of
July 21, 2005, as amended and restated as of June 24, 2009 and as further
amended and restated as of August 10, 2010 (as modified, amended, supplemented,
restated or replaced and in effect from time to time), by and among (i) Toys “R”
Us-Delaware, Inc., as the Lead Borrower for the borrowers party thereto,
(ii) the facility guarantors party thereto, (iii) Bank of America, N.A., as
administrative agent, (iv) Bank of America, N.A. (acting through its Canada
branch), as Canadian agent for its own benefit and the benefit of the other
“Secured Parties” thereunder (and as defined therein), (v) the lenders party
thereto and (vi) the other agents and parties thereto.

“ABL Intercreditor Agreement” shall have the meaning given that term in the
Credit Agreement.

“Accessions” shall have the meaning given that term in the UCC.

“Account Debtor” shall have the meaning given that term in the UCC and shall
include any Person who is or who may become obligated to any Grantor under, with
respect to or on account of an Account.

“Accounts” shall mean “accounts” as defined in the UCC, and also means a right
to payment of a monetary obligation, whether or not earned by performance,
(a) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card.

“Agent’s Rights and Remedies” shall have the meaning provided in Section 8.8.

“Amendment Transactions” shall have the meaning given that term in the Credit
Agreement.

“Blue Sky Laws” shall have the meaning provided in Section 6.1.

“Borrower” shall have the meaning provided in the preliminary statement of this
Agreement.

“Chattel Paper” shall have the meaning given that term in the UCC.

 

P-3



--------------------------------------------------------------------------------

“Collateral” shall mean all of the following personal property of each Grantor
(other than Geoffrey): (a) Accounts, (b) Chattel Paper, (c) Commercial Tort
Claims, (d) Deposit Accounts, (e) Documents, (f) Equipment, (g) General
Intangibles (including Payment Intangibles and Intellectual Property),
(h) Goods, (i) Instruments, (j) Inventory, (k) Investment Property,
(l) Letter-of-Credit Rights, (m) Software, (n) Supporting Obligations,
(o) money, policies and certificates of insurance, deposits, cash or other
property, (p) all books, records, and information relating to any of the
foregoing and/or to the operation of any Grantor’s business, and all rights of
access to such books, records, and information, and all property in which such
books, records, and information are stored, recorded and maintained, (q) all
insurance proceeds, refunds, and premium rebates, including, without limitation,
proceeds of fire and credit insurance, whether any of such proceeds, refunds,
and premium rebates arise out of any of the foregoing ((a) through (p)) or
otherwise, (r) all liens, guaranties, rights, remedies, and privileges
pertaining to any of the foregoing ((a) through (q)), including the right of
stoppage in transit, (s) all other personal property of every kind and nature of
each Grantor, and (t) any of the foregoing whether now owned or now due, or in
which any Grantor has an interest, or hereafter acquired, arising, or to become
due, or in which any Grantor obtains an interest, and all products, Proceeds,
substitutions, and Accessions of or to any of the foregoing; provided, however,
that the Collateral shall not include the Excluded Collateral.

“Commercial Tort Claim” shall have the meaning given that term in the UCC.

“Control” shall have the meaning given that term in the UCC.

“Credit Agreement” shall have the meaning given that term in the preliminary
statement of this Agreement.

“Deposit Account” shall have the meaning given that term in the UCC.

“Discharge of ABL Obligations” shall have the meaning given that term in the ABL
Intercreditor Agreement.

“Documents” shall have the meaning given that term in the UCC.

“Domestic Subsidiary” shall mean “Domestic Subsidiary” as such term is used and
defined in the Indentures.

“Electronic Chattel Paper” shall have the meaning given that term in the UCC.

“Equipment” shall mean “equipment” as defined in the UCC, and any and all
Accessions or additions thereto or substitutions therefor. The term “Equipment”
shall not include Fixtures.

“Excluded Collateral” shall mean (a) any rights or property acquired under a
lease, contract, property rights agreement or license, the grant of a security
interest in which shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein or (ii) a breach or termination pursuant to

 

P-4



--------------------------------------------------------------------------------

the terms of, or a default under, any lease, contract, property rights agreement
or license (other than to the extent that any restriction on such assignment
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other Applicable Law or principles of equity); provided that
the proceeds therefrom shall not be excluded from the definition of Collateral
to the extent that the assignment of such proceeds is not prohibited, (b) any
governmental permit or franchise that prohibits Liens on or collateral
assignments of such permit or franchise, (c) any Instrument evidencing
indebtedness (defined consistently with such term as used in the Indentures) of
any Domestic Subsidiary, (d) any Security or other equity interest representing
more than 65% of the outstanding voting stock of any Foreign Subsidiary, (e) any
Security or other equity interest representing any ownership interest in any
Domestic Subsidiary, (f) any Security or other equity interest representing any
ownership interest in TRU of Puerto Rico, Inc., SALTRU Associates JV or
ZT-Winston-Salem Associates, (g) the Designated Account (as defined in the ABL
Credit Agreement) and any and all deposits, cash or other property in such
account and (h) Fixtures.

“Excluded Geoffrey Collateral” shall mean (a) any rights or property acquired
under a lease, contract, property rights agreement or license, the grant of a
security interest in which shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein or (ii) a breach or termination pursuant to the terms of, or a default
under, any lease, contract, property rights agreement or license (other than to
the extent that any restriction on such assignment would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other Applicable
Law or principles of equity); provided that the proceeds therefrom shall not be
excluded from the definition of Collateral to the extent that the assignment of
such proceeds is not prohibited, (b) any governmental permit or franchise that
prohibits Liens on or collateral assignments of such permit or franchise,
(c) any Instrument evidencing indebtedness (it being understood such term is
defined consistently with such term as used in the Indentures) of any Domestic
Subsidiary, (d) any Security or other equity interest representing more than 65%
of the outstanding voting stock of any Foreign Subsidiary, (e) any Security or
other equity interest representing any ownership interest in any Domestic
Subsidiary, (f) any Security or other equity interest representing any ownership
interest in TRU of Puerto Rico, Inc., SALTRU Associates JV or ZT-Winston-Salem
Associates and (g) Fixtures.

“Existing Credit Agreement” shall have the meaning given that term in the
preliminary statement of this Agreement.

“Existing Security Agreement” shall have the meaning given that term in the
preliminary statement of this Agreement.

“Financing Statement” shall have the meaning given that term in the UCC.

“Fixtures” shall have the meaning given that term in the UCC.

 

P-5



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean, as to any Grantor, a Subsidiary that is
organized under the laws of any jurisdiction other than the United States of
America or any state thereof or the District of Columbia.

“General Intangibles” shall have the meaning given that term in the UCC, and
shall also include, without limitation, all: Intellectual Property; Payment
Intangibles; rights to payment for credit extended; deposits; amounts due to any
Grantor; credit memoranda in favor of any Grantor; warranty claims; tax refunds
and abatements; insurance refunds and premium rebates; all means and vehicles of
investment or hedging, including, without limitation, options, warrants, and
futures contracts; records; customer lists; telephone numbers; goodwill; causes
of action; judgments; payments under any settlement or other agreement; literary
rights; rights to performance; royalties; license and/or franchise fees; rights
of admission; licenses; franchises; license agreements, including all rights of
any Grantor to enforce same; permits, certificates of convenience and necessity,
and similar rights granted by any governmental authority; internet addresses and
domain names; developmental ideas and concepts; proprietary processes;
blueprints, drawings, designs, diagrams, plans, reports, and charts; catalogs;
technical data; computer software programs (including the source and object
codes therefor), computer records, computer software, rights of access to
computer record service bureaus, service bureau computer contracts, and computer
data; tapes, disks, semi conductors chips and printouts; user, technical
reference, and other manuals and materials; proposals; cost estimates, and
reproductions on paper, or otherwise, of any and all concepts or ideas, and any
matter related to, or connected with, the design, development, manufacture,
sale, marketing, leasing, or use of any or all property produced, sold, or
leased, by or credit extended or services performed, by any Grantor, whether
intended for an individual customer or the general business of any Grantor, or
used or useful in connection with research by any Grantor; provided that
“General Intangibles” shall not include any indebtedness (defined consistently
with such term as used in the Indentures) of any Domestic Subsidiary.

“Geoffrey” shall mean Geoffrey, LLC, a Delaware corporation.

“Geoffrey Collateral” shall mean all of the following personal property of
Geoffrey: (a) General Intangibles comprised of Intellectual Property, (b) all
books, records, and information relating to any of the foregoing and all rights
of access to such books, records, and information, and all property in which
such books, records, and information are stored, recorded and maintained,
(c) all liens, guaranties, rights, remedies, and privileges pertaining to any of
the foregoing ((a) through ((b)), and (d) any of the foregoing whether now owned
or now due, or in which Geoffrey has an interest, or hereafter acquired,
arising, or to become due, or in which Geoffrey obtains an interest, and all
products, Proceeds, substitutions, and Accessions of or to any of the foregoing;
provided, however, that the Geoffrey Collateral shall not include the Excluded
Geoffrey Collateral.

“Goods” shall have the meaning given that term in the UCC.

“Grantor” shall have the meaning given that term in the preliminary statement of
this Agreement.

 

P-6



--------------------------------------------------------------------------------

“Guarantee” shall have the meaning given that term in the preliminary statement
of this Agreement.

“Indemnitee” shall have the meaning given that term in Section 8.6.

“Instruments” shall have the meaning given that term in the UCC; provided that
“Instruments” shall not include any Instrument evidencing indebtedness of any
Domestic Subsidiary.

“Intellectual Property” shall mean (a) the Intercompany Licenses and (b) all of
the following owned by any Grantor (including Geoffrey): all (i) patents, patent
applications and patents pending; (ii) trade secret rights; (iii) copyrights and
copyright applications, including mask work rights and derivative works;
(iv) trade names, trademarks, trademark applications, service marks, and service
mark applications; (v) Proprietary Marks and (vi) all other general intangible
property in the nature of intellectual property recognized by the laws of the
United States; provided that any “intent to use” trademark applications for
which a statement of use has not been filed with the United States Patent and
Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15
U.S.C. 1051, et seq.) (but only until such statement is filed and accepted by
the United States Patent and Trademark Office) are excluded from this
definition.

“Intercompany Licenses” shall mean the license agreements described on Exhibit A
hereto between certain of the Grantors and Geoffrey, pursuant to which Geoffrey
has granted to such Grantors licenses of the Proprietary Marks.

“Intercreditor Agreements” shall have the meaning given that term in the Credit
Agreement.

“Inventory” shall have the meaning given that term in the UCC, and shall also
include, without limitation, all (a) Goods which (i) are leased by a Person as
lessor, (ii) are held by a Person for sale or lease or to be furnished under a
contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) Goods of said description in transit; (c) Goods of
said description which are returned, repossessed or rejected; (d) packaging,
advertising, and shipping materials related to any of the foregoing; (e) all
names, marks, and General Intangibles affixed or to be affixed thereto or
associated therewith; and (f) Documents which represent any of the foregoing.

“Investment Property” shall have the meaning given that term in the UCC;
provided that “Investment Property” (a) shall not include any Security
representing more than 65% of the outstanding voting stock of any Foreign
Subsidiary, (b) shall not include any Security representing any ownership
interest in any Domestic Subsidiary and (c) shall not include any Security or
other equity interest representing any ownership interest in TRU of Puerto Rico,
Inc., SALTRU Associates JV or ZT-Winston-Salem Associates.

“Lenders” shall have the meaning provided in the preliminary statement of this
Agreement.

 

P-7



--------------------------------------------------------------------------------

“Letter-of-Credit Right” shall have the meaning given that term in the UCC.

“Liquidation” means the exercise by the Agents of those rights and remedies
accorded to the Agents under the Loan Documents and Applicable Law as a creditor
of the Loan Parties, including (after the occurrence and during the continuation
of an Event of Default) the conduct by the Borrower, acting with the consent of
the Administrative Agent, of any public, private or “Going-Out-Of-Business Sale”
or other disposition of Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

“Obligations” shall mean collectively, the “Secured Obligations” (as defined in
the Credit Agreement).

“Payment Intangible” shall have the meaning given that term in the UCC.

“Perfection Certificate” shall mean a certificate substantially in the form of
Annex 1 hereto, dated the date hereof, completed and supplemented with the
schedules and attachments contemplated thereby, and duly executed by a
Responsible Officer of each of the Grantors.

“Proceeds” shall include, without limitation, “Proceeds” as defined in the UCC
and each type of property described in the definition of Collateral.

“Proprietary Marks” shall mean any and all United States trademarks (including
any copyrights that exist in such trademarks, but excluding all other
copyrights), service marks, trade names, corporate names, company names,
business names, fictitious business names, trade dress, trade styles, designs,
logos and other source or business identifiers, whether registered or
unregistered, which are owned or licensed, now or in the future, by Geoffrey,
including, but not limited to, as of the date hereof, the United States
Proprietary Marks set forth on Exhibit B annexed hereto.

“Securities Act” shall have the meaning provided in Section 6.1.

“Security” shall have the meaning given that term in the UCC.

“Security Interest” shall have the meaning provided in Section 2.1.

“Software” shall have the meaning given that term in the UCC.

“Supporting Obligation” shall have the meaning given that term in the UCC .

SECTION 1.3. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement.

 

P-8



--------------------------------------------------------------------------------

ARTICLE II.

Security Interest

SECTION 2.1. Security Interest. As security for the payment or performance, as
the case may be, in full of their respective Obligations, (a) Geoffrey hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a first priority security interest in all of Geoffrey’s
right, title and interest in, to and under the Geoffrey Collateral and (b) each
other Grantor hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a second priority security
interest in all of such Grantor’s right, title and interest in, to and under the
Collateral, in each case wherever located, whether now owned or hereafter
acquired or arising (the “Security Interest”); provided that the security
interest granted to the Administrative Agent in, to and under Intercompany
Licenses shall be limited to the non-exclusive right to use the Proprietary
Marks in exercising the Agent’s Rights and Remedies in connection with a
Liquidation. Without limiting the foregoing, each Grantor hereby designates the
Administrative Agent as such Grantor’s true and lawful attorney, exercisable by
the Administrative Agent whether or not an Event of Default exists, with full
power of substitution, at the Administrative Agent’s option, to file one or more
Financing Statements, continuation statements, or to sign other documents for
the purpose of perfecting, confirming or continuing the Security Interest
granted by each Grantor, without the signature of any Grantor (each Grantor
hereby appointing the Administrative Agent as such Person’s attorney to sign
such Person’s name to any such instrument or document, whether or not an Event
of Default exists), and naming any Grantor or the Grantors as debtors and the
Administrative Agent as secured party.

SECTION 2.2. No Assumption of Liability. The Security Interest is granted as
security only and shall not subject the Administrative Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of,
any Grantor with respect to or arising out of the Collateral or the Geoffrey
Collateral.

ARTICLE III.

Representations and Warranties

The Grantors jointly and severally represent and warrant to the Administrative
Agent and the Secured Parties that:

SECTION 3.1. Filings. The Perfection Certificate has been duly prepared,
completed and executed, and the information set forth therein is correct and
complete in all material respects as of the date hereof. Subject to the proviso
to Section 4.3, UCC Financing Statements or other appropriate filings,
recordings or registrations containing a description of the Collateral and the
Geoffrey Collateral (including, without limitation, the UCC Financing Statements
identified on Schedule 3.2 hereto) have been or will be timely filed in each
United States governmental, municipal or other office as is necessary to publish
notice of and protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties) in respect of all Collateral and all

 

P-9



--------------------------------------------------------------------------------

Geoffrey Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and no further or subsequent filing, refiling, recording, rerecording,
registration or re-registration is necessary in any such jurisdiction, except as
provided under Applicable Law with respect to the filing of continuation
statements or as a result of any change in a Grantor’s name or jurisdiction of
incorporation or formation or under any other circumstances under which,
pursuant to the UCC, filings previously made have become misleading or
ineffective in whole or in part.

SECTION 3.2. Validity and Priority of Security Interest. The Security Interest
constitutes (a) a legal and valid security interest in all of the Collateral and
all of the Geoffrey Collateral securing the payment and performance of the
Secured Obligations, (b) subject to the filings described on Schedule 3.2 or
other requisite filings or registrations described in Section 3.2, a perfected
security interest in all of the Collateral and the Geoffrey Collateral (in each
case to the extent perfection in such collateral and can be accomplished by such
filing) and (c) subject to the obtaining of Control, a perfected security
interest in all of the Collateral and all of the Geoffrey Collateral (in each
case to the extent perfection in such collateral can be accomplished by Control
and perfection of the Security Interest in such collateral is required by the
terms hereof). The Security Interest is and shall be prior to any other Lien on
any of the Collateral, subject only to (i) with respect to ABL Collateral only,
Liens securing the obligations of the Grantors with respect to the ABL Credit
Agreement, and (ii) Permitted Liens having priority by operation of Applicable
Law. The Security Interest is and shall be prior to any other Lien on any of the
Geoffrey Collateral, subject only to Permitted Liens having priority by
operation of Applicable Law.

SECTION 3.3. Absence of Other Liens. The Collateral and the Geoffrey Collateral
is owned by the Grantors free and clear of any Lien, except for (i) Permitted
Liens or (ii) Liens for which termination statements have been delivered to the
Administrative Agent. Except as provided in the Loan Documents, the Grantors
have not filed or consented to the filing of (a) any Financing Statement or
analogous document under the UCC or any other Applicable Law covering any
Collateral or any Geoffrey Collateral, or (b) any assignment in which any
Grantor assigns any Collateral, any Geoffrey Collateral or any security
agreement or similar instrument covering any Collateral or any Geoffrey
Collateral with any foreign governmental, municipal or other office, which
Financing Statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Permitted
Liens.

SECTION 3.4. Bailees, Warehousemen, Etc. Schedule 3.4 hereto sets forth a list,
as of the Closing Date, of each bailee, warehouseman and other third party in
possession or control of any Inventory of any Loan Party and specifies as to
each bailee, warehouseman or other third party whether the value of the
Inventory, at Cost (as defined in the ABL Credit Agreement), possessed or
controlled by such bailee, warehouse-man or other third party exceeds
$20,000,000.

SECTION 3.5. Consignments. No Grantor has, and none shall have, possession of
any property on consignment from any consignor having a value greater than
$10,000,000 unless a lien waiver or other agreement in favor of the
Administrative Agent reasonably satisfactory to the Administrative Agent is
delivered to the Administrative Agent by such consignor.

 

P-10



--------------------------------------------------------------------------------

SECTION 3.6. Intercompany Licenses. The Intercompany Licenses have not been
terminated and, to each Grantor’s knowledge, no breach, default or other
circumstances exist in respect thereof which would reasonably likely materially
impair or restrict the ability of the Administrative Agent to utilize the
Proprietary Marks in exercising the Agent’s Rights and Remedies in connection
with any Liquidation.

SECTION 3.7. Commercial Tort Claims. Except as set forth on Schedule 3.7 hereof,
as of the Closing Date, no Grantor owns any rights in, to or under any
Commercial Tort Claim having a value in excess of $1,000,000.

ARTICLE IV.

Covenants

The Grantors jointly and severally covenant and agree with the Administrative
Agent and the Secured Parties as follows:

SECTION 4.1. Change of Name; Location of Collateral; Records; Place of Business.

(a) Each Grantor agrees to furnish to the Administrative Agent prompt written
notice of any change in: (i) any Loan Party’s name; (ii) the location of any
Loan Party’s chief executive office or, its principal place of business;
(iii) any Loan Party’s organizational legal entity designation or jurisdiction
of incorporation or formation; (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its jurisdiction of incorporation or formation; or (v) the acquisition by any
Grantor of any material property for which additional filings or recordings are
necessary to perfect and maintain the Administrative Agent’s Security Interest
therein (to the extent perfection of the Security Interest in such property is
required by the terms hereof). Each Grantor agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or other Applicable Law that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected (to the extent perfection of the Security Interest in
such property is required by the terms hereof), a first priority security
interest in all of the Geoffrey Collateral (subject only to Permitted Liens
having priority by operation of Applicable Law) and a second priority security
interest in all of the Collateral (subject only to (i) with respect to the ABL
Collateral only, Liens securing the obligations of the Grantors with respect to
the ABL Credit Agreement, and (ii) Permitted Liens having priority by operation
of Applicable Law) for its benefit and the benefit of the other Secured Parties.

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Collateral and the Geoffrey Collateral
owned by it as is consistent with its current practices or in accordance with
such prudent and standard practices used in industries that are the same as, or
similar to, those in which such Grantor is engaged, but in any event to include
materially complete accounting records indicating all payments and proceeds
received with respect to any part of the Collateral or the Geoffrey Collateral,
and, at such time or times as the Administrative Agent may reasonably request in
writing, promptly to prepare and deliver to the Administrative Agent a duly
certified schedule or schedules in form and detail reasonably satisfactory to
the Administrative Agent showing the identity, amount and location of any and
all Collateral and Geoffrey Collateral.

 

P-11



--------------------------------------------------------------------------------

SECTION 4.2. Protection of Security. Each Grantor shall, at its own cost and
expense, take any and all actions reasonably necessary to defend the Security
Interest of the Administrative Agent in the Collateral and the Geoffrey
Collateral against any Lien (other than Permitted Liens) and the priority
thereof (except for Permitted Liens having priority by operation of Applicable
Law).

SECTION 4.3. Further Assurances. Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
documents, financing statements, agreements and instruments and take all such
further actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created or intended to be created hereby or the
validity or priority of such Security Interest, including the payment of any
fees and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any Financing
Statements or other documents in connection herewith or therewith; provided,
however that, prior to the Discharge of ABL Obligations, with respect to the ABL
Collateral each such Grantor shall not be required to take any actions hereunder
that the ABL Agent has not required such Grantors to take under the ABL
Collateral Documents (as defined in the ABL Intercreditor Agreement). Without
limiting the foregoing, each Grantor, at its own expense, shall execute,
acknowledge, deliver and cause to be duly filed all such further documents,
financing statements, agreements and instruments and take all such further
actions as the Administrative Agent may from time to time reasonably request to
perfect the Administrative Agent’s Security Interest in all Accounts, Inventory,
Deposit Accounts, and the proceeds therefrom (including causing the
Administrative Agent to have Control of any such Collateral or such Geoffrey
Collateral to the extent perfection in such Collateral or such Geoffrey
Collateral can be accomplished by Control to the extent required hereunder). If
any amount payable under or in connection with any of the Collateral or the
Geoffrey Collateral shall be or become evidenced by any promissory note or other
instrument with an individual face value in excess of $1,000,000, such note or
instrument shall be promptly pledged to the Administrative Agent and delivered
to the Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent.

SECTION 4.4. Taxes; Encumbrances. At its option, the Administrative Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral or the
Geoffrey Collateral (other than Permitted Liens), and may take any other action
which the Administrative Agent may reasonably deem necessary or desirable to
repair, maintain or preserve any of the Collateral or any of the Geoffrey
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or this Agreement, and each Grantor jointly and severally agrees to
reimburse the Administrative Agent for any payment made or any reasonable
out-of-pocket expense incurred by the Administrative Agent pursuant to the
foregoing authorization within fifteen (15) Business Days after receipt of an
invoice therefore setting forth such payments or expenses in reasonable detail;
provided, however, that nothing in this Section 4.4 shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any

 

P-12



--------------------------------------------------------------------------------

Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents; and provided further that the making of any such payments or the
taking of any such action by the Administrative Agent shall not be deemed to
constitute a waiver of any Default or Event of Default arising from any
Grantor’s failure to have made such payments or taken such action.

SECTION 4.5. Assignment of Security Interest.

(a) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person to secure payment and performance of an
Account, such Grantor shall promptly assign such security interest to the
Administrative Agent. Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of, and transferees from, the Account Debtor or other Person granting
the security interest.

(b) To the extent that any Grantor is a beneficiary under any written letter of
credit now or hereafter issued in favor of such Grantor having a face amount in
excess of $1,000,000, such Grantor shall deliver such letter of credit to the
Administrative Agent. The Administrative Agent shall from time to time, at the
request and expense of such Grantor, promptly make such arrangements with such
Grantor as are in the Administrative Agent’s reasonable judgment necessary and
appropriate so that such Grantor may make any drawing to which such Grantor is
entitled under such letter of credit, without impairment of the Administrative
Agent’s perfected security interest in such Grantor’s rights to proceeds of such
letter of credit or in the actual proceeds of such drawing. At the
Administrative Agent’s request, such Grantor shall, for any such letter of
credit now or hereafter issued in favor of such Grantor as beneficiary, execute
and deliver to the issuer and any confirmer of such letter of credit an
assignment of proceeds form, in favor of the Administrative Agent and reasonably
satisfactory to the Administrative Agent and such issuer or (as the case may be)
such confirmer, requiring, after the occurrence of an Event of Default, the
proceeds of any drawing under such letter of credit to be paid directly to the
Administrative Agent.

SECTION 4.6. Continuing Obligations of the Grantors. Each Grantor hereby
acknowledges and agrees that the Administrative Agent shall have no obligation
or duty to perform any obligation of any Grantor under the contracts, agreements
or instruments constituting or relating to the Collateral or the Geoffrey
Collateral (including, without limitation, the Intercompany Licenses and the
payment of royalties thereunder) and that each Grantor shall at all times remain
solely and exclusively liable to observe and perform all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument constituting or relating to the Collateral and/or the Geoffrey
Collateral (including, without limitation, the Intercompany Licenses and the
payment of royalties thereunder).

SECTION 4.7. Use and Disposition of Collateral and/or Geoffrey Collateral. None
of the Grantors shall make or permit to be made any collateral assignment,
pledge or hypothecation of the Collateral, the Geoffrey Collateral or shall
grant any other Lien in respect of the Collateral or the Geoffrey Collateral or
shall grant Control (for purposes of security) of any Collateral or

 

P-13



--------------------------------------------------------------------------------

the Geoffrey Collateral to any Person, except for Permitted Liens. Except for
Asset Sales expressly permitted in the Credit Agreement, none of the Grantors
shall make or permit to be made any sale or transfer of the Collateral and/or
the Geoffrey Collateral, and, except as expressly permitted in the Credit
Agreement with respect to Eligible In-Transit Inventory (as defined in the ABL
Credit Agreement) and Eligible Letter of Credit Inventory (as defined in the ABL
Credit Agreement), each Grantor shall remain at all times in possession of the
Collateral and/or the Geoffrey Collateral, owned by it. The Grantors shall not
permit any expiration, termination, modification, amendment or waiver of any
Intercompany License that would reasonably likely materially impair or restrict
the ability of the Administrative Agent to utilize the Proprietary Marks in
exercising the Agent’s Rights and Remedies in connection with any Liquidation.

SECTION 4.8. Limitation on Modification of Accounts. None of the Grantors will,
without the Administrative Agent’s prior written consent, grant any extension of
the time of payment of any of the Accounts, compromise, compound or settle the
same for less than the full amount thereof, release, wholly or partly, any
Person liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, releases, credits, discounts, compromises or
settlements granted or made in the ordinary course of business and consistent
with its current practices or in accordance with such prudent business practices
as determined by the Responsible Officers of the Loan Parties acting reasonably
in their business judgment.

SECTION 4.9. Insurance.

(a) The Grantors shall maintain insurance on the Collateral and the Geoffrey
Collateral as required by Section 6.06 of the Credit Agreement, which insurance
shall include the endorsements and provisions required by Section 6.06 of the
Credit Agreement.

(b) Each Grantor hereby irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent and
attorney-in-fact, exercisable only after the occurrence and during the
continuance of an Event of Default, for the purpose of making, settling and
adjusting claims in respect of Collateral and the Geoffrey Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required hereby or to pay any premium
in whole or part relating thereto, the Administrative Agent may, without waiving
or releasing any obligation or liability of the Grantors hereunder or any
Default or Event of Default, in its sole discretion, obtain and maintain such
policies of insurance and pay such premium and take any other actions with
respect thereto as the Administrative Agent deems reasonably advisable. All sums
reasonably disbursed by the Administrative Agent in connection with this
Section 4.9, including reasonable attorneys’ fees, court costs, out-of-pocket
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Administrative Agent and shall be additional Secured
Obligations secured hereby.

 

P-14



--------------------------------------------------------------------------------

SECTION 4.10. Commercial Tort Claims. If any Grantor shall at any time acquire a
Commercial Tort Claim having a value in excess of $1,000,000, such Grantor shall
promptly notify the Administrative Agent in writing of the details thereof and
the Grantors shall take such actions as the Administrative Agent shall
reasonably request in order to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected and first priority security interest
therein and in the Proceeds thereof.

SECTION 4.11. Legend. At the request of the Administrative Agent, each Grantor
shall legend, in form and manner reasonably satisfactory to the Administrative
Agent, its Accounts and its books, records and documents evidencing or
pertaining thereto with an appropriate reference to the fact that such Accounts
have been assigned to the Administrative Agent for the benefit of the Secured
Parties and that the Administrative Agent has a security interest therein.

SECTION 4.12. Notices and Reports Pertaining to Intercompany Licenses. In
addition to any other notice or reporting requirement imposed on the Grantors
under this Agreement and the Credit Agreement, the Grantors will promptly notify
the Administrative Agent of any breach, default or other circumstance in respect
of any Intercompany License which would reasonably likely materially impair or
restrict the ability of the Administrative Agent to utilize the Proprietary
Marks in exercising the Agent’s Rights and Remedies in connection with any
Liquidation.

ARTICLE V.

Collections

SECTION 5.1. Deposit Accounts. Subject to the terms of the Intercreditor
Agreements, until the occurrence of the Discharge of ABL Obligations, the
Grantors acknowledge and agree that the ABL Agent has expressly agreed to act as
agent for the benefit of the Administrative Agent and the Secured Parties under
each control agreement or blocked account agreement with respect to any Deposit
Accounts and Securities Accounts of a Grantor. Following the Discharge of ABL
Obligations, the Grantors shall cause the Administrative Agent to have Control
over each Deposit Account and Securities Accounts of a Grantor (other than the
Designated Account).

SECTION 5.2. Power of Attorney. Each Grantor irrevocably makes, constitutes and
appoints the Administrative Agent (and all officers, employees or agents
designated by the Administrative Agent) as such Grantor’s true and lawful agent
and attorney-in-fact, and in such capacity the Administrative Agent shall have
the right, with power of substitution for each Grantor and in each Grantor’s
name or otherwise, for the use and benefit of the Administrative Agent and the
Secured Parties, (a) at any time, whether or not a Default or Event of Default
has occurred, to take actions required to be taken by the Grantors under
Section 2.1 of this Agreement, (b) upon the occurrence and during the
continuance of an Event of Default or as otherwise permitted under the Credit
Agreement, (i) to take actions required to be taken by the Grantors under
Section 5.1 of this Agreement; (ii) to receive, endorse, assign and/or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to

 

P-15



--------------------------------------------------------------------------------

the Collateral and/or the Geoffrey Collateral or any part thereof; (iii) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral and/or any of the Geoffrey Collateral;
(iv) to sign the name of any Grantor on any invoices, schedules of Collateral,
freight or express receipts, or bills of lading storage receipts, warehouse
receipts or other documents of title relating to any of the Collateral and/or
the Geoffrey Collateral; (v) to sign the name of any Grantor on any notice to
such Grantor’s Account Debtors; (vi) to sign the name of any Grantor on any
proof of claim in bankruptcy against Account Debtors, and on notices of lien,
claims of mechanic’s liens, or assignments or releases of mechanic’s liens
securing the Accounts; (vii) to sign change of address forms to change the
address to which each Grantor’s mail is to be sent to such address as the
Administrative Agent shall designate; (viii) to receive and open each Grantor’s
mail, remove any Proceeds of Collateral and/or Geoffrey Collateral therefrom and
turn over the balance of such mail either to the Borrower or to any trustee in
bankruptcy or receiver of a Grantor, or other legal representative of a Grantor
whom the Administrative Agent reasonably determines to be the appropriate person
to whom to so turn over such mail; (ix) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
the Geoffrey Collateral to enforce any rights in respect of any Collateral
and/or any Geoffrey Collateral; (x) to settle, compromise, compound, adjust or
defend any actions, suits or proceedings relating to all or any of the
Collateral and/or any Geoffrey Collateral; (xi) to take all such action as may
be reasonably necessary to obtain the payment of any letter of credit and/or
banker’s acceptance of which any Grantor is a beneficiary; (xii) to repair,
manufacture, assemble, complete, package, deliver, alter or supply goods, if
any, necessary to fulfill in whole or in part the purchase order of any customer
of any Grantor; (xiii) to use, license or transfer any or all General
Intangibles of any Grantor; and (xiv) to use, sell, assign, transfer, pledge,
make any agreement with respect to or otherwise deal with all or any of the
Collateral and/or any Geoffrey Collateral, and to do all other acts and things
reasonably necessary to carry out the purposes of this Agreement, as fully and
completely as though the Administrative Agent was the absolute owner of the
Collateral and/or the Geoffrey Collateral for all purposes; provided, however,
that nothing herein contained shall be construed as requiring or obligating the
Administrative Agent or any other Secured Party to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent or any
other Secured Party, or to present or file any claim or notice. It is understood
and agreed that the appointment of the Administrative Agent as the agent and
attorney-in-fact of the Grantors for the purposes set forth above is coupled
with an interest and is irrevocable. The appointment of the Administrative Agent
as the agent and attorney-in-fact of the Grantors for the purposes set forth
above shall terminate when (a) the Commitments have expired or been terminated
and (b) the principal of and interest on each Loan and all fees and other
Secured Obligations (which for purposes of this clause shall include the
obligations in respect of Hedge Agreements only if the Secured Obligations (as
defined in the Credit Agreement) have been accelerated and Liquidation has
commenced and then only to the extent then due and payable) (other than
contingent indemnity obligations with respect to then unasserted claims) shall
have been paid in full).

SECTION 5.3. No Obligation to Act. The Administrative Agent shall not be
obligated to do any of the acts or to exercise any of the powers authorized by
Section 5.2, but if the Administrative Agent elects to do any such act or to
exercise any of such powers, it shall not

 

P-16



--------------------------------------------------------------------------------

be accountable for more than it actually receives as a result of such exercise
of power, and shall not be responsible to any Grantor for any act or omission to
act except for any act or omission to act as to which there is a determination
by a court of competent jurisdiction or another independent tribunal having
jurisdiction that (i) the subject act or omission to act by the Administrative
Agent or any Affiliate of the Administrative Agent or any officer, director,
employee, advisor or agent of the Administrative Agent or such Affiliate
constituted gross negligence, was in bad faith, or constituted willful
misconduct or (ii) constituted a breach by the Administrative Agent or any
Affiliate of the Administrative Agent or any officer, director, employee,
advisor or agent of the Administrative Agent or such Affiliate of its
obligations to such Grantor. The provisions of Section 5.2 shall in no event
relieve any Grantor of any of its obligations hereunder or under any other Loan
Document with respect to the Collateral and/or the Geoffrey Collateral or any
part thereof or impose any obligation on the Administrative Agent or any other
Secured Party to proceed in any particular manner with respect to the Collateral
and/or the Geoffrey Collateral or any part thereof, or in any way limit the
exercise by the Administrative Agent or any other Secured Party of any other or
further right which it may have on the date of this Agreement or hereafter,
whether hereunder, under any other Loan Document, by law or otherwise.

ARTICLE VI.

Remedies

SECTION 6.1. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the UCC or other Applicable Law. The Agent’s Rights and Remedies
shall include, without limitation, the right to take any of or all of the
following actions at the same or different times as directed by the
Administrative Agent or the Required Lenders:

(a) With respect to any Collateral and/or any Geoffrey Collateral consisting of
Accounts, General Intangibles (including Payment Intangibles and Intellectual
Property), Letter-of-Credit Rights, Instruments, Chattel Paper, Documents, and
Investment Property, the Administrative Agent may collect the Collateral and/or
the Geoffrey Collateral with or without the taking of possession of any of the
Collateral and/or the Geoffrey Collateral.

(b) With respect to any Collateral and/or any Geoffrey Collateral consisting of
Accounts, the Administrative Agent may (i) demand, collect and receive any
amounts relating thereto, as the Administrative Agent may determine;
(ii) commence and prosecute any actions in any court for the purposes of
collecting any such Accounts and enforcing any other rights in respect thereof;
(iii) defend, settle or compromise any action brought and, in connection
therewith, give such discharges or releases as the Administrative Agent may
reasonably deem appropriate; (iv) without limiting the rights of the
Administrative Agent set forth in Section 5.2 hereof, receive, open and dispose
of mail addressed to any Grantor and endorse checks, notes, drafts, acceptances,
money orders, bills of lading,

 

P-17



--------------------------------------------------------------------------------

warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to such Accounts or securing or
relating to such Accounts, on behalf of and in the name of such Grantor; and
(v) sell, assign, transfer, make any agreement in respect of, or otherwise deal
with or exercise rights in respect of, any such Accounts or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent was the absolute owner thereof for all purposes.

(c) With respect to any Collateral consisting of Investment Property, the
Administrative Agent may (i) exercise all rights of any Grantor with respect
thereto, including without limitation, the right to exercise all voting and
corporate rights at any meeting of the shareholders of the issuer of any
Investment Property and to exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any
Investment Property as if the Administrative Agent was the absolute owner
thereof, including the right to exchange, at its discretion, any and all of any
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the issuer thereof, all without
liability except to account for property actually received as provided in
Section 5.3 hereof; (ii) transfer such Collateral at any time to itself, or to
its nominee, and receive the income thereon and hold the same as Collateral
hereunder or apply it to the Secured Obligations; and (iii) demand, sue for,
collect or make any compromise or settlement it deems desirable. The Grantors
recognize that (a) the Administrative Agent may be unable to effect a public
sale of all or a part of the Investment Property by reason of certain
prohibitions contained in the Securities Act of 1933, 15 U.S.C. § 77, (as
amended and in effect, the “Securities Act”) or the Securities laws of various
states (the “Blue Sky Laws”), but may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire the Investment Property for their own account,
for investment and not with a view to the distribution or resale thereof,
(b) that private sales so made may be at prices and upon other terms less
favorable to the seller than if the Investment Property were sold at public
sales, (c) that neither the Administrative Agent nor any Secured Party has any
obligation to delay sale of any of the Investment Property for the period of
time necessary to permit the Investment Property to be registered for public
sale under the Securities Act or the Blue Sky Laws, and (d) that private sales
made under the foregoing circumstances shall be deemed to have been made in a
commercially reasonable manner. Notwithstanding anything herein to the contrary,
no Grantor shall be required to register, or cause the registration of, any
Investment Property under the Securities Act or any or Blue Sky Laws.

(d) With respect to any Collateral consisting of Inventory, Goods, and
Equipment, the Administrative Agent may conduct one or more going out of
business sales, in the Administrative Agent’s own right or by one or more agents
and contractors. Such sale(s) may be conducted upon any premises owned, leased,
or occupied by any Grantor. The Administrative Agent and any such agent or
contractor, in conjunction with any such sale, may augment the Inventory with
other goods (all of which other goods shall remain the sole property of the
Administrative Agent or such agent or contractor). Any amounts realized from the
sale of such goods which constitute augmentations to the Inventory (net

 

P-18



--------------------------------------------------------------------------------

of an allocable share of the costs and expenses incurred in their disposition)
shall be the sole property of the Administrative Agent or such agent or
contractor and neither any Grantor nor any Person claiming under or in right of
any Grantor shall have any interest therein. Each purchaser at any such going
out of business sale shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor.

(e) With respect to any Proprietary Marks, the Administrative Agent may exercise
all of the rights granted to the Grantors under the Intercompany Licenses (for
the limited purpose of allowing the Administrative Agent to utilize the
Proprietary Marks in exercising the Agent’s Rights and Remedies in connection
with any Liquidation of any Grantor’s Inventory or other Collateral).

(f) With or without legal process and with or without prior notice or demand for
performance, the Administrative Agent may enter upon, occupy, and use any
premises owned or occupied by each Grantor, and may exclude the Grantors from
such premises or portion thereof as may have been so entered upon, occupied, or
used by the Administrative Agent to the extent the Administrative Agent deems
such exclusion reasonably necessary to preserve and protect the Collateral
and/or the Geoffrey Collateral. The Administrative Agent shall not be required
to remove any of the Collateral from any such premises upon the Administrative
Agent’s taking possession thereof, and may render any Collateral and/or Geoffrey
Collateral unusable to the Grantors. In no event shall the Administrative Agent
be liable to any Grantor for use or occupancy by the Administrative Agent of any
premises pursuant to this Section 6.1, nor for any royalties or any other
amounts due under, or any other obligations in respect of, the Intercompany
Licenses, nor for any charge (such as wages for the Grantors’ employees and
utilities) incurred in connection with the Administrative Agent’s exercise of
the Agents’ Rights and Remedies.

(g) The Administrative Agent may require any Grantor to assemble the Collateral
and make it available to the Administrative Agent at the Grantor’s sole risk and
expense at a place or places which are reasonably convenient to both the
Administrative Agent and such Grantor.

(h) Each Grantor agrees that the Administrative Agent shall have the right,
subject to Applicable Law, to sell or otherwise dispose of all or any part of
the Collateral and/or the Geoffrey Collateral, at public or private sale, for
cash, upon credit or for future delivery as the Administrative Agent shall deem
appropriate. Each purchaser at any such sale shall hold the property sold
absolutely, free from any claim or right on the part of any Grantor.

(i) Unless the Collateral and/or Geoffrey Collateral is perishable or threatens
to decline speedily in value, or is of a type customarily sold on a recognized
market (in which event the Administrative Agent shall provide the Grantors such
notice as may be practicable under the circumstances), the Administrative Agent
shall give the Grantors at least ten (10) days’ prior written notice, by
authenticated record, of the date, time and place of any proposed public sale,
and of the date after which any private sale or other disposition of the
Collateral and/or Geoffrey Collateral may be made. Each Grantor

 

P-19



--------------------------------------------------------------------------------

agrees that such written notice shall satisfy all requirements for notice to
that Grantor which are imposed under the UCC or other Applicable Law with
respect to the exercise of the Agent’s Rights and Remedies upon default. The
Administrative Agent shall not be obligated to make any sale or other
disposition of any Collateral and/or Geoffrey Collateral if it shall determine
not to do so, regardless of the fact that notice of sale or other disposition of
such Collateral and/or such Geoffrey Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.

(j) Any public sale shall be held at such time or times within ordinary business
hours and at such place or places as the Administrative Agent may fix and state
in the notice of such sale. At any sale or other disposition, the Collateral
and/or the Geoffrey Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Administrative Agent may
(in its sole and absolute discretion) determine. If any of the Collateral and/or
the Geoffrey Collateral is sold, leased, or otherwise disposed of by the
Administrative Agent on credit, the Secured Obligations shall not be deemed to
have been reduced as a result thereof unless and until payment is received
thereon by the Administrative Agent.

(k) At any public (or, to the extent permitted by Applicable Law, private) sale
made pursuant to this Section 6.1, the Administrative Agent or any other Secured
Party may bid for or purchase, free (to the extent permitted by Applicable Law)
from any right of redemption, stay, valuation or appraisal on the part of any
Grantor, the Collateral, the Geoffrey Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to the Administrative Agent or such other Secured Party from any Grantor
on account of the Secured Obligations as a credit against the purchase price,
and the Administrative Agent or such other Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor.

(l) For purposes hereof, a written agreement to purchase the Collateral, the
Geoffrey Collateral or any portion thereof shall be treated as a sale thereof.
The Administrative Agent shall be free to carry out such sale pursuant to such
agreement and no Grantor shall be entitled to the return of the Collateral, the
Geoffrey Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full.

(m) As an alternative to exercising the power of sale herein conferred upon it,
the Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose upon the Collateral and/or the Geoffrey Collateral and to sell the
Collateral and/or the Geoffrey Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.

 

P-20



--------------------------------------------------------------------------------

(n) To the extent permitted by Applicable Law, each Grantor hereby waives all
rights of redemption, stay, valuation and appraisal which such Grantor now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

(o) In the case of any receivership, insolvency, bankruptcy, reorganization,
arrangement, adjustment, composition or other proceedings affecting the Borrower
or the creditors or property of the Borrower, the Administrative Agent and
Secured Parties, to the extent permitted by Applicable Law, shall be entitled to
file such proofs of claim and other documents as may be necessary or advisable
in order to have the claims of the Administrative Agent and the other Secured
Parties allowed in such proceedings for the entire amount of the Secured
Obligations at the date of the institution of such proceedings and for any
additional portion of the Secured Obligations accruing after such date.

Notwithstanding the foregoing to the contrary, prior to the occurrence of an
Event of Default pursuant to Section 8.01(a) of the Credit Agreement, the
Agent’s exercise of any Rights and Remedies in respect of the Geoffrey
Collateral shall be subject to the rights of any third party under any
international license and/or franchise agreements as in effect on such date.

SECTION 6.2. Application of Proceeds. After the occurrence and during the
continuance of any Event of Default and acceleration of the Secured Obligations
pursuant to Section 8.01 of the Credit Agreement, the Administrative Agent shall
promptly apply the proceeds of any collection or sale of the Collateral and/or
the Geoffrey Collateral, as well as any Collateral consisting of cash, or any
Collateral and/or Geoffrey Collateral granted under any other of the Security
Documents, in accordance with Section 8.03 of the Credit Agreement, subject to
the terms of the Non-ABL Intercreditor Agreement.

Subject to the right of the Required Lenders to direct the exercise of the
Agent’s Rights and Remedies upon the occurrence of an Event of Default and
subject to the terms of the Non-ABL Intercreditor Agreement, the Administrative
Agent shall have absolute discretion as to the time of application of any such
proceeds, moneys or balances in accordance with this Agreement. Upon any sale or
other disposition of the Collateral and/or the Geoffrey Collateral by the
Administrative Agent (including pursuant to a power of sale granted by statute
or under a judicial proceeding), the receipt of the purchase money by the
Administrative Agent or of the officer making the sale or other disposition
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
and/or the Geoffrey Collateral so sold or otherwise disposed of and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication thereof.

ARTICLE VII.

Perfection of Security Interest

SECTION 7.1. Perfection by Filing. This Agreement constitutes an authenticated
record, and each Grantor hereby authorizes the Administrative Agent, pursuant to
the provisions

 

P-21



--------------------------------------------------------------------------------

of Sections 2.1 and 5.2, to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the
Collateral and/or the Geoffrey Collateral, in such filing offices as the
Administrative Agent shall reasonably deem appropriate, and the Grantors shall
pay the Administrative Agent’s reasonable costs and expenses incurred in
connection therewith. Each Grantor hereby further agrees that a carbon,
photographic, or other reproduction of this Agreement shall be sufficient as a
Financing Statement and may be filed as a Financing Statement in any and all
jurisdictions.

SECTION 7.2. Other Perfection, Etc. The Grantors shall at any time and from time
to time take such steps as the Administrative Agent may reasonably request for
the Administrative Agent (a) to obtain Control of any Deposit Accounts to the
extent required by Section 2.18 of the ABL Credit Agreement, with any agreements
establishing control to be in form and substance reasonably satisfactory to the
Administrative Agent; provided that prior to the Discharge of ABL Obligations,
the requirement of this Section 7.02(a) with respect to the delivery of any
control agreement to the Administrative Agent shall be deemed satisfied by the
delivery of such control agreement to the ABL Agent, (b) to obtain Control of
any Investment Property, Letter-of-Credit Rights or Electronic Chattel Paper,
with any agreements establishing control to be in form and substance reasonably
satisfactory to the Administrative Agent and (c) otherwise to insure the
continued perfection of the Administrative Agent’s security interest in any of
the Collateral and/or the Geoffrey Collateral with the priority described in
Section 3.2 and of the preservation of its rights therein.

SECTION 7.3. Savings Clause. Nothing contained in this Article VII shall be
construed to narrow the scope of the Administrative Agent’s Security Interest in
any of the Collateral, the Geoffrey Collateral or the perfection or priority
thereof or to impair or otherwise limit any of the Agent’s Rights and Remedies
hereunder except (and then only to the extent) as mandated by the UCC.

ARTICLE VIII.

Miscellaneous

SECTION 8.1. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement.

SECTION 8.2. Grant of Non-Exclusive License. Without limiting the rights of the
Administrative Agent under the assignment of the Intercompany Licenses provided
herein, each Grantor hereby grants to the Administrative Agent a royalty free,
non-exclusive, irrevocable license, which license shall be exercisable upon the
existence and during the continuance of an Event of Default, to use, apply, and
affix any Intellectual Property (other than Intellectual Property licensed
pursuant to the Intercompany Licenses, including the Proprietary Marks) in which
any Grantor now or hereafter has rights, such license being with respect to the
Administrative Agent’s exercise of the Agent’s Rights and Remedies hereunder
including, without limitation, in connection with any Liquidation of Inventory;
provided, however, that the Administrative Agent’s exercise of the foregoing
license shall be conditioned upon the

 

P-22



--------------------------------------------------------------------------------

Administrative Agent not violating any obligations (excluding the payment of
royalties) or restrictions to which the Grantor of the related Intellectual
Property is subject (except those obligations or restrictions which would
reasonably likely materially impair or restrict the ability of the
Administrative Agent to utilize the Intellectual Property in exercising the
Agent’s Rights and Remedies). Nothing in this Section 8.2 shall require Geoffrey
to grant any license that is prohibited by any rule of law, statute or
regulation or is prohibited by, or constitutes a breach or default under or
results in the termination of or gives rise to any right of acceleration,
modification or cancellation under any contract, license, agreement, instrument
or other document evidencing, giving rise to a right to use or theretofore
granted with respect to such property; provided further that such licenses to be
granted hereunder with respect to trademarks and Proprietary Marks shall be
subject to the maintenance of quality standards with respect to the goods and
services on which such trademarks are used sufficient to preserve the validity
of such trademarks and Proprietary Marks.

SECTION 8.3. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest and all obligations of the Grantors hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document, or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from the Guarantee or any other guarantee, securing or guaranteeing
all or any of the Obligations, or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor in
respect of the Secured Obligations or this Agreement (other than circumstances
under which (i) the Commitments have expired or been terminated and (ii) the
principal of and interest on each Loan and all fees and other Secured
Obligations (which for purposes of this clause shall include the obligations in
respect of Hedge Agreements only if the Secured Obligations (each as defined in
the Credit Agreement) have been accelerated and Liquidation has commenced and
then only to the extent then due and payable) (other than contingent indemnity
obligations with respect to then unasserted claims) shall have been paid in
full).

SECTION 8.4. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors herein and in any other Loan Document and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the Administrative Agent and the other Secured Parties and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and the issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Secured Party may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended under the Loan
Agreement, and shall continue in full force and effect unless terminated in
accordance with Section 8.15 hereof. In connection with the termination of this
Agreement and the release and termination of the security interests in the
Collateral and/or

 

P-23



--------------------------------------------------------------------------------

the Geoffrey Collateral, the Administrative Agent, on behalf of itself and the
other Secured Parties, may require such indemnities as it shall reasonably deem
necessary or appropriate to protect the Secured Parties against (x) loss on
account of credits previously applied to the Secured Obligations that may
subsequently be reversed or revoked, and (y) any obligations that may thereafter
arise with respect to obligations in respect of Hedge Agreements.

SECTION 8.5. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the Grantors that are contained in
this Agreement shall bind and inure to the benefit of each Grantor and its
respective successors and assigns. This Agreement shall be binding upon each
Grantor and the Administrative Agent and its successors and permitted assigns,
and shall inure to the benefit of each Grantor, the Administrative Agent and the
other Secured Parties and their respective successors and permitted assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral and/or the
Geoffrey Collateral (and any such attempted assignment or transfer shall be
void) except as expressly permitted by this Agreement or the Credit Agreement.
This Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.

SECTION 8.6. Fees and Expenses; Indemnification.

(a) Without limiting any of their obligations under the Credit Agreement or the
other Loan Documents, and without duplication of any fees, expenses or
indemnification provided for under the Credit Agreement and the other Loan
Documents, the Grantors jointly and severally shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent, including the
reasonable fees, charges and disbursements of any counsel and outside
consultants for the Administrative Agent, within fifteen (15) Business Days
after receipt of an invoice therefore setting forth such expenses in reasonable
detail, in connection with (i) the administration of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from or other realization
upon any of the Collateral and/or the Geoffrey Collateral, (iii) the exercise,
enforcement or protection of any of the Agent’s Rights and Remedies hereunder or
(iv) the failure of any Grantor to perform or observe any of the provisions
hereof; provided that in the event the Grantors have a bona fide dispute with
any such expenses, payment of such disputed amounts shall not be required until
the earlier of the date such dispute is resolved to the reasonable satisfaction
of the Grantors or thirty (30) days after receipt of any such invoice (and any
such disputed amount which is so paid shall be subject to a reservation of the
Grantors’ rights with respect thereto).

(b) Without limiting any of their indemnification obligations under the Credit
Agreement or the other Loan Documents, and without duplication of any fees,
expenses or indemnification provided for under the Credit Agreement and the
other Loan Documents, each Grantor, shall, jointly and severally, indemnify the
Secured Parties and each of their Subsidiaries and Affiliates, and each of the
respective stockholders, directors, officers, employees, agents, attorneys, and
advisors of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
damages, actual out-of-

 

P-24



--------------------------------------------------------------------------------

pocket losses, claims, actions, causes of action, settlement payments,
obligations, liabilities and related expenses, including the reasonable fees,
charges and disbursements of one counsel for the Agents and one counsel for all
other Indemnitees (other than the Agents), incurred, suffered, sustained or
required to be paid by, or asserted against, any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document, the performance by any Grantor of its
obligations under this Agreement or any other Loan Document, or the consummation
of the transactions contemplated by the Loan Documents or any other transactions
contemplated hereby, or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing or to the
Collateral, whether based on contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto; provided, however, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (w) are determined by a
court of competent jurisdiction or another independent tribunal having
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of any Agent or such Indemnitee or any Affiliate of such Indemnitee
(or any officer, director, employee, advisor or agent of such Indemnitee or any
such Indemnitee’s Affiliates), (x) are relating to disputes among Indemnitees,
or (y) are determined by a court of competent jurisdiction or another
independent tribunal having jurisdiction to have resulted from a breach by such
Indemnitee of its obligations to a Loan Party. No party hereto shall be liable
to any other party hereto for any indirect, consequential, special or punitive
damages except, in the case of any Grantor, to the extent such Grantor is
otherwise required to provide indemnification pursuant to this Section 8.6(b).
In connection with any indemnified claim hereunder, the Indemnitee shall be
entitled to select its own counsel and the Grantors shall promptly pay the
reasonable fees and expenses of such counsel.

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8.6 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby or thereby, the repayment
of the Loans and the termination of the Commitments, the payment of all fees and
other Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of any Secured Party. All amounts due under this
Section 8.6 shall be payable promptly after written demand therefor.

SECTION 8.7. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 8.8. Waivers; Amendment.

(a) The rights, remedies, powers, privileges, and discretions of the
Administrative Agent hereunder (herein, the “Agent’s Rights and Remedies”) shall
be cumulative and not exclusive of any rights or remedies which it would
otherwise have. No delay or omission by the Administrative Agent in exercising
or enforcing any of the Agent’s Rights and Remedies shall operate as, or
constitute, a waiver thereof. No waiver by the Administrative Agent of any Event
of Default or of any Default under any other agreement shall operate as a waiver
of any other Event

 

P-25



--------------------------------------------------------------------------------

of Default or other Default hereunder or under any other agreement. No single or
partial exercise of any of the Agent’s Rights or Remedies, and no express or
implied agreement or transaction of whatever nature entered into between the
Administrative Agent and any Person, at any time, shall preclude the other or
further exercise of the Agent’s Rights and Remedies. No waiver by the
Administrative Agent of any of the Agent’s Rights and Remedies on any one
occasion shall be deemed a waiver on any subsequent occasion, nor shall it be
deemed a continuing waiver. Subject to the right of the Administrative Agent and
the Required Lenders to direct the exercise of the Agent’s Rights and Remedies
upon the occurrence and during the continuance of an Event of Default, the
Agent’s Rights and Remedies may be exercised at such time or times and in such
order of preference as the Administrative Agent may determine. The Agent’s
Rights and Remedies may be exercised without resort or regard to any other
source of satisfaction of the Secured Obligations. No waiver of any provisions
of this Agreement or any other Loan Document or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on any Grantor in any case shall entitle such Grantor or any
other Grantor to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Administrative Agent and the Grantor or Grantors with respect to whom such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement.

SECTION 8.9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY); AND WAIVES DUE
DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS
NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.9.

SECTION 8.10. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be so affected or
impaired thereby and (b) the parties hereto shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provision. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

P-26



--------------------------------------------------------------------------------

SECTION 8.11. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 8.12. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

SECTION 8.13. Jurisdiction; Consent to Service of Process. The Grantors agree
that any suit for the enforcement of this Agreement or any other Loan Document
may be brought in the courts of the State of New York sitting in the Borough of
Manhattan or any federal court sitting therein as the Administrative Agent may
elect in its sole discretion and consent to the non-exclusive jurisdiction of
such courts. The Grantors hereby waive any objection which they may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient forum and agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
may otherwise have to bring any action or proceeding relating to this Agreement
against a Grantor or its properties in the courts of any jurisdiction. The
Grantors agree that any action commenced by any Grantor asserting any claim or
counterclaim arising under or in connection with this Agreement or any other
Loan Document shall be brought solely in a court sitting in the Borough of
Manhattan or any federal court sitting therein as the Administrative Agent may
elect in its sole discretion and consent to the exclusive jurisdiction of such
courts with respect to any such action. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 8.1. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 8.14. Joinder to Security Agreement. As contemplated in the Credit
Agreement, additional Subsidiaries may from time to time become parties hereto
and additional Grantors hereunder by execution and delivery of a Joinder to
Security Agreement. Such Joinder to Security Agreement shall be effective upon
delivery by such additional Grantor, without further action or consent or notice
to any party hereto. Upon delivery of such Joinder to Security Agreement, all
obligations of each Grantor hereunder shall be joint and several with the
obligations of each other Grantor hereunder.

SECTION 8.15. Termination; Release of Collateral.

(a) Any Lien upon any Collateral and/or Geoffrey Collateral will be released
automatically if the Collateral and/or Geoffrey Collateral constitutes property
being sold, transferred or disposed of in an Asset Sale permitted under the
Credit Agreement upon receipt by the Administrative Agent of the Net Proceeds
thereof to the extent required by the Credit Agreement and in the other
circumstances contemplated in Section 9.10 of the Credit Agreement.

 

P-27



--------------------------------------------------------------------------------

(b) Upon at least two (2) Business Days’ prior written request by the Borrower,
the Administrative Agent shall execute such documents as may be necessary to
evidence the release of the Liens upon any Collateral and/or any Geoffrey
Collateral described in Section 8.15(a); provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in its reasonable opinion, would, under Applicable Law, expose the
Administrative Agent to liability or create any obligation or entail any adverse
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens (other than those expressly being released)
upon (or obligations of any Loan Party in respect of) all interests retained by
any Loan Party, including (without limitation) the proceeds of any sale, all of
which shall continue to constitute part of the Collateral and/or the Geoffrey
Collateral.

(c) Except for those provisions which expressly survive the termination thereof,
this Agreement and the Security Interest granted herein shall terminate when
(i) the Commitments have expired or been terminated and (ii) the principal of
and interest on each Loan and all fees and other Secured Obligations (which for
purposes of this clause shall include the obligations in respect of Hedge
Agreements only if the Secured Obligations (each as defined in the Credit
Agreement) have been accelerated and Liquidation has commenced and then only to
the extent then due and payable) (other than contingent indemnity obligations
with respect to then unasserted claims) shall have been paid in full, at which
time the Administrative Agent shall execute and deliver to the Grantors, at the
Grantors’ expense, all UCC termination statements and similar documents that the
Grantors shall reasonably request to evidence such termination; provided,
however, that the Credit Agreement, this Agreement, and the Security Interest
granted herein shall be reinstated if at any time payment, or any part thereof,
of any Secured Obligation is rescinded or must otherwise be restored by any
Secured Party upon the bankruptcy or reorganization of the Borrower, Grantor or
other Loan Party. Any execution and delivery of termination statements or
documents pursuant to this Section 8.15 shall be without recourse to, or
warranty by, the Administrative Agent or any other Secured Party.

SECTION 8.16. Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the lien and Security Interest granted to the Administrative Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Administrative Agent hereunder are subject to the provisions of the
Intercreditor Agreements. In the event of any conflict between the terms of the
Intercreditor Agreements and the terms of this Agreement, the terms of the
Intercreditor Agreements shall govern and control. Without limiting the
generality of the foregoing, and notwithstanding anything herein to the
contrary, all rights and remedies of the Administrative Agent (and the Secured
Parties) shall be subject to the terms of the Intercreditor Agreements, and any
obligation of any Grantor hereunder or under any other Security Document with
respect to the delivery or control of any Collateral, the novation of any lien
on any certificate of title, bill of lading or other document, the giving of any
notice to any bailee or other Person, the provision of voting rights or the
obtaining of any consent of any Person, in each case in connection with any
Collateral, shall be deemed to be satisfied if such Grantor, as applicable,
complies with the requirements of the similar provision of the applicable
document with respect to the ABL Credit Agreement Obligations or the Notes
Obligations (as defined in the ABL Intercreditor Agreement). The delivery of any
Collateral to or the control of any Collateral by to either the ABL Agent or the
collateral agent under the Secured Notes as required by the applicable
Intercreditor Agreement shall satisfy any delivery or control requirement
hereunder or under any other Security Document, with respect to the Collateral.

[SIGNATURE PAGES FOLLOW]

 

P-28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.

 

GRANTORS:

TOYS “R” US-DELAWARE, INC.,

    as the Borrower and as a Grantor

By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

GEOFFREY, LLC,

as a Grantor

By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

GEOFFREY INTERNATIONAL, LLC,

as a Grantor

By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

GEOFFREY HOLDINGS, LLC,

as a Grantor

By:   TOYS “R” US-DELAWARE, INC.,   its Managing Member By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

TRU-SVC, LLC,

as a Grantor

By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

TOYS ACQUISITION, LLC,

as a Grantor

By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

TRU OF PUERTO RICO, INC.,

as a Grantor

By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.     By:  

 

      Name:       Title:

 



--------------------------------------------------------------------------------

Exhibit A

License Agreements



--------------------------------------------------------------------------------

Exhibit B

United States Proprietary Marks



--------------------------------------------------------------------------------

Schedule 3.2

 

Item

 

Grantor

 

Filing Requirement

 

Filing Office

 

 



--------------------------------------------------------------------------------

Schedule 3.4

Bailees, Warehousemen and Third Parties

 

Bailees/Warehousemen

  

Address

  

Loan Party

  

Inventory > $20.0 million

        



--------------------------------------------------------------------------------

Schedule 3.7

Certain Commercial Tort Claims

None.



--------------------------------------------------------------------------------

[FORM]

SCHEDULES TO

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August     , 2010

among

TOYS “R” US-DELAWARE, INC.,

as Borrower,

and

BANK OF AMERICA, N.A.,

as Administrative Agent and as Collateral Agent,,

GOLDMAN SACHS CREDIT PARTNERS L.P.

and

JPMORGAN CHASE BANK, N.A.

as Syndication Agents,

The Lenders Party Hereto,

CREDIT SUISSE SECURITIES (USA) LLC

and WELLS FARGO BANK, N.A.,

as Documentation Agents,

BANC OF AMERICA SECURITIES LLC,

J.P. MORGAN SECURITIES INC.

and

GOLDMAN SACHS LENDING PARTNERS LLC,

as Joint Lead Arrangers,

and

BANC OF AMERICA SECURITIES LLC,

J.P. MORGAN SECURITIES INC.,

WELLS FARGO SECURITIES, LLC,

GOLDMAN SACHS LENDING PARTNERS LLC

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS INC.

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Bookrunning Managers

August         , 2010



--------------------------------------------------------------------------------

SCHEDULES

 

1.01   Specified Holdings Indebtedness 1.02   Material Subsidiaries 1.03  
Propco Subsidiaries 2.01   Commitments 5.01   Organization Information 5.06(a)  
Disclosed Matters 5.06(b)   Environmental Matters 5.12   Subsidiaries; Joint
Ventures; Assessable Equity Interests 5.13   Insurance 5.14   Collective
Bargaining Agreements 6.01(a)   Business Segment Reporting Requirements 7.01(g)
  Existing Liens 7.02(i)   Existing Investments 7.03(c)   Existing Indebtedness
7.07   Transactions with Affiliates 10.02   Administrative Agent’s Office;
Certain Addresses for Notices



--------------------------------------------------------------------------------

Schedule 1.01

Specified Holdings Indebtedness



--------------------------------------------------------------------------------

Schedule 1.02

Material Subsidiaries

 

1. TRU-SVC, LLC

 

2. TRU of Puerto Rico, Inc.

 

3. Toys Acquisition, LLC

 

4. Geoffrey Holdings, LLC



--------------------------------------------------------------------------------

Schedule 1.03

Propco Subsidiaries

 

1. Giraffe Holdings, LLC

 

2. Giraffe Junior Holdings, LLC

 

3. Toys “R” Us Property Company II, LLC



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

  Initial Loan Commitment  



--------------------------------------------------------------------------------

Schedule 5.01

Organization Information

 

Name

 

State of Incorporation/
Organization

 

Organization Type

 

Organizational

ID Number

 

FEIN

Toys “R” Us-Delaware, Inc.

 

Delaware

 

Corporation

 

0231103

 

13-5159250

TRU-SVC, LLC

 

Virginia

 

Limited Liability

Company

 

S1 58900-3

 

03-0565215

TRU of Puerto Rico, Inc.

 

Puerto Rico

 

Corporation

 

69,608

 

52-1573925

Toys Acquisition, LLC

 

Delaware

 

Limited Liability

Company

 

4689123

 

27-0209866

Geoffrey Holdings, LLC

 

Delaware

 

Limited Liability

Company

 

3996823

 

03-0565219

Geoffrey, LLC

 

Delaware

 

Limited Liability

Company

 

2026673

 

22-2497208

Geoffrey International, LLC

 

Delaware

 

Limited Liability

Company

 

3059114

 

22-3671027

 

2



--------------------------------------------------------------------------------

Schedule 5.06(a)

Disclosed Matters



--------------------------------------------------------------------------------

Schedule 5.06(b)

Environmental Matters



--------------------------------------------------------------------------------

Schedule 5.12

Subsidiaries; Joint Ventures; Assessable Equity Interests

 

Holder of Capital Stock/ Interest

  

Subsidiary/ Joint Venture

  

% of Ownership Interest

Toys “R” Us-Delaware, Inc.    Toys “R” Us (Canada) Ltd. / Toys “R” Us (Canada)
Ltee    100% Toys “R” Us-Delaware, Inc.    Toys “R” Us Service, LLC    100% Toys
“R” Us-Delaware, Inc.    Geoffrey Holdings, LLC    100% Toys “R” Us-Delaware,
Inc.    TRU-SVC, LLC    100% Toys “R” Us-Delaware, Inc.    TRU BVI, LTD.    100%
Toys “R” Us-Delaware, Inc.    TRU of Puerto Rico, Inc.    100% Toys “R”
Us-Delaware, Inc.    Toys Acquisition, LLC    100% TRU BVI, LTD.    TRU Hong
Kong Holdings, LLC    100% TRU Hong Kong Holdings, LLC    TRU (HK) Limited   
100% Geoffrey Holdings, LLC    Geoffrey, LLC    100% Geoffrey, LLC    Geoffrey
International, LLC    100% Geoffrey, LLC    Y.K. Babiesrus Internet Japan   
100% Geoffrey, LLC    Y.K. Toysrus Internet Japan    100% Toys “R” Us-Delaware,
Inc.    SALTRU Associates Joint Venture    50%

Ceasars Bay Bazaar LP

      50% Toys “R” Us-Delaware, Inc.    ZT Winston Salem Associates    50%

ZT Winston - Salem Associates

      50%



--------------------------------------------------------------------------------

Schedule 5.13

Insurance



--------------------------------------------------------------------------------

Schedule 5.14

Collective Bargaining Agreements



--------------------------------------------------------------------------------

Schedule 6.01(a)

Business Segment Reporting Requirements

Operating Results of the U.S. based and Canadian based operations of Toys “R” Us
and Babies “R” Us, including (i) income statement results of Loan Parties and
their subsidiaries through Operating Profit showing business segment results for
Toys “R” Us-Domestic and Canada (including allocation of corporate expenses if
deemed appropriate), (ii) additional cash flow detail of Loan Parties and their
subsidiaries, including depreciation and capital expenditures by business
segment and (iii) balance sheet information for the Loan Parties depicting
accounts receivable, inventory, fixed assets, accounts payable by business
segment, all in such form and detail to be agreed by Borrower and the
Administrative Agent.



--------------------------------------------------------------------------------

Schedule 7.01(g)

Existing Liens



--------------------------------------------------------------------------------

Schedule 7.02(i)

Existing Investments

 

  1. Loan due from Toys “R” Us, Inc. to Toys “R” Us-Delaware, Inc. for
approximately $310,000,000 as of June 2010 in connection with certain bond
principal payments loaned by Toys “R” Us-Delaware, Inc. to Toys “R” Us, Inc. on
or about July 2006 and in connection with certain other business liabilities.

 

  2. Loan due from Toys “R” Us, Inc. to Toys “R” Us-Delaware, Inc. for
approximately $161,000,000 as of June 2010 made in connection with certain Toys
“R” Us, Inc. expected refinancing activities.

 

  3. Loan due from TRU of Puerto Rico, Inc. to Toys “R” Us – Delaware, Inc. for
approximately $33,000,000 in connection with certain business liabilities.

 

3



--------------------------------------------------------------------------------

Schedule 7.03(c)

Existing Indebtedness

 

  1. The letters of credit and surety bonds listed as attached hereto are
incorporated by reference.

 

  2. $21,673,000 Debenture due 2021 of Toys “R” Us-Delaware, Inc. and Toys “R”
Us, Inc.

 

  3. Liabilities of Toys “R” Us-Delaware, Inc. to Toys “R” Us Value, Inc. for
approximately $75,000,000 as of July 2010 in connection with stored value card
obligations.

 

  4. Loan due from Toys “R” Us-Delaware, Inc. to Toys “R” Us, Inc. for
approximately $100,000,000 as of July 2010 in connection with insurance
liabilities.

 

  5. Approximately $141,000,000 in the aggregate of various capital leases and
capital project financing entered into by Toys “R” Us-Delaware, Inc. with
various third parties as of July 2010.

 

  6. Short Term Loan due from Toys “R” Us-Delaware, Inc. to Toys “R” Us, Inc.
for approximately $200,000,000 as of July 2010.

 



--------------------------------------------------------------------------------

Domestic Letters of Credit

 

Issuing Bank

   LC Number    Expiration Date   

Beneficiary

   Amount

 



--------------------------------------------------------------------------------

Surety Bonds

 

Bond No.

  

Principal

  

Obligee

  

Bond Type

   Bond
Amount    Premium    Effective
Date    Expiration
Date

 



--------------------------------------------------------------------------------

Schedule 7.07

Transactions with Affiliates

 

1. Items 2, 3, 4 and 6 on Schedule 7.03(c) are hereby incorporated by reference.

 

2. Toys “R” Us-Delaware, Inc. has engaged TRU (Vermont), Inc. to provide certain
insurance services and policies in the ordinary course of business.

 

3. Intellectual Property License Agreements:

 

  •  

License Agreement, dated as of February 1, 2009, by and among Geoffrey, LLC,
Toys “R” Us Handelsgesellchaft mbH, Toys “R” Us (Australia) Pty Ltd., Toys “R”
Us SARL, Toys “R” Us GmbH, Toys “R” Us Portugal, Limitada, Toys “R” Us Iberia,
SA, Toys “R” Us AG and Toys “R” Us Limited.

 

  •  

License Agreement, dated as of February 1, 2009, by and between Geoffrey
International, LLC and Toys “R” Us – Japan, Ltd.

 

  •  

License Agreement, dated as of January 23, 2004, by and between Geoffrey, LLC
f/k/a Geoffrey, Inc. and Toys “R” Us-Delaware, Inc., as amended from time to
time.

 

  •  

License Agreement, dated as of February 4, 1996, by and between Geoffrey, LLC
f/k/a Geoffrey, Inc. and TRU of Puerto Rico, Inc., as amended on January 30,
2002, as amended from time to time.

 

  •  

Cross-License Agreement, dated as of August 24, 1999, by and among Toys “R” Us,
Inc., Geoffrey, LLC f/k/a Geoffrey, Inc., Toys “R” Us-Service, LLC f/k/a Toys
“R” Us-Service, Inc. and Geoffrey International, LLC f/k/a Geoffrey
International, Inc., as amended from time to time.

 

  •  

License Agreement, dated as of May 3, 1992, by and between Geoffrey, LLC f/k/a
Geoffrey, Inc. and TRU of Puerto Rico, Inc., as amended.

 

4. Domestic Service Agreement, dated as of January 29, 2006, by and among Toys
“R” Us- Delaware, Inc., Toys “R” Us, Inc., Toys “R” Us International, LLC,
Geoffrey, Inc., TRU (Vermont), Inc., TRU-SVC, LLC, Toysrus.com, LLC,
Babiesrus.com, LLC, Giraffe Properties, LLC, TRU 2005 RE Holding Co. I, LLC, MAP
Real Estate, LLC, MPO Properties, LLC, Wayne Real Estate Holding Company, LLC,
TRU 2005 RE I, LLC, TRU 2005 RE II Trust, TRU of Puerto Rico, Inc., MAP 2005 RE,
LLC005 Real Estate, LLC and TRU (HK) Limited.

 

5. Information Technology and Administrative Support Services Agreement, dated
as of February 1, 2009, by and among Toys “R” Us – Delaware, Inc., Toys “R” Us
International, LLC, Toys “R” Us Handelsgesellchaft mbH, Toys “R” Us (Australia)
Pty Ltd., Toys “R” Us SARL, Toys “R” Us GmbH, Toys “R” Us Portugal, Limitada,
Toys “R” Us Iberia, SA, Toys “R” Us AG, Toys “R” Us Limited and Toys “R” Us –
Japan, Ltd.

 

11



--------------------------------------------------------------------------------

6. Amended and Restated Tax Allocation Agreement, dated as of June 28, 2006, by
and among Toys “R” Us Holdings, Inc., Toys “R” Us, Inc., Toys “R” Us-Delaware,
Inc., Definitive Solutions Company, Inc. Geoffrey Europe, Inc., Geoffrey
Holdings, LLC, Geoffrey, Inc., Toys “R” Us-Belgium, Inc., Toys “R” Us-Service,
Inc. Toys “R” Us-Value, Inc., TRU (Vermont), Inc., TRU Belgium Holdings, Inc.,
TRU Data Services, Inc., TRU Gulf Services, Inc, TRU Japan Holdings, Inc. and
TRU-LSM Redevelopment Corporation.

 

7. Stored Value Card Distribution and Redemption Agreement dated as of March 21,
2007 made by and between TRU-SVC, LLC and Toys “R” Us-Delaware, Inc.

 

8. Intercompany Agreement made by and between Toys Acquisition, LLC and Toys “R”
Us-Delaware, Inc. with regard to Toys “R” Us-Delaware, Inc.’s operation of the
F.A.O. Schwarz business.

 

9. Master Lease dated as of July 21, 2005, by and between MAP 2005 Real Estate,
LLC, as successor in interest of MAP Real Estate, LLC, as Landlord, and Toys “R”
Us-Delaware, Inc., as Tenant, as amended.

 

10. Amended and Restated Master Lease Agreement dated as of November 20, 2009,
by and between Toys “R” Us Property Company II, LLC, as Landlord, and Toys “R”
Us-Delaware, Inc., as Tenant.

 

11. Amended and Restated Master Lease Agreement dated as of July 9, 2009, by and
among MAP Real Estate, LLC, TRU 2005 RE I, LLC, TRU 2005 RE II Trust and Wayne
Real Estate Company, LLC, as Landlord, and Toys “R” Us-Delaware, Inc., as
Tenant.

 

12. Intercompany Service Agreement entered into as of April, 2009 and effective
as of February 16, 2009 by and between Toys “R” Us-Japan, Ltd. and Toys “R” Us -
Delaware, Inc. (w/r/t Paul Winslow).

 

13. Intercompany Service Agreement entered into as of July, 2010 and effective
as of July 5, 2010 (by and between Toys “R” Us-Japan, Ltd. and Toys “R”
Us-Delaware, Inc. (w/r/t Joseph Rosolanko).

 

14. Certain other Intercompany Expatriate Agreements between Toys “R”
Us-Delaware, Inc., Toys “R” Us (Canada) Ltd. and their Affiliates entered into
from time to time.

 

12



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

   BORROWER:    ADMINISTRATIVE AGENT:   

Toys “R” Us-Delaware, Inc.

One Geoffrey Way

Wayne, New Jersey 07470

Attention: Chief Financial Officer

Telephone: (973) 617-3500

 

w/ a copy to: General Counsel

  

Administrative Agent’s Office

(for Payments and Requests for Credit Extensions):

 

Bank of America, N.A.

Mail Code: NC1-001-04-39

One Independence Center

101 N Tryon Street

Charlotte, NC 28255-0001

Attn: Eileen Marie Deacon

Telephone: 980.683.8758

Telecopier: 617.310.2255

Email: eileen.marie.deacon@baml.com

Account No. 1366212250600

ABA# 026009593

Ref: Toys R Us

 

For wires of funds:

Bank of America, N.A.

New York, NY

ABA # 026009593

Acct # 1366212250600

Attn: Corporate Credit Services

Ref: Toys R Us

 

Other Notices as Administrative Agent:

Bank of America, N.A.

Mail Code: NC1-002-15-36

Bank of America Plaza

101 S Tryon Street

Charlotte, NC 28255-0001

Attn: Kelly T. Weaver

Telephone: 980.387.5452

Telecopier: 704.208.2871

Email: kelly.weaver@baml.com

 

13